Exhibit 10.1

CREDIT AGREEMENT

between

KOKO`OHA INVESTMENTS, INC., a Hawaii corporation,

and

MID PAC PETROLEUM, LLC,

a Delaware limited liability company,

as Borrower

and

BANK OF HAWAII,

together with the financial institutions

listed in Schedule I hereto,

as Lenders

and

BANK OF HAWAII,

as Administrative and Collateral Agent



--------------------------------------------------------------------------------

SECTION I. INTERPRETATION   2    1.01 Definitions   2    1.02 GAAP   21    1.03
Headings   21    1.04 Plural Terms   21    1.05 Time   21    1.06 Governing Law
  21    1.07 Construction   21    1.08 Entire Agreement   22    1.09 Calculation
of Interest and Fees   22    1.10 Other Interpretive Provisions   22    SECTION
II. CREDIT FACILITIES   22    2.01 Revolving Credit Facility   22    2.02 Letter
of Credit Facility   26    2.03 Term Loan Facility   31    2.04 Additional
Commitment Reductions, Etc   34    2.05 Fees   34    2.06 Prepayments   36   
2.07 Joint and Several; Other Payment Terms   38    2.08 Notes and Interest
Account   40    2.09 Loan Funding, Etc.   40    2.10 Pro Rata Treatment   41   
2.11 Change of Circumstances   43    2.12 Taxes on Payments   45    2.13 Funding
Loss Indemnification   46    2.14 Replacement of Affected Lenders and Defaulting
Lenders   47    2.15 Security   47    SECTION III. CONDITIONS PRECEDENT   49   
3.01 Initial Conditions Precedent   49    3.02 Conditions Precedent to Each
Credit Event   50    SECTION IV. REPRESENTATIONS AND WARRANTIES   51   



--------------------------------------------------------------------------------

4.01 Borrower’s Representations and Warranties   51    4.02 Reaffirmation   56
   SECTION V. COVENANTS   56    5.01 Affirmative Covenants   56    5.02 Negative
Covenants   63    5.03 Financial Covenants   69    SECTION VI. DEFAULT   70   
6.01 Events of Default   70    6.02 Cure Right   72    6.03 Remedies   73   
SECTION VII. AGENTS AND RELATIONS AMONG LENDERS   74    7.01 Appointment, Powers
and Immunities   74    7.02 Reliance by Agent   74    7.03 Defaults   75    7.04
Indemnification   75    7.05 Non Reliance   75    7.06 Resignation of Agent   75
   7.07 Authorization   76    7.08 Agent in Its Individual Capacity   76   
SECTION VIII. MISCELLANEOUS   76    8.01 Notices   76    8.02 Expenses   77   
8.03 Indemnification   78    8.04 Waivers; Amendments   78    8.05 Successors
and Assigns   79    8.06 Setoff; Security Interest   82    8.07 Authorized
Representative(s)   83    8.08 No Third Party Rights   83    8.09 Partial
Invalidity   83    8.10 Jury Trial   83    8.11 Counterparts   84   



--------------------------------------------------------------------------------

8.12 Confidentiality   84    8.13 ERISA   84    8.14 Securities Laws   84   



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of April 1, 2015, is entered into by and among:

(1) KOKO`OHA INVESTMENTS, INC., a Hawaii corporation (“Koko`oha”), and successor
by merger to Bogey (as defined below), and MID PAC PETROLEUM, LLC, a Delaware
limited liability company (“Mid Pac”). As used in this Agreement the term
“Borrower” means both Koko`oha and Mid Pac and any one of them, to the extent
the context permits;

(2) Each of the financial institutions from time to time listed in Schedule I
hereto, as amended from time to time (such financial institutions to be referred
to herein collectively as the “Lenders”); and

(3) BANK OF HAWAII, a Hawaii banking corporation, as administrative agent for
the Lenders and as collateral agent for the Lenders (“Agent”).

RECITALS

A. Par Petroleum Corporation, a Delaware corporation (“Par Petroleum”), and
Bogey, Inc., a Hawaii corporation and wholly-owned, indirect Subsidiary of Par
Petroleum (“Bogey”), entered into that certain Agreement and Plan of Merger
dated June 2, 2014, as amended (the “Merger Agreement”), by and among Par
Petroleum, Bogey, Koko`oha and Bill D. Mills, in his capacity as Shareholder’s
Representative, under which Par Petroleum, through the merger of Bogey with and
into Koko`oha (the “Merger”) acquired 100% of the Equity Securities of Koko`oha
and Mid Pac, directly and indirectly, as the case may be, on April 1, 2015 (the
“Merger Closing”).

B. The assets and properties of Mid Pac and its Subsidiaries include, among
other things, terminalling facilities, retail fuel dispensing stations,
convenience stores, alcohol and liquor licenses, inventory, refined products for
sale to retail consumers, operating permits, leases, and other liabilities,
obligations, property and operations which comprise the retail gasoline station
and convenience store business, exclusive rights to the 76 brand for the State
of Hawaii through 2024, twenty-one fee simple retail sites, office space and
vacant land, leasehold retail and other sites, and four terminals (collectively,
the “Retail Business”).

C. As part of the Merger, Borrower desires to refinance certain existing debt
with a new term loan and to obtain a revolving credit facility, and the Lenders
are willing to provide credit facilities for such purposes upon the terms and
subject to the conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
herein contained, the parties hereto hereby agree as follows:

 

1



--------------------------------------------------------------------------------

SECTION I. INTERPRETATION

1.01 Definitions. Unless otherwise indicated in this Agreement or any other
Credit Document, each term set forth below, when used in this Agreement or any
other Credit Document, shall have the respective meaning given to that term
below or in the provision of this Agreement or other Credit Document referenced
below:

“Acquisition” shall mean the indirect acquisition by Par Petroleum of Koko`oha,
Mid Pac and their Subsidiaries through the Merger.

“Affected Lender” shall mean any Lender which has given notice to Borrower
(which notice has not been rescinded) of (a) any obligation by Borrower to pay
any amount pursuant to Subparagraph 2.11(c), Subparagraph 2.11(d) or
Subparagraph 2.12(a) or (b) the occurrence of any circumstances of the nature
described in Subparagraph 2.11(b).

“Affiliate” shall mean, with respect to any Person, (a) in the case of any such
Person which is a partnership or limited liability company, any partner or
member in such partnership or limited liability company, respectively, and in
the case of any such Person which is a corporation, any shareholder in such
corporation, (b) any other Person which is directly or indirectly controlled by,
controls or is under common control with such Person or one or more of the
Persons referred to in the preceding clause (a), (c) any other Person who is an
officer, director, manager, trustee or employee of, or partner in, or member or
shareholder of, such Person or any Person referred to in the preceding clauses
(a) and (b), (d) any other Person who is a member of the immediate family of
such Person or of any Person referred to in the preceding clauses (a) through
(c), and (e) any other Person that is a trust solely for the benefit of one or
more Persons referred to in clause (d) and of which such Person is sole trustee;
provided, however, in no event shall Agent or any Lender or any of their
respective Affiliates be deemed an Affiliate of Borrower. For purposes of this
definition, “under common control with” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities or by
contract or otherwise. Affiliates of a Person shall include any officer,
director or manager of such Person.

“Agent” shall have the meaning given to that term in clause (3) of the
introductory paragraph hereof.

“Agreement” shall mean this Credit Agreement, as amended from time to time.

“Applicable Lending Office” shall mean, with respect to any Lender,
(a) initially, its office designated as such in Schedule I (or, in the case of
any Lender which becomes a Lender by an assignment pursuant to Subparagraph
8.05(c), its office designated as such in the applicable Assignment Agreement)
and (b) subsequently, such other office or offices as such Lender may designate
to Agent as the office at which such Lender’s Loans will thereafter be
maintained and for the account of which all payments of principal of, and
interest on, such Lender’s Loans will thereafter be made.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” shall mean, with respect to any Revolving Loan or Term Loan
Portion at any time, the margin, stated in basis points, which is determined
quarterly pursuant to the Revolving Loan Pricing Grid or the Term Loan Pricing
Grid, as applicable, and added to the Base Rate or LIBOR Rate, as the case may
be, for such Loan or Portion; provided, however, that each Applicable Margin
determined pursuant to the applicable Pricing Grid shall be increased by two
hundred (200) basis points on the date an Event of Default occurs and shall
continue at such increased rate during the continuance of such Event of Default.

“Arrangement Fee” shall have the meaning given to that term in
Subparagraph 2.05(a).

“Articles of Merger” shall have the meaning given to that term in
Subparagraph 3.01(a).

“Assets” shall mean the assets and properties which comprise the Retail
Business.

“Assignee Lender” shall have the meaning given to that term in
Subparagraph 8.05(c).

“Assignment” shall have the meaning given to that term in Subparagraph 8.05(c).

“Assignment Agreement” shall have the meaning given to that term in
Subparagraph 8.05(c).

“Assignment Effective Date” shall have, with respect to each Assignment
Agreement, the meaning set forth therein.

“Assignor Lender” shall have the meaning given to that term in
Subparagraph 8.05(c).

“Authorization Certificate” shall mean a certificate in the form attached hereto
as Exhibit K.

“Authorized Representative” shall mean each duly elected or appointed officer of
Mid Pac who is authorized by Borrower to deliver certificates, notices and other
documents on behalf of Borrower to Agent in accordance with this Agreement or
any other Credit Document pursuant to Paragraph 8.07 of this Agreement.

“Base Rate” shall mean the primary interest rate established from time to time
in good faith by the Bank of Hawaii in the ordinary course of business and with
due consideration of the money market, and published in intrabank circular
letters or memoranda for the guidance of loan officers in processing of its
loans which float with the Base Rate.

“Base Rate Loan” shall mean, at any time, a Revolving Loan which then bears
interest as provided in clause (i) of Subparagraph 2.01(c).

 

3



--------------------------------------------------------------------------------

“Base Rate Portion” shall mean, at any time, any portion of the Term Loan
Borrowing or any portion of any Term Loan which then bears interest at a rate
specified in clause (i) of Subparagraph 2.03(d).

“Bogey” shall have the meaning given to that term in the Recitals.

“Borrower” shall have the meaning given to that term in clause (1) of the
introductory paragraph hereof.

“Borrowing” shall mean a Revolving Loan Borrowing or a Term Loan Borrowing.

“Business Day” shall mean any day on which (a) commercial banks are not
authorized or required to close in Honolulu, Hawaii or (b) if such Business Day
is related to a Loan or Portion which bears or is to bear interest based on a
LIBOR Rate, dealings in Dollar deposits are carried out in the London interbank
market.

“Capital Asset” shall mean, with respect to any Person, tangible fixed or
capital assets owned or leased (in the case of a Capital Lease) by such Person.

“Capital Expenditures” shall mean, with respect to any Person on a rolling four
quarter basis, all amounts expended and indebtedness incurred or assumed by such
Person during such period for the acquisition of Capital Assets. “Capital
Expenditures” shall include all amounts expended and indebtedness incurred or
assumed in connection with Capital Leases.

“Capital Leases” shall mean any and all lease obligations that, in accordance
with GAAP, are required to be capitalized on the books of a lessee.

“Cash Capital Expenditures” shall mean, with respect to any Person and any
period, the total Capital Expenditures made by such Person during such period
minus (a) Capital Expenditures made by such Person on account of Capital Leases
and (b) Capital Expenditures financed by such Person with the proceeds of
Indebtedness other than the Indebtedness arising under this Agreement.

“Change of Law” shall have the meaning given to that term in
Subparagraph 2.11(b).

“Closing Date” shall mean the date on which the Merger Closing occurs and the
Term Loans are made to Borrower.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all property in which Agent or any Lender has a Lien to
secure the Obligations.

 

4



--------------------------------------------------------------------------------

“Commitments” shall mean, collectively, the Revolving Loan Commitments and the
Term Loan Commitments.

“Commitment Fee” shall have the meaning given to that term in
Subparagraph 2.05(b).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. §1 et
seq.), as amended from time to time, and any successor statute.

“Contingent Obligation” shall mean, with respect to any Person without
duplication, (a) any Guaranty Obligation of that Person; and (b) any direct or
indirect obligation or liability, contingent or otherwise, of that Person (i) in
respect of any letter of credit or similar instrument issued for the account of
that Person or as to which that Person is otherwise liable for reimbursement of
drawings, (ii) as a general partner or joint venturer (with general liability)
in any partnership or joint venture, (iii) to purchase any materials, supplies
or other property from, or to obtain the services of, another Person if the
relevant contract or other related document or obligation requires that payment
for such materials, supplies or other property, or for such services, shall be
made regardless of whether delivery of such materials, supplies or other
property is ever made or tendered, or such services are ever performed or
tendered, or (iv) incurred pursuant to any interest rate swap, currency swap,
forward, cap, floor or other similar contract that is not entered into in
connection with a bona fide hedging operation that provides offsetting benefits
to such Person. The amount of any Contingent Obligation shall be deemed equal to
the liability in respect thereof reasonably anticipated in accordance with GAAP.

“Contractual Obligation” of any Person shall mean, any indenture, note, lease,
loan agreement, security, deed of trust, mortgage, security agreement, guaranty,
instrument, contract, agreement or other form of contractual obligation or
undertaking to which such Person is a party or by which such Person or any of
its property is bound.

“Control” shall mean, with respect to any Person, either (a) ownership directly
or indirectly of more than 50% of the Equity Securities of such Person or
(b) the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, through the ownership
of voting Equity Securities, or otherwise.

“Counterparty” shall mean Bank of Hawaii.

“Credit Documents” shall mean and include this Agreement, the LC Applications,
the Notes, the Security Documents, and all other documents, instruments and
agreements delivered by any officer of a Borrower to Agent or any Lender in
connection with this Agreement on or after the date of this Agreement.

“Credit Event” shall mean the making of any Loan, the conversion of any Base
Rate Loan or Base Rate Portion into a LIBOR Loan or LIBOR Portion, the selection
of a new Interest Period for any LIBOR Loan or LIBOR Portion, the issuance of
any Letter of Credit or any amendment of any Letter of Credit which increases
its stated amount or extends its expiration date.

 

5



--------------------------------------------------------------------------------

“Cure Amount” shall have the meaning given to that term in Subparagraph 6.02(a).

“Cure Right” shall have the meaning given to that term in Subparagraph 6.02(a).

“Decision and Order” shall have the meaning given to that term in
Subparagraph 3.01(a).

“Default” shall have the meaning given to that term in Paragraph 6.01.

“Defaulting Lender” shall mean a Lender which has failed to fund its portion of
any Borrowing or its participation in any Drawing Payment and such failure has
continued for three (3) Business Days after written notice from Agent or
Borrower.

“Dollars” and “$” shall mean the lawful currency of the United States of
America.

“Distributions” shall mean in respect of any Person: (a) dividends or other
distributions on or in respect of any of the Equity Securities of such Person,
and (b) the redemption, repurchase or other acquisition of any Equity Securities
of such Person.

“Drawing Payment” shall have the meaning given to that term in clause (i) of
Subparagraph 2.02(c).

“EBITDA” shall mean, with respect to Koko`oha and its Subsidiaries for any
period, the sum of the following calculated on a rolling four-quarter basis,
determined on a consolidated basis in accordance with GAAP where applicable:

(a) The net income or net loss of Koko`oha and its Subsidiaries excluding
extraordinary gains and extraordinary losses for such period before provision
for income taxes;

plus

(b) The sum (to the extent deducted in calculating net income or loss in clause
(a) above) of (i) all Interest Expenses of Koko`oha and its Subsidiaries
accruing during such period, and (ii) all depreciation and amortization of
Koko`oha and its Subsidiaries accruing during such period;

plus

(c) All transaction fees and expenses incurred by Koko`oha or its Subsidiaries
in connection with the Acquisition or the Senior Credit Facilities, provided
that such fees and expenses are not to be included unless expensed during the
period being measured and within twelve (12) months after the Closing Date, and
provided that only the first $750,000.00 of such fees and expenses may be
included.

 

6



--------------------------------------------------------------------------------

“EBITDAR” shall mean, with respect to Koko`oha and its Subsidiaries for any
period, EBITDA plus Rents calculated on a rolling four-quarter basis, determined
on a consolidated basis in accordance with GAAP where applicable.

“Employee Benefit Plan” shall mean any employee benefit plan within the meaning
of Section 1002(3) of ERISA maintained or contributed to by Borrower or any
ERISA Affiliate, other than a Multiemployer Plan.

“Equity Securities” of any Person shall mean (a) all common stock, preferred
stock, participations, shares, partnership interests, membership interests or
other equity interests in such Person (regardless of how designated and whether
or not voting or nonvoting) and (b) all warrants, options and other rights to
acquire any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may from time to time be amended or supplemented, including any rules of
regulations issued in connection therewith.

“ERISA Affiliate” shall mean any Person which is treated as a single employer
with Borrower under Section 414 of the Code.

“Event of Default” shall have the meaning given to that term in Paragraph 6.01.

“Excess Cash Flow” shall mean, with respect to Koko`oha and its Subsidiaries for
any fiscal year, the sum of the following, determined on a consolidated basis in
accordance with GAAP where applicable:

(a) EBITDA of Koko`oha and its Subsidiaries for such year (excluding from the
calculation thereof any non-cash gains or losses);

minus

(b) All cash payments for taxes paid by Koko`oha and its Subsidiaries during
each year;

minus

(c) Cash Capital Expenditures of Koko`oha and its Subsidiaries but only to the
extent incurred for maintenance purposes;

minus

(d) Payment of mandatory principal payments under the Senior Credit Facilities;

 

7



--------------------------------------------------------------------------------

minus

(e) Cash payments for Interest Expenses by Koko`oha and its Subsidiaries;

minus

(f) Optional principal prepayments made to the Term Loan Facility during the
fiscal year end period being measured.

“Excess Cash Flow Recapture” shall have the meaning given to that term in clause
(iii) of Subparagraph 2.06(d).

“Excluded Swap Obligation” shall mean, with respect to any Guarantor or
Subsidiary of Borrower, any Swap Obligation if, and to the extent that, all or a
portion of the Guaranty of such Guarantor of, or the grant by such Subsidiary of
Borrower of a security interest to secure, such Swap Obligation (or any Guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of the failure
of such Guarantor or Subsidiary of Borrower for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest by such Subsidiary of Borrower becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one Swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swaps for which such
Guaranty or security interest is or becomes illegal.

“Executive Officer” shall mean, with respect to each Borrower, the managing
member of such Borrower or the chief executive officer, president, chief
operating officer, chief financial officer, vice president of finance,
treasurer, controller, accounting manager or any manager of such Borrower.

“FATCA” shall mean Section 1471 through Section 1474 of the Code, as in effect
on the date hereof (and any amended or successor version that is substantially
comparable), and any current or future regulations promulgated therein or
published administrative guidance implementing such provision.

“Federal Funds Rate” shall mean, for any day, the Federal funds effective rate
as set forth in the weekly statistical release designated as H.15(519) published
by the Federal Reserve Bank of New York for such day, or in any successor
publication (or, if such rate is not so published for any day, the average rate
quoted to Agent on and for such day by three (3) Federal fund brokers of
recognized standing selected by Agent).

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System.

 

8



--------------------------------------------------------------------------------

“Fee Letter” shall mean the letter agreement between Borrower and Agent
specifying the Arrangement Fee and the Agent Fee payable by Borrower to Agent
pursuant to Subparagraphs 2.05(a) and (d), respectively.

“Financial Covenants” shall have the meaning given to that term in
Subparagraph 6.02(a).

“Financial Statements” shall mean, with respect to any accounting period for any
Person, statements of income, shareholders’ and members’ equity and cash flows
of such Person for such period, and a balance sheet of such Person as of the end
of such period, setting forth in each case in comparative form figures for the
corresponding period in the preceding fiscal year if such period is less than a
full fiscal year or, if such period is a full fiscal year, corresponding figures
from the preceding annual audit, all prepared in reasonable detail and in
accordance with GAAP and acceptable to Agent.

“Fixed Charge Coverage Ratio” shall mean, with respect to Koko`oha and its
Subsidiaries on a rolling four quarter basis, the ratio, determined on a
consolidated basis in accordance with GAAP where applicable, of EBITDA divided
by Fixed Charges.

“Fixed Charges” shall mean, on a rolling four quarter basis, the sum of (a) all
regularly scheduled principal and interest payments made on Indebtedness,
including cash payments of principal and interest made on Subordinated Debt if
and when permitted, (b) all Distributions by Koko`oha and its Subsidiaries,
(c) all Cash Capital Expenditures by Koko`oha and its Subsidiaries, and (d) all
cash payments for income taxes by Koko`oha and its Subsidiaries.

“Funded Debt” of Koko`oha and its Subsidiaries shall mean the sum of (a) the
aggregate outstanding principal amount of all Indebtedness, including all bank
debt, Capital Leases and other direct loans from third parties or members,
excluding any subordinated loans from holders of their respective Equity
Securities, (b) eight (8) times Rents for the period of the four fiscal quarters
most recently ended, and (c) outstanding Standby Letters of Credit and Letters
of Credit.

“GAAP” shall mean generally accepted accounting principles and practices as in
effect in the United States of America from time to time, consistently applied.

“Governmental Authority” shall mean any domestic or foreign national, state of
local government, any political subdivision thereof, any department, agency,
authority or bureau of any of the foregoing, or any other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including, without limitation, the Federal Deposit
Insurance Corporation, the Federal Reserve Board, the Comptroller of the
Currency, any central bank or any comparable authority.

 

9



--------------------------------------------------------------------------------

“Governmental Charges” shall mean, with respect to any Person, all levies,
assessments, fees, claims or other charges imposed by any Governmental Authority
upon such Person or any of its property or otherwise payable by such Person.

“Governmental Rule” shall mean any law, rule, regulation, ordinance, order, code
interpretation, judgment, decree, policy or similar form of decision of any
Governmental Authority having the force of law.

“Guarantors” shall mean all existing and future direct and indirect Subsidiaries
of Borrower, including Mid Pac CS, LLC, Inter Island Petroleum, Inc., Kauai
Petroleum Co. Ltd., Senter Petroleum, Inc., Island Petroleum, Inc., Oahu
Petroleum, Inc., and Kauai Automated Fuel Service, Inc.

“Guaranty” shall mean a guaranty of the Obligations (excluding any applicable
Excluded Swap Obligation) in form and substance acceptable to Agent and executed
and delivered by each of the Guarantors.

“Guaranty Obligation” shall mean, with respect to any Person, any direct or
indirect liability of that Person with respect to any indebtedness, lease,
dividend, letter of credit or other obligation (the “primary obligations”) of
another Person (the “primary obligor”), including any obligation of that Person,
whether or not contingent: (a) to purchase, repurchase or otherwise acquire such
primary obligations or any property constituting direct or indirect security
therefor, or (b) to advance or provide funds (i) for the payment or discharge of
any such primary obligation, or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, or (c) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, or (d) otherwise to assure or hold harmless the holder of any such
primary obligation against loss in respect thereof. The amount of any Guaranty
Obligation shall be deemed equal to the liability in respect thereof reasonably
anticipated under GAAP.

“Hazardous Materials” shall have the meaning set forth in clause (i) of
Subparagraph 4.01(l).

“Hazardous Materials Claims” shall have the meaning set forth in clause (iii) of
Subparagraph 4.01(l).

“Hazardous Materials Indemnity” shall mean an indemnity in form and substance
acceptable to Agent and executed and delivered by Borrower and the Guarantors in
favor of Agent and Lenders.

“Hazardous Materials Laws” shall have the meaning set forth in clause (ii) of
Subparagraph 4.01(l).

 

10



--------------------------------------------------------------------------------

“HIE” means Hawaii Independent Energy, LLC, a Hawaii limited liability company.

“Indebtedness” of any Person shall mean, without duplication:

(a) All obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments and all other obligations of such Person for borrowed
money;

(b) All obligations of such Person for the deferred purchase price of property
or services (including obligations under letters of credit and other credit
facilities which secured or financed such purchase price), other than trade
payables incurred by such Person in the ordinary course of its business on
ordinary terms and not overdue;

(c) All obligations of such Person under conditional sale or other title
retention agreements with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender of such agreement in the
event of default are limited to repossession or sale of such property);

(d) All obligations of such Person as lessee under or with respect to Capital
Leases;

(e) All obligations of such Person, contingent or otherwise, under or with
respect to letters of credit, acceptances or other similar facilities;

(f) All obligations of such Person, contingent or otherwise, under or with
respect to interest rate swap, cap or collar agreements, interest rate future or
option contracts, currency swap agreements, currency future or option contracts
or other similar agreements; and

(g) All Contingent Obligations of such Person with respect to the obligations of
such Person or other Persons of the types described in clauses (a) – (f) above.

“Interest Account” shall have the meaning given to that term in
Subparagraph 2.08(c).

“Interest Expenses” shall mean, with respect to any Person for any period, the
sum, determined on a consolidated basis in accordance with GAAP where
applicable, of (a) all interest accruing on the Indebtedness of such Person
during such period (including interest attributable to Capital Leases), minus
(b) to the extent included in calculating interest pursuant to clause (a) above,
all amortization of capitalized debt issuance costs of such Person during such
period.

 

11



--------------------------------------------------------------------------------

“Interest Period” shall mean, with respect to any LIBOR Loan or LIBOR Portion,
the time periods selected by Borrower pursuant to Subparagraph 2.01(b),
Subparagraph 2.01(d), or Subparagraph 2.03(e) which commences on the first day
of such Loan or Portion or the effective date of any conversion and ends on the
last day of such time period, and thereafter, each subsequent time period
selected by Borrower pursuant to Subparagraph 2.01(e), or Subparagraph 2.03(f)
which commences on the last day of the immediately preceding time period and
ends on the last day of that time period.

“Investment” of any Person shall mean any loan or advance of funds by such
Person to any other Person (other than advances to employees of such Person for
moving and travel expense, drawing accounts and similar expenditures in the
ordinary course of business), any purchase or other acquisition of any Equity
Securities or Indebtedness of any other Person, any capital contribution by such
Person to or any other investment by such Person in any other Person (including,
without limitation, any Guaranty Obligations of such Person and any Indebtedness
of such Person of the type described in clause (g) of the definition of
“Indebtedness” on behalf of any other Person); provided, however, that
Investments shall not include (a) accounts receivable or other indebtedness owed
by customers of such Person which are current assets and arose from sales in the
ordinary course of such Person’s business or (b) prepaid expenses of such Person
incurred and prepaid in the ordinary course of business.

“Issuing Bank” shall have the meaning given to that term in
Subparagraph 2.02(a).

“Koko`oha” shall have the meaning given to that term in clause (1) of the
introductory paragraph hereto.

“LC Application” shall have the meaning given to that term in
Subparagraph 2.02(b).

“LC Issuance Fees” shall have the meaning given to that term in clause (iii) of
Subparagraph 2.05(e).

“Lenders” shall have the meaning given to that term in clause (2) of the
introductory paragraph hereof.

“Letter of Credit” shall have the meaning given to that term in
Subparagraph 2.02(a).

“Leverage Ratio” shall mean for any period the ratio of Funded Debt to EBITDAR
for the period of the four (4) fiscal quarters most recently ended.

“LIBOR Loan” shall mean, at any time, a Revolving Loan which then bears interest
as provided in clause (ii) of Subparagraph 2.01(c).

 

12



--------------------------------------------------------------------------------

“LIBOR Portion” shall mean, at any time, any portion of the Term Loan Borrowing
or any portion of any Term Loan which then bears interest at a rate specified in
clause (ii) of Subparagraph 2.03(d).

“LIBOR Rate” shall mean, with respect to any Interest Period for the LIBOR Loans
in any Revolving Loan Borrowing consisting of LIBOR Loans or the LIBOR Portions
in any Term Loan Borrowing or Term Loan consisting of LIBOR Portions, a rate per
annum equal to the quotient of (a) the arithmetic mean (rounded upward if
necessary to the nearest 1/16 of one percent) of the rates per annum appearing
on the Reuters screen LIBOR page (or any successor publication) on the second
Business Day prior to the first day of such Interest Period at or about 11:00
A.M. (London time) (for delivery on the first day of such Interest Period) for a
term comparable to such Interest Period, divided by (b) one minus the Reserve
Requirement for such LIBOR Loans or LIBOR Portions in effect from time to time.
If for any reason rates are not available as provided in clause (a) of the
preceding sentence, the rate to be used in clause (a) shall be the rate per
annum at which Dollar deposits are offered to Agent in the London interbank
eurodollar currency market on the second Business Day prior to the commencement
of such Interest Period at or about 11:00 A.M. (London time) (for delivery on
the first day of such Interest Period) for a term comparable to such Interest
Period and in an amount approximately equal to the amount of the LIBOR Loan or
LIBOR Portion to be made or funded by Agent, as part of such Borrowing or
Portion.

“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, charge or other encumbrance in, of, or on such property
or the income therefrom, including, without limitation, the interest of a vendor
or lessor under a conditional sale agreement, Capital Lease or other title
retention agreement, or any agreement to provide any of the foregoing, and the
filing of any financing statement or similar instrument under the Uniform
Commercial Code or comparable law of any jurisdiction.

“Loan” shall mean a Revolving Loan or a Term Loan.

“Majority Lenders” shall mean (a) at any time Loans are outstanding and the
Lenders are obligated to make Revolving Loans pursuant to their Revolving Loan
Commitments, Lenders holding more than sixty-five percent (65%) of the aggregate
principal amount of all Loans outstanding, calculated as if Revolving Loans in
the full amount of the Lenders’ Revolving Loan Commitments were outstanding,
(b) at any time Loans are outstanding and the Lenders are not obligated to make
Revolving Loans pursuant to their Revolving Loan Commitments, Lenders holding
more than sixty-five percent (65%) of the aggregate principal amount of all
Loans outstanding and (c) at any time no Loans are outstanding, Lenders holding
in excess of sixty-five percent (65%) of the Total Credit at such time.

“Margin Stock” shall have the meaning given to that term in Regulation U issued
by the Federal Reserve Board, as amended from time to time, and any successor
regulation thereto.

“Material Adverse Effect” shall mean (a) any effect on the business, assets,
operations or financial or other condition of Borrower or any of its
Subsidiaries, taken as a

 

13



--------------------------------------------------------------------------------

whole, which materially and adversely affects the ability of Borrower and its
Subsidiaries, taken as a whole, to pay or perform their respective Obligations
in accordance with the terms of this Agreement and the other Credit Documents,
or (b) any other effect which materially and adversely affects the material
rights and remedies of Agent or any Lender under this Agreement or the other
Credit Documents (including the material rights and remedies of Agent or any
Lender relating to the Collateral taken as a whole).

“Material Contract” means a contract, the lack of which would have a Material
Adverse Effect.

“Membership Interests /Stock Pledge Agreement(s)” shall have the meaning given
such term in clause (i) of Subparagraph 2.15(a).

“Merger” shall have the meaning given to that term in the Recitals.

“Merger Agreement” shall have the meaning given to that term in the Recitals.

“Merger Closing” shall have the meaning given to that term in the Recitals.

“Mid Pac” shall have the meaning given to that term in clause (1) of the
introductory paragraph hereto.

“Mortgages” shall have the meaning given such term in clause (iii) of
Subparagraph 2.15(a).

“Multiemployer Plan” shall mean any multiemployer plan as defined in
Section 1002(37)(A)of ERISA maintained or contributed to by Borrower or any
ERISA Affiliate.

“Net Worth” shall mean that amount, determined on a consolidated basis in
accordance with GAAP for Koko`oha and its Subsidiaries, that is equal to Total
Assets minus Total Liabilities.

“Note” shall mean a Revolving Loan Note or a Term Loan Note.

“Notice of Borrowing” shall mean a Notice of Revolving Loan Borrowing or a
Notice of Term Loan Borrowing.

“Notice of Interest Period Selection” shall mean a Notice of Revolving Loan
Interest Period Section or a Notice of Term Loan Interest Period Selection.

“Notice of Loan Conversion” shall mean a Notice of Revolving Loan Conversion or
a Notice of Term Loan Conversion.

“Notice of Revolving Loan Borrowing” shall have the meaning given to that term
in Subparagraph 2.01(b).

 

14



--------------------------------------------------------------------------------

“Notice of Revolving Loan Conversion” shall have the meaning given to that term
in Subparagraph 2.01(d).

“Notice of Revolving Loan Interest Period Selection” shall have the meaning
given to that term in clause (ii) of Subparagraph 2.01(e).

“Notice of Term Loan Borrowing” shall have the meaning given to that term in
Subparagraph 2.03(c).

“Notice of Term Loan Conversion” shall have the meaning given to that term in
Subparagraph 2.03(e).

“Notice of Term Loan Interest Period Selection” shall have the meaning given to
that term in clause (ii) of Subparagraph 2.03(f).

“Obligations” shall mean and include, with respect to Borrower and the
Guarantors, all loans, advances, debts, liabilities, and obligations, howsoever
arising, owed by Borrower or the Guarantors to Agent or any Lender of every kind
and description (whether or not evidenced by any note or instrument and whether
or not for the payment of money), direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising pursuant to the terms of
this Agreement or any of the other Credit Documents, including without
limitation all interest, fees, charges, expenses, reasonable attorneys’ fees and
accountants’ fees chargeable to Borrower or the Guarantors or payable by
Borrower or the Guarantors hereunder or thereunder, all the applications and
agreements executed or made in connection with each Letter of Credit, and, on a
pari-passu basis, the obligations of Borrower under any Swap.

“Outstanding Revolving Facilities Credit” shall have the meaning given to that
term in clause (i) of Subparagraph 2.04(a).

“Par Petroleum” shall have the meaning given to that term in the Recitals.

“Participants” shall have the meaning given to that term in Subparagraph
8.05(b).

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
thereto.

“Permitted Indebtedness” shall have the meaning given to that term in
Subparagraph 5.02(a).

“Permitted Liens” shall have the meaning given to that term in
Subparagraph 5.02(b).

“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust, a limited liability company, or a limited liability
partnership), a joint stock company, an unincorporated association, a joint
venture, a trust or other entity or a Governmental Authority.

 

15



--------------------------------------------------------------------------------

“Portion” shall mean a portion of the Term Loan Borrowing or of any Term Loan
which is either a Base Rate Portion or LIBOR Portion.

“Proportionate Share” shall mean, with respect to each Lender at any time, a
fraction (expressed as a percentage rounded to the sixth digit to the right of
the decimal point), the numerator of which is the sum at such time of such
Lender’s Revolving Loan Commitment (if any) and the Term Loan made by such
Lender, and the denominator of which is the sum at such time of the Total
Revolving Loan Commitment and all of the Term Loans made by the Lenders.

“Register” shall have the meaning given to that term in Subparagraph 8.05(d).

“Reimbursement Obligation” shall have the meaning given to that term in clause
(iii) of Subparagraph 2.02(c).

“Reimbursement Payment” shall have the meaning given to that term in clause
(ii) of Subparagraph 2.02(c).

“Related Person” shall mean, as to a Borrower or any of its Subsidiaries: (a) a
Person that directly or indirectly holds any Equity Securities of a Borrower or
its Subsidiaries or their respective Subsidiaries or Affiliates, and (b) a
Person whose Equity Securities (or any portion thereof) are held directly or
indirectly by a Person who also directly or indirectly holds any of the Equity
Securities of a Borrower or its Subsidiaries or any of their respective
Subsidiaries or Affiliates; provided that neither (i) those Persons who hold
less than ten percent (10%) of the Equity Securities of Par Petroleum and who
are not otherwise an Affiliate of the Borrower or any of its Subsidiaries
(“Nominal Par Shareholders”), nor (ii) any other Persons (excluding Par
Petroleum and its Subsidiaries and Affiliates) in which Nominal Par Shareholders
(but not a Related Person) directly or indirectly hold Equity Securities as
described in preceding clause (b), shall be considered a “Related Person”.

“Remaining Title Items” shall have the meaning given to that term in
Subparagraph 5.04.

“Rents” shall mean the cash portion of payments made for leases with respect to
real property (including both ground and facility leases) and equipment.

“Reportable Event” shall have the meaning given to that term in ERISA and
applicable regulations thereunder.

“Requirement of Law” applicable to any Person shall mean (a) the Articles or
Certificate of Incorporation, Formation or Organization and By-laws, Partnership
Agreement, Operating Agreement, or other organizational or governing documents
or such Person, (b) any Governmental Rule applicable to such Person, (c) any
license, permit, approval or other

 

16



--------------------------------------------------------------------------------

authorization granted by any Governmental Authority to or for the benefit of
such Person or (d) any final judgment, decision or determination of any
Governmental Authority or arbitrator, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

“Reserve Requirement” shall mean, with respect to any day in an Interest Period
for a LIBOR Loan or LIBOR Portion, the aggregate of the reserve requirement
rates (expressed as a decimal) in effect on such day for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D of the
Federal Reserve Board) maintained by a member bank of the Federal Reserve
System. As used herein, the term “reserve requirement” shall include, without
limitation, any basic, supplemental or emergency reserve requirements imposed on
Lender by any Governmental Authority.

“Retail Business” shall have the meaning given such term in the Recitals.

“Revised Principal Payment” shall have the meaning given to that term in
clause (ii) of Subparagraph 6.02(a).

“Revolving Credit Facility” shall have the meaning given to that term in
Section 2.01.

“Revolving Loan” shall have the meaning given to that term in
Subparagraph 2.01(a).

“Revolving Loan Borrowing” shall mean a borrowing by Borrower consisting of the
Revolving Loans made by each of the Lenders on the same date and of the same
Type pursuant to a single Notice of Revolving Loan Borrowing.

“Revolving Loan Commitment” shall mean, with respect to any Lender at any time,
the amount equal to the Total Revolving Loan Commitment at such time multiplied
by such Lender’s Revolving Loan Proportionate Share at such time.

“Revolving Loan Maturity Date” shall mean the date that is three (3) years after
the Closing Date on which date all amounts owing under the Revolving Credit
Facility are due and owing.

“Revolving Loan Note” shall have the meaning given to that term in
Subparagraph 2.08(a).

“Revolving Loan Pricing Grid” shall have the meaning given to that term in
Subparagraph 2.01(c).

“Revolving Loan Proportionate Share” shall mean, with respect to each Lender,
the percentage set forth under the caption “Revolving Loan Proportionate Share”
opposite such Lender’s name on Schedule I, or, if different, such percentage as
may be set forth for such Lender in the Register.

 

17



--------------------------------------------------------------------------------

“Security Agreement” shall have the meaning given to such term in clause (ii) of
Subparagraph 2.15(a).

“Security Documents” shall mean and include the Security Agreement, the
Membership Interests/Stock Pledge Agreements, the Mortgages, the Guaranty, the
Hazardous Materials Indemnity, and all other instruments, agreement,
certificates, opinions and documents (including Uniform Commercial Code
financing statements and fixture filings and landlord waivers) delivered to
Agent or any Lender in connection with any Collateral or to secure the
Obligations.

“Senior Credit Facilities” shall mean the Revolving Credit Facility and the Term
Loan Facility.

“Specified Equity Contribution” shall have the meaning given to that term in
Subparagraph 6.02(a).

“Standby LC Fee Rate” shall mean, with respect to Standby Letters of Credit, the
per annum rate which is used to calculate the Standby LC Usage Fees.

“Standby LC Usage Fee” shall have the meaning given to that term in clause
(i) of Subparagraph 2.05(e).

“Standby Letter of Credit” shall have the meaning given to that term in clause
(ii) of Subparagraph 2.02(a).

“Subordinated Debt” shall mean, with respect to any Person, Indebtedness of such
Person if the instrument creating or evidencing such Indebtedness or pursuant to
which such Indebtedness is outstanding, expressly provides that such
Indebtedness (i) is, if incurred by (A) Borrower, subordinated in right of
payment to the Senior Credit Facilities (such that no principal payments are to
be made prior to the Term Loan Maturity Date) by written contract and in form
and substance satisfactory to the Agent, or (B) any Guarantor, subordinated in
right of payment (such that no principal payments are to be made prior to the
Term Loan Maturity Date) to the guarantee of the Senior Credit Facilities made
by such Guarantor by written contract and in form and substance satisfactory to
the Agent, and (ii) has no principal amortization payable prior to the Term Loan
Maturity Date.

“Subsidiary” of any Person shall mean (a) any corporation of which more than
fifty percent (50%) of the issued and outstanding Equity Securities having
ordinary voting power to elect a majority of the Board of Directors of such
corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries, (b) any
limited liability company, partnership, joint venture, or other association of
which more than fifty percent (50%) of the Equity Securities having the power to
vote, direct or control the management of such limited liability company,

 

18



--------------------------------------------------------------------------------

partnership, joint venture or other association is at the time owned and
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries or (c) any
other Person included in the Financial Statements or such Person on a
consolidated basis.

“Super-Majority Lenders” shall mean shall mean (a) at any time Loans are
outstanding and the Lenders are obligated to make Revolving Loans pursuant to
their Revolving Loan Commitments, Lenders holding more than seventy percent
(70%) of the aggregate principal amount of all Loans outstanding, calculated as
if Revolving Loans in the full amount of the Revolving Loan Commitments were
outstanding, (b) at any time Loans are outstanding and the Lenders are not
obligated to make Revolving Loans pursuant to their Revolving Loan Commitments,
Lenders holding more than seventy percent (70%) of the aggregate principal
amount of all Loans outstanding and (c) at any time no Loans are outstanding,
Lenders holding in excess of seventy percent (70%) of the Total Credit at such
time.

“Swap” shall mean interest rate swaps or similar agreements that constitute a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act and
provided to Borrower by Counterparty in connection with the Credit Facilities.

“Swap Documents” shall mean any documents evidencing or pertaining to a Swap.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any Swap, and with respect to any Subsidiary of Borrower,
the grant of a security interest to secure a Swap.

“Tangible Net Worth” shall mean that amount, determined on a consolidated basis
in accordance with GAAP for Koko`oha and its Subsidiaries, that is equal to Net
Worth less intangible assets, goodwill, and amounts due from Subsidiaries and/or
Affiliates.

“Taxes” shall have the meaning given to such term in Subparagraph 2.12(a).

“Term Loan” shall have the meaning given that term in Subparagraph 2.03(a).

“Term Loan Borrowing” shall mean the borrowing by Borrower consisting of the
Term Loans made by each of the Lenders.

“Term Loan Commitment” shall mean, with respect to any Lender at any time, the
amount equal to the Total Term Loan Commitment at such time multiplied by such
Lender’s Term Loan Proportionate Share at such time.

“Term Loan Facility” shall mean the credit facility established pursuant to
Subparagraph 2.03(a).

“Term Loan Installment Date” shall have the meaning given to that term in
Subparagraph 2.03(g).

 

19



--------------------------------------------------------------------------------

“Term Loan Maturity Date” shall mean the date which is seven (7) years after the
Closing Date on which date all amounts owing under the Term Loan Facility are
due and owing.

“Term Loan Note” shall have the meaning given to that term in
Subparagraph 2.08(b).

“Term Loan Pricing Grid” shall have the meaning given to that term in
Subparagraph 2.03(d).

“Term Loan Proportionate Share” shall mean, with respect to each Lender, the
percentage set forth under the caption “Term Loan Proportionate Share” opposite
such Lender’s name on Schedule I, or, if different, such percentage as may be
set forth for such Lender in the Register.

“Total Assets” shall mean all assets of Koko`oha and its Subsidiaries, on a
consolidated basis, that should, in accordance with GAAP, be classified as
assets on Koko`oha’s financial statements.

“Total Credit” shall mean, at any time, the sum of (a) the Total Revolving Loan
Commitment at such time, and (b) the Total Term Loan Commitment at such time or,
if the Term Loans have been made prior to such time, the aggregate principal
amount of all Term Loans outstanding at such time.

“Total Liabilities” shall mean all liabilities of Koko`oha and its Subsidiaries,
on a consolidated basis, that should, in accordance with GAAP, be classified as
liabilities on Koko`oha’s financial statements.

“Total Revolving Loan Commitment” shall have the meaning given to that term in
Subparagraph 2.01(a).

“Total Term Loan Commitment” shall have the meaning given to that term in
Subparagraph 2.03(a).

“Trade LC Fee Rate” shall mean, with respect to Trade Letters of Credit, the per
annum rate used to calculate the Trade LC Usage Fees.

“Trade LC Usage Fees” shall have the meaning given to that term in clause
(ii) of Subparagraph 2.05(e).

“Trade Letter of Credit” shall have the meaning given to that term in clause
(ii) of Subparagraph 2.02(a).

“Type” shall mean, with respect to any Loan, Borrowing or Portion at any time,
the classification of such Loan, Borrowing, or Portion by the type of interest
rate it then bears, whether an interest rate based on the Base Rate or the LIBOR
Rate.

 

20



--------------------------------------------------------------------------------

“UCP” shall have the meaning given to that term in clause (iv)(1) of
Subparagraph 2.02(a).

“Unused Commitment” shall mean, at any time after the Closing Date, the
remainder of (a) the Total Revolving Loan Commitment at such time minus (b) the
sum of the aggregate principal amount of all Revolving Loans then outstanding,
and the aggregate amount available for drawing under all Letters of Credit then
outstanding.

“Unused Commitment Fee” shall have the meaning given to that term in
Subparagraph 2.05(c).

“Unused Commitment Fee Pricing Grid” shall have the meaning given to that term
in Subparagraph 2.05(c).

1.02 GAAP. Unless otherwise indicated in this Agreement or any other Credit
Document, all accounting terms used in this Agreement or any other Credit
Document shall be construed, and all accounting and financial computations
hereunder or thereunder shall be computed, in accordance with GAAP. If GAAP
changes during the term of this Agreement such that any covenants contained
herein would then be calculated in a different manner or with different
components, Borrower and the Lenders agree to negotiate in good faith to amend
this Agreement in such respects as are necessary to conform those covenants as
criteria for evaluating Borrower’s financial condition to substantially the same
criteria as were effective prior to such change in GAAP; provided, however,
that, until Borrower and the Majority Lenders so amend this Agreement, all such
covenants shall be calculated in accordance with GAAP as in effect immediately
prior to such change.

1.03 Headings. Headings in this Agreement and each of the other Credit Documents
are for convenience of reference only and are not part of the substance hereof
or thereof.

1.04 Plural Terms. All terms defined in this Agreement or any other Credit
Document in the singular form shall have comparable meanings when used in the
plural form and vice versa.

1.05 Time. All references in this Agreement and each of the other Credit
Documents to a time of day shall mean Hawaii standard time (which is three
(3) hours behind Pacific Daylight Time and two (2) hours behind Pacific Standard
Time) unless otherwise indicated.

1.06 Governing Law. This Agreement and each of the other Credit Documents
(unless otherwise provided in such other Credit Documents) shall be governed by
and construed in accordance with the laws of the State of Hawaii without
reference to conflicts of law rules.

1.07 Construction. This Agreement is the result of negotiations among, and has
been reviewed by, Borrower, each Lender, the Agent and their respective counsel.
Accordingly, this Agreement shall be deemed to be the product of all parties
hereto, and no ambiguity shall be construed in favor of or against Borrower, any
Lender or Agent.

 

21



--------------------------------------------------------------------------------

1.08 Entire Agreement. This Agreement and each of the other Credit Documents,
taken together, constitute and contain the entire agreement of Borrower, the
Lenders and Agent and supersede any and all prior agreements, negotiations,
representations, warranties, correspondence, understandings and communications
among the parties, whether written or oral, respecting the subject matter hereof
including the commitment letter dated as of January 27, 2015 between Bogey and
Agent.

1.09 Calculation of Interest and Fees. All calculations of interest and fees
under this Agreement and the other Credit Documents for any period (a) shall
include the first day of such period and exclude the last day of such period and
(b) shall be calculated on the basis of a year of 360 days for actual days
elapsed, except that during any period any Loan bears interest based upon the
Base Rate, such interest shall be calculated on the basis of a year of 365 or
366 days, as appropriate, for actual days elapsed.

1.10 Other Interpretive Provisions. References in this Agreement to “Recitals,”
“Sections,” “Paragraphs,” “Subparagraphs,” “Exhibits” and “Schedules” are to
recitals, sections, paragraphs, subparagraphs, exhibits and schedules herein and
hereto unless otherwise indicated. References in this Agreement and each of the
other Credit Documents to any document, instrument or agreement (a) shall
include all exhibits, schedules and other attachments thereto, (b) shall include
all documents, instruments or agreements issued or executed in replacement
thereof and (c) shall mean such document, instrument or agreement, or
replacement or predecessor thereto, as amended, modified and supplemented from
time to time and in effect at any given time. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement or any other
Credit Document shall refer to this Agreement or such other Credit Document, as
the case may be, as a whole and not to any particular provision of this
Agreement or such other Credit Document, as the case may be. The words “include”
and “including” and words of similar import when used in this Agreement or any
other Credit Document shall not be construed to be limiting or exclusive. In the
event of any conflict between the terms of this Agreement and the terms of any
other Credit Document, the terms of this Agreement shall govern.

SECTION II. CREDIT FACILITIES.

2.01 Revolving Credit Facility.

(a) Revolving Loan Availability. Subject to the terms and conditions of this
Agreement (including the amount limitations set forth in Paragraph 2.04), each
Lender severally agrees to advance to Borrower from time to time during the
period beginning on the Closing Date and ending on the Revolving Loan Maturity
Date such revolving loans as Borrower may request under this Paragraph 2.01
(individually, a “Revolving Loan”); provided, however, that (i) the aggregate
principal amount of all Revolving Loans plus the aggregate principal amount
available for drawing under all Letters of Credit made by such Lender at any
time outstanding shall not exceed such Lender’s Revolving Loan Commitment at
such time and (ii) the aggregate principal amount of all Revolving Loans plus
the aggregate principal amount available for drawing under all Letters of Credit
made by all Lenders at any time outstanding shall not exceed

 

22



--------------------------------------------------------------------------------

Five Million Dollars ($5,000,000.00) (such amount, as reduced from time to time
pursuant to this Agreement, to be referred to herein as the “Total Revolving
Loan Commitment”). All Revolving Loans shall be made on a pro rata basis by the
Lenders in accordance with their respective Revolving Loan Proportionate Shares,
with each Revolving Loan Borrowing to be comprised of a Revolving Loan by each
Lender equal to such Lender’s Revolving Loan Proportionate Share of such
Revolving Loan Borrowing. Except as otherwise provided herein, Borrower may
borrow, repay and reborrow Revolving Loans until the Revolving Loan Maturity
Date.

(b) Notice of Revolving Loan Borrowing. Borrower shall request each Revolving
Loan Borrowing by delivering to Agent an irrevocable written notice in the form
of Exhibit A, appropriately completed by the Authorized Representative (a
“Notice of Revolving Loan Borrowing”), which specifies, among other things:

(i) The principal amount of the requested Revolving Loan Borrowing, which shall
be in the minimum amount of $500,000.00 or an integral multiple of $100,000.00
in excess thereof;

(ii) Whether the requested Revolving Loan Borrowing is to consist of Base Rate
Loans or LIBOR Loans;

(iii) If the requested Revolving Loan Borrowing is to consist of LIBOR Loans,
the initial Interest Period selected by Borrower for such Revolving Loans in
accordance with Subparagraph 2.01(e); and

(iv) The date of the requested Revolving Loan Borrowing, which shall be a
Business Day.

Borrower shall give each Notice of Revolving Loan Borrowing to Agent at least
three (3) Business Days before the date of the requested Revolving Loan
Borrowing in the case of a Revolving Loan Borrowing consisting of LIBOR Loans
and at least two (2) Business Days before the date of the requested Revolving
Loan Borrowing in the case of a Revolving Loan Borrowing consisting of Base Rate
Loans. Each Notice of Revolving Loan Borrowing shall be delivered by first-class
mail or facsimile to Agent at the office or to the facsimile number and during
the hours specified in Paragraph 8.01; provided, however, that Borrower shall
promptly deliver to Agent the original of any Notice of Revolving Loan Borrowing
initially delivered by facsimile. Borrower may request that one or more
Revolving Loan Borrowings be made on the same day. Agent shall promptly notify
each Lender of the contents of each Notice of Revolving Loan Borrowing and of
the amount and Type of (and, if applicable, the Interest Period for) each
Revolving Loan to be made by such Lender as part of the requested Revolving Loan
Borrowing.

 

23



--------------------------------------------------------------------------------

(c) Revolving Loan Interest Rates. Borrower shall pay interest on the unpaid
principal amount of each Revolving Loan from the date of such Revolving Loan
until the maturity thereof, at one of the following rates per annum:

(i) During such periods as such Revolving Loan is a Base Rate Loan, at a rate
per annum equal to the Base Rate plus the Applicable Margin therefor, such rate
to change from time to time as the Applicable Margin or Base Rate shall change;
and

(ii) During such periods as such Revolving Loan is a LIBOR Loan, at a rate per
annum equal at all times during each Interest Period for such LIBOR Loan to the
LIBOR Rate for such Interest Period plus the Applicable Margin therefor, such
rate to change from time to time during such Interest Period as the Applicable
Margin shall change;

Provided further, however, that all Revolving Loans outstanding during the
period commencing on the Closing Date and ending three (3) Business Days
thereafter shall be Base Rate Loans during such period. The Applicable Margins
for Revolving Loans shall be determined as provided in the pricing grid below
(the “Revolving Loan Pricing Grid”) and may change for each calendar quarter
based on the Leverage Ratio as of the last day of the immediately preceding
quarter; provided that the Applicable Margin for the period from the Closing
Date through June 30, 2015 shall be based on the Applicable Margin for a
Leverage Ratio greater than 3.50x, as shown below.

Revolving Loan Pricing Grid

 

Leverage Ratio

   Applicable Margin
for LIBOR Loans    Applicable Margin
for Base Rate Loans      (basis points)    (basis points)

< 3.00x

   175    -25

³ 3.00x but

£ 3.50x

   200    0

> 3.50x

   225    25

All Revolving Loans in each Revolving Loan Borrowing shall, at any given time
prior to maturity, bear interest at one, and only one, of the above rates. No
more than five (5) Revolving Loan Borrowings consisting of LIBOR Loans may be
outstanding at any time.

(d) Conversion of Revolving Loans. Borrower may convert any Revolving Loan
Borrowing from one Type of Revolving Loan Borrowing to the other Type. Borrower
shall request such a conversion by an irrevocable written notice to Agent in the
form of Exhibit B, appropriately completed by an Authorized Representative (a
“Notice of Revolving Loan Conversion”), which specifies, among other things:

(i) The Revolving Loan Borrowing which is to be converted;

(ii) The Type of Loans into which such Revolving Loans are to be converted;

 

24



--------------------------------------------------------------------------------

(iii) If such Revolving Loans are to be converted into LIBOR Loans, the initial
Interest Period selected by Borrower for such Revolving Loans in accordance with
Subparagraph 2.01(e); and

(iv) The date of the requested conversion, which shall be a Business Day.

Borrower shall give each Notice of Revolving Loan Conversion to Agent at least
three (3) Business Days before the date of the requested conversion in the case
of a conversion into LIBOR Loans and at least two (2) Business Days before the
date of the requested conversion in the case of a conversion into Base Rate
Loans. Each Notice of Revolving Loan Conversion shall be delivered by
first-class mail or facsimile to Agent at the office or to the facsimile number
and during the hours specified in Paragraph 8.01; provided, however, that
Borrower shall promptly deliver to Agent the original of any Notice of Revolving
Loan Conversion initially delivered by facsimile. Agent shall promptly notify
each Lender of the contents of each Notice of Revolving Loan Conversion.

(e) LIBOR Loan Interest Periods.

(i) The initial and each subsequent Interest Period selected by Borrower for a
LIBOR Loan shall be thirty (30), ninety (90) or one hundred eighty (180) days as
Borrower may specify; provided, however, that (A) any such Interest Period which
would otherwise end on a day which is not a Business Day shall be extended to
the next succeeding Business Day unless such next Business Day falls in another
calendar month, in which case such Interest Period shall end on the immediately
preceding Business Day; (B) any such Interest Period which begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business day of a calendar month; and (C) no such Interest
Period shall end after the Revolving Loan Maturity Date.

(ii) Borrower shall notify Agent by an irrevocable written notice in the form of
Exhibit C, appropriately completed by an Authorized Representative (a “Notice of
Revolving Loan Interest Period Selection”), at least three (3) Business Days
prior to the last day of each Interest Period for LIBOR Loans of the Interest
Period selected by Borrower for the next succeeding Interest Period for such
LIBOR Loans. Each Notice of Revolving Loan Interest Period Selection shall be
given by first-class mail or facsimile to the office or the facsimile number and
during the hours specified in Paragraph 8.01; provided, however, that Borrower
shall promptly deliver to Agent the original of any Notice of Revolving Loan
Interest Period Selection initially delivered by facsimile. If Borrower fails to
notify Agent of the next Interest Period for LIBOR Loans in accordance with this
Subparagraph 2.01(e), such LIBOR Loans shall automatically convert to Base Rate
Loans.

(f) Scheduled Revolving Loan Payments. Borrower shall repay the unpaid principal
amount of all Revolving Loans on the Revolving Loan Maturity Date. Borrower
shall pay accrued and billed interest on the unpaid principal amount of the
Revolving Loans in arrears (i) in the case of Base Rate Loans, on the last
Business Day in each calendar month; (ii) in the

 

25



--------------------------------------------------------------------------------

case of LIBOR Loans, (A) on the last day of each Interest Period therefor (and,
if any such Interest Period is longer than three (3) months, every three
(3) months after the first day of such Interest Period) and (B) upon prepayment
(to the extent thereof); and (iii) in the case of all Revolving Loans, on the
Revolving Loan Maturity Date.

(g) Purpose. Borrower shall use the proceeds of the Revolving Loans for
Borrower’s working capital and general corporate purposes, and for the issuance
of Standby Letters of Credit and Trade Letters of Credit, to fund fuel purchases
and to ensure performance under various fuel delivery contracts with customers
and contracts with vendors and suppliers and to repay Reimbursement Obligations
under this Agreement.

2.02 Letter of Credit Facility.

(a) Letter of Credit Availability. Subject to the terms and conditions of this
Agreement (including the amount limitations set forth in Paragraph 2.04), Agent
(in its capacity as the issuer of letters of credit under this Paragraph 2.02,
“Issuing Bank”) agrees to issue on behalf of Borrower from time to time during
the period beginning on the Closing Date and ending on the Revolving Loan
Maturity Date such letters of credit as Borrower may request under this
Paragraph 2.02 (individually, a “Letter of Credit”); provided, however, as
follows:

(i) At no time shall the aggregate principal amount available for drawing under
all Letters of Credit at any time outstanding plus the principal amount of all
Revolving Loans outstanding exceed the Total Revolving Loan Commitment.

(ii) Each Letter of Credit shall be (A) an irrevocable Letter of Credit issued
for the benefit of a supplier of inventory to Borrower to secure the payment by
Borrower of the purchase price of such inventory upon Borrower’s receipt thereof
(a “Trade Letter of Credit”) or (B) an irrevocable standby Letter of Credit
issued to secure trade payables in the ordinary course of Borrower’s business
(provided such trade payables are not overdue on the date of issuance of such
Letter of Credit) or other obligations of Borrower (other than (1) trade
payables of Borrower which are overdue on the date of issuance of such Letter of
Credit or (2) any other Funded Debt) (a “Standby Letter of Credit”).

(iii) Each Trade Letter of Credit shall expire on or prior to one hundred and
eighty (180) days after its date of issuance. Each Standby Letter of Credit
shall expire on or prior to one (1) year after its date of issuance.

(iv) Except as otherwise provided herein: (1) each Trade Letter of Credit shall
be governed by the Uniform Customs and Practices for Documentary Credits as most
recently published by the International Chamber of Commerce (the “UCP”) prior to
the date of issuance of such Letter of Credit and the terms of the UCP are
hereby incorporated by reference with respect to each Letter of Credit, and
(2) each Standby Letter of Credit shall be governed by the International Standby
Practices – ISP98 approved by the International Chamber of Commerce Commission
on Banking Technique and Practice on April 6, 1998.

 

26



--------------------------------------------------------------------------------

(v) Each Letter of Credit shall be in a form reasonably acceptable to Issuing
Bank.

(vi) At no time may the aggregate amount of all Reimbursement Obligations plus
the aggregate amount available for drawing under all Letters of Credit after
giving effect to any new Letter of Credit requested, exceed the sum of Two
Million Dollars ($2,000,000.00).

Except as otherwise provided herein, Borrower may request Letters of Credit,
cause or allow Letters of Credit to expire, and request additional Letters of
Credit until the Revolving Loan Maturity Date.

(b) LC Application. Borrower shall request each Letter of Credit by delivering
to Issuing Bank an irrevocable written application in a form reasonably
acceptable to Issuing Bank, appropriately completed by an Authorized
Representative (an “LC Application”), which specifies, among other things:

(i) The stated amount of the requested Letter of Credit;

(ii) The name and address of the beneficiary of the requested Letter of Credit;

(iii) The expiration date of the requested Letter of Credit;

(iv) The documentary conditions for drawing under the requested Letter of
Credit;

(v) The date of issuance for the requested Letter of Credit, which shall be a
Business Day; and

(vi) The aggregate amount available for drawing under all Letters of Credit then
outstanding.

Borrower shall give each LC Application to Issuing Bank at least three
(3) Business Days before the proposed date of issuance of the requested Letter
of Credit. Each LC Application shall be delivered by first-class mail or
facsimile to Agent at the office or facsimile number and during the hours
specified in Paragraph 8.01; provided, however, that Borrower shall promptly
deliver to Issuing Bank the original of any LC Application initially delivered
by facsimile. Agent shall promptly notify each Lender of the contents of each LC
Application. In the event of any conflict between the terms of this Agreement
and the terms of the LC Application, the terms of this Agreement shall control.

(c) Disbursement and Reimbursement.

(i) Disbursement. Issuing Bank will notify Borrower by facsimile forthwith upon
receipt of the presentment of any demand for payment under any Letter of Credit,

 

27



--------------------------------------------------------------------------------

together with notice of the amount of such payment and the date such payment
shall be made. Subject to the terms and provisions of such Letter of Credit,
Issuing Bank shall make such payment (a “Drawing Payment”) to the appropriate
beneficiary.

(ii) Time of Reimbursement. Not later than 11:00 a.m. on the day following each
Drawing Payment made by Issuing Bank, Borrower shall make or cause to be made to
Issuing Bank a payment in the amount of such Drawing Payment (a “Reimbursement
Payment”), together with any accrued interest thereon as provided below;
provided, however, that (1) Borrower shall make such Reimbursement Payment to,
or cause such Reimbursement Payment to be made to, Agent for the benefit of the
Lenders if, prior to the time such Reimbursement Payment is made, Issuing Bank
has notified Borrower that it has requested the Lenders pursuant to clause
(ii) of Subparagraph 2.02(d) to pay to Issuing Bank their respective Revolving
Loan Proportionate Shares of the Drawing Payment made by Issuing Bank and
(2) Borrower shall pay interest on the amount of any Reimbursement Payment not
paid on the same day as the applicable Drawing Payment at a per annum rate equal
to (y) for the first day, the rate then applicable to Revolving Loans which are
Base Rate Loans and (z) for the second day and any subsequent day, the rate then
applicable to Revolving Loans which are Base Rate Loans plus two percent
(2%) per annum. If any such Reimbursement Payment is made to Agent, Agent shall
promptly pay to each Lender which has paid its Revolving Loan Proportionate
Share of the Drawing Payment, such Lender’s Revolving Loan Proportionate Share
of the Reimbursement Payment and shall promptly pay to Issuing Bank the balance
of such Reimbursement Payment.

(iii) Reimbursement Obligation Absolute. The obligation of Borrower to reimburse
Issuing Bank or the Lenders, as the case may be, for Drawing Payments (such
obligation, together with the obligation to pay interest thereon, to be referred
to herein collectively as a “Reimbursement Obligation”) shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under and without regard to any circumstances,
including, without limitation (A) any lack of validity or enforceability of any
of the Credit Documents, (B) the existence of any claim, setoff, defense or
other right which Borrower may have at any time against any beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such beneficiary
or transferee may be acting), Issuing Bank, any Agent, any other Lender or any
other Person, whether in connection with this Agreement, the transactions
contemplated herein or in the other Credit Documents, or in any unrelated
transaction, (C) any breach of contract or dispute between Borrower, any
beneficiary or any transferee of any Letter of Credit (or any Persons for whom
any such beneficiary or transferee may be acting), Issuing Bank, Agent, any
other Lender or any other Person, (D) any demand, statement or other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect, (E) payment by Issuing Bank under any Letter of
Credit against presentation of a demand for payment which does not comply with
the terms of such Letter of Credit, (F) any non-application or misapplication by
any beneficiary or any transferee of any Letter of Credit (or any Persons for
whom any such beneficiary or transferee may be acting) of the proceeds of any
drawing under such Letter of Credit or (G) any delay, extension of time,
renewal, compromise or other indulgence or modification granted or agreed to by
Issuing Bank, Agent or any other Lender, with or without notice to or approval
by Borrower, with respect to

 

28



--------------------------------------------------------------------------------

Borrower’s Indebtedness under this Agreement; provided, however, that this
Subparagraph 2.02(c) shall not abrogate any right which Borrower may have to
seek to enjoin any drawing under any Letter of Credit or to recover damages from
Issuing Bank pursuant to Subparagraph 2.02(e).

(d) Lender Participations; Revolving Loan Funding.

(i) Participation Agreement. Each Lender severally, unconditionally and
irrevocably agrees with Issuing Bank to participate in the extension of credit
arising from the issuance of each Letter of Credit in an amount equal to such
Lender’s Revolving Loan Proportionate Share of the stated amount of such Letter
of Credit from time to time, and the issuance of each Letter of Credit shall be
deemed a confirmation by Issuing Bank of such participation in such amount;
provided, however, that at the time of such issuance the amount limitations set
forth in Paragraph 2.04 are not exceeded.

(ii) Participation Funding. Issuing Bank may request the Lenders to fund their
participations in Letters of Credit by paying to Issuing Bank all or any portion
of any Drawing Payment made or to be made by Issuing Bank under any Letter of
Credit. Issuing Bank shall make such a request by delivering to Agent (with a
copy to Borrower), at any time after the drawing for which such payment is
requested has been made upon Issuing Bank, a written request for such payment
which specifies the amount of such Drawing Payment and the date on which such
Drawing Payment is to be made or was made; provided, however, that Issuing Bank
shall not request the Lenders to make any payment under this Subparagraph
2.02(d) in connection with any portion of a Drawing Payment for which Issuing
Bank has been reimbursed from a Reimbursement Payment by Borrower unless such
Reimbursement Payment has been thereafter recovered by Borrower. Agent shall
promptly notify each Lender of the contents of each such request and of such
Lender’s Revolving Loan Proportionate Share of the applicable portion of such
Drawing Payment. Promptly following receipt of such notice from Agent, each
Lender shall pay to Agent, for the benefit of Issuing Bank, such Lender’s
Revolving Loan Proportionate Share of the applicable portion of such Drawing
Payment.

(iii) Funding Through Revolving Loans. At any time any Reimbursement Obligations
are outstanding, Agent may or, upon the written request of Issuing Bank (if
Borrower is not then the subject of a bankruptcy proceeding), shall (subject to
the terms and conditions of this Subparagraph 2.02(d)), initiate a Revolving
Loan Borrowing in an amount not exceeding the aggregate amount of such
outstanding Reimbursement Obligations and use the proceeds of such Revolving
Loan Borrowing to repay all or a portion of such Reimbursement Obligations.
Agent shall initiate such a Borrowing by delivering to each Lender (with a copy
to Borrower) a written notice which specifies the aggregate amount of
outstanding Reimbursement Obligations, the amount of the Revolving Loan
Borrowing (which initially shall consist of Base Rate Loans), the date of such
Revolving Loan Borrowing and the amount of the Revolving Loan to be made by such
Lender as part of such Revolving Loan Borrowing. Each Lender shall make
available to Agent funds in the amount of its Revolving Loan as provided in
Subparagraph 2.09(a). After receipt of such funds, Agent shall promptly disburse
such funds to Issuing Bank and the Lenders, as appropriate, in payment of the
outstanding Reimbursement Obligations.

 

29



--------------------------------------------------------------------------------

(iv) Obligations Absolute. Each Lender’s obligations to fund its participations
under this Subparagraph 2.02(d) shall be absolute, unconditional and irrevocable
and shall not be affected by (A) the occurrence or existence of any Default or
Event of Default, (B) any failure to satisfy any condition set forth in Section
III, (C) any event or condition which might have a Material Adverse Effect,
(D) the failure of any other Lender to make any payment under this Subparagraph
2.02(d), (E) any right of offset, abatement, withholding or reduction which such
Lender may have against Issuing Bank, Agent, any other Lender or Borrower,
(F) any event, circumstance or condition set forth in Subparagraph 2.02(c) or
Subparagraph 2.02(e), or (G) any other event, circumstance or condition
whatsoever, whether or not similar to any of the foregoing; provided, however,
that nothing in this Paragraph 2.02 shall prejudice any right which any Lender
may have against Issuing Bank for any action by Issuing Bank which constitutes
gross negligence or willful misconduct.

(e) Liability of Issuing Bank, Etc. Borrower agrees that none of Issuing Bank,
Agent or any other Lender (nor any of their respective directors, officers or
employees) shall be liable or responsible for (i) the use which may be made of
any Letter of Credit or for any acts or omissions of any beneficiary or
transferee thereof in connection therewith; (ii) any reference which may be made
to this Agreement or to any Letter of Credit in any agreements, instruments or
other documents relating to obligations secured by such Letter of Credit;
(iii) the validity, sufficiency or genuineness of documents, or of any
endorsement(s) thereon, even if such documents should in fact prove to be in any
or all respects invalid, insufficient, fraudulent or forged or any statement
therein prove to be untrue or inaccurate in any respect whatsoever; (iv) payment
by Issuing Bank against presentation of documents which do not comply with the
terms of any Letter of Credit, including failure of any documents to bear any
reference or adequate reference to any Letter of Credit; or (v) any other
circumstances whatsoever in making or failing to make payment under any Letter
of Credit, except only that Issuing Bank shall be liable to Borrower for acts or
events described in clauses (i) through (v) above, to the extent, but only to
the extent, of any damages suffered by Borrower (excluding consequential
damages) which Borrower proves were caused by (A) Issuing Bank’s willful
misconduct, bad faith or gross negligence in determining whether a drawing made
under any Letter of Credit complies with the terms and conditions therefor
stated in such Letter of Credit or (B) Issuing Bank’s willful misconduct, bad
faith or gross negligence in failing to pay under any Letter of Credit after a
drawing by the beneficiary thereof strictly complying with the terms and
conditions of such Letter of Credit. Without limiting the foregoing, Issuing
Bank may accept a drawing that appears on its face to be in order, without
responsibility for further investigation. The determination of whether a drawing
has been made under any Letter of Credit prior to its expiration or whether a
drawing made under any Letter of Credit is in proper and sufficient form shall
be made by Issuing Bank in its sole discretion, which determination shall be
conclusive and binding upon Borrower to the extent permitted by law. Borrower
hereby waives any right to object to any payment made under any Letter of Credit
with regard to a drawing that is in the form provided in such Letter of Credit
but which varies with respect to punctuation, capitalization, spelling or
similar matters of form.

(f) Reports of Issuing Bank. Issuing Bank shall on a monthly basis provide to
Agent or any Lender such information regarding the Letters of Credit as Agent or
such Lender

 

30



--------------------------------------------------------------------------------

may reasonably request, including the Letters of Credit outstanding, the stated
amounts of outstanding Letters of Credit, the expiration dates of outstanding
Letters of Credit, the names of the beneficiaries of outstanding Letters of
Credit, the amounts of unpaid Reimbursement Obligations and the amounts and
times of Drawing Payments and Reimbursement Payments.

(g) Purpose. Borrower shall use Trade Letters of Credit and Standby Letters of
Credit solely as provided in clause (ii) of Subparagraph 2.02(a).

2.03 Term Loan Facility.

(a) Term Loan Availability. Subject to the terms and conditions of this
Agreement, each Lender severally agrees to advance to Borrower on the Closing
Date a term loan under this Paragraph 2.03 (individually, a “Term Loan”) in the
principal amount of such Lender’s Term Loan Commitment; provided, however, that
the aggregate principal amount of all Term Loans made by all Lenders shall not
exceed Fifty Million Dollars ($50,000,000.00) (such amount to be referred to
herein as the “Total Term Loan Commitment”). The Term Loans shall be made on a
pro rata basis by the Lenders in accordance with their respective Term Loan
Proportionate Shares, with the Term Loan Borrowing to be comprised of a Term
Loan by each Lender equal to such Lender’s Term Loan Proportionate Share of the
Total Term Loan Commitment. Each Lender shall advance its Term Loan in a single
advance. Borrower may not reborrow the principal amount of a Term Loan after
repayment or prepayment thereof.

(b) Reserved.

(c) Notice of Term Loan Borrowing. Borrower shall request the Term Loan
Borrowing by delivering to Agent an irrevocable written notice in the form of
Exhibit D, appropriately completed by an Authorized Representative (a “Notice of
Term Loan Borrowing”). Borrower shall give the Notice of Term Loan Borrowing to
Agent at least two (2) Business Days before the Closing Date. The Notice of Term
Loan Borrowing shall be delivered by first-class mail or facsimile to Agent at
the office or facsimile number and during the hours specified in Paragraph 8.01;
provided, however, that Borrower shall promptly deliver to Agent the original of
the Notice of Term Loan Borrowing if initially delivered by facsimile. Agent
shall promptly notify each Lender of the contents of the Notice of Term Loan
Borrowing.

(d) Term Loan Interest Rates. Borrower shall pay interest on the unpaid
principal amount of each Term Loan from the date of such Term Loan until the
Term Loan Maturity Date, at the following rates per annum:

(i) During such periods as any Portion of such Term Loan is a Base Rate Portion,
at a rate per annum on such Portion equal to the Base Rate plus the Applicable
Margin therefor, such rate to change from time to time as the Applicable Margin
or Base Rate shall change; and

(ii) During such periods as any portion of such Term Loan is a LIBOR Portion, at
a rate per annum on such Portion equal at all times during each Interest Period
for such Portion to the LIBOR Rate for such Interest Period plus the Applicable
Margin therefor, such rate to change from time to time as the Applicable Margin
shall change;

 

31



--------------------------------------------------------------------------------

Provided, however, that all Portions of the Term Loans outstanding during the
period commencing on the Closing Date and ending three (3) Business Days
thereafter shall be Base Rate Portions during such period. The Applicable
Margins for Base Rate Portions and LIBOR Portions of Term Loans shall be
determined as provided in the pricing grid set forth below (the “Term Loan
Pricing Grid”) and may change for each calendar quarter based on the Leverage
Ratio as of the last day of the immediately preceding quarter provided that the
Applicable Margin for the period from the Closing Date through June 30, 2015
shall be based on the Applicable Margin for a Leverage Ratio greater than 3.50x,
as shown below. Each Portion of the Term Loan Borrowing shall be in a minimum
amount of $1,000,000.00 or an integral multiple of $100,000.00 in excess thereof
(except to the extent that any lesser Portion results from a mandatory
prepayment of the Term Loan Borrowing pursuant to Subparagraph 2.06(c)). No more
than seven (7) LIBOR Portions may be outstanding at any time.

Term Loan Pricing Grid

 

Leverage Ratio

   Applicable Margin
for LIBOR Loans    Applicable Margin
for Base Rate Loans      (basis points)    (basis points)

< 3.00x

   200    -0-

³ 3.00x but

£ 3.50x

   225    25

> 3.50x

   250    50

(e) Conversion of Term Loans. Borrower may convert any Portion of the Term Loan
Borrowing from one Type of Portion to another Type. Borrower shall request such
a conversion by an irrevocable written notice to Agent in the form of Exhibit E,
appropriately completed by an Authorized Representative (a “Notice of Term Loan
Conversion”), which specifies, among other things:

(i) The Portion of the Term Loan Borrowing which is to be converted;

(ii) The amount and Type of each Portion of the Term Loan Borrowing into which
it is to be converted;

(iii) If any Portion of the Term Loan Borrowing is to be converted into a LIBOR
Portion, the initial Interest Period selected by Borrower for such Portion in
accordance with Subparagraph 2.03(f); and

(iv) The date of the requested conversion, which shall be a Business Day.

 

32



--------------------------------------------------------------------------------

Borrower shall give each Notice of Term Loan Conversion to Agent at least three
(3) Business Days before the date of the requested conversion in the case of any
conversion into LIBOR Portions and at least two (2) Business Days before the
date of the requested conversion in the case of any conversion into Base Rate
Portions. Each Notice of Term Loan Conversion shall be delivered by first-class
mail or facsimile to Agent at the office or to the facsimile number and during
the hours specified in Paragraph 8.01; provided, however, that Borrower shall
promptly deliver to Agent the original of any Notice of Term Loan Conversion
initially delivered by facsimile. Agent shall promptly notify each Lender of the
contents of each Notice of Term Loan Conversion.

(f) LIBOR Portion Interest Periods.

(i) The initial and each subsequent Interest Period selected by Borrower for all
Portions of a Term Loan Borrowing or a Term Loan consisting of LIBOR Portions
shall be thirty (30), ninety (90) or one hundred eighty (180) days as Borrower
may specify; provided, however, that (A) any such Interest Period which would
otherwise end on a day which is not a Business Day shall be extended to the next
succeeding Business Day unless such next Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day; (B) any such Interest Period which begins on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of a calendar month; and (C) no such Interest Period shall end
after the Term Loan Maturity Date.

(ii) Borrower shall notify Agent by an irrevocable written notice in the form of
Exhibit F, appropriately completed by an Authorized Representative (a “Notice of
Term Loan Interest Period Selection”), at least three (3) Business Days prior to
the last day of each Interest Period for the Portions of a Term Loan Borrowing
or a Term Loan consisting of LIBOR Portions of the Interest Period selected by
Borrower for the next succeeding Interest Period for such Portions. Each Notice
of Term Loan Interest Period Selection shall be given by first-class mail or
facsimile to Agent at the office or to the facsimile number and during the hours
specified in Paragraph 8.01; provided, however, that Borrower shall promptly
deliver to Agent the original of any Notice of Term Loan Interest Period
Selection initially delivered by facsimile. If Borrower fails to notify Agent of
the next Interest Period for the LIBOR Portions in any such Term Loan Borrowing
or Term Loan in accordance with this clause (ii) of Subparagraph 2.03(f), such
Portions shall automatically convert to LIBOR Loans having an Interest Period of
thirty (30) days on the last day of the current Interest Period therefor.

(g) Scheduled Term Loan Payments. Borrower shall repay the principal amount of
the Term Loans in twenty-eight (28) quarterly installments payable on the last
day in each March, June, September and December (commencing June 30, 2015, and
on the Term Loan Maturity Date) (each such date to be referred to herein as a
“Term Loan Installment Date”). The quarterly installments of principal shall be
in the amount of ONE MILLION FORTY-ONE THOUSAND SIX HUNDRED SIXTY-SEVEN AND
NO/100 DOLLARS ($1,041,667.00); provided, however, that the principal payment
due on the Term Loan Maturity Date shall be in

 

33



--------------------------------------------------------------------------------

the amount necessary to pay all remaining unpaid principal, interest and all
other charges owing on all Term Loans. Borrower shall pay accrued interest on
the unpaid principal amount of the Term Loans in arrears: (A) in the case of
Base Rate Portions, on the last Business Day in each calendar month; (B) in the
case of LIBOR Portions: (1) on the last day of each Interest Period therefor
(and, if any such Interest Period is longer than three (3) months, every three
(3) months after the first day of such Interest Period) and (2) upon prepayment
(to the extent thereof); and (C) in the case of all Term Loans, on the Term Loan
Maturity Date.

(h) Purpose. Borrower shall use the proceeds of the Term Loans to refinance
existing debt of Borrower and its Subsidiaries and to pay other costs related to
the Acquisition.

2.04 Additional Commitment Reductions, Etc.

(a) Optional Reduction or Cancellation of Commitments. Borrower may, upon three
(3) Business Days written notice to Agent, permanently reduce the Total
Revolving Loan Commitment by the amount of Five Hundred Thousand Dollars
($500,000.00) or an integral multiple thereof or cancel the Total Revolving Loan
Commitment in its entirety; provided, however, that:

(i) Borrower may not reduce the Total Revolving Loan Commitment if, after giving
effect to such reduction, the aggregate principal amount of all Revolving Loans
then outstanding, the aggregate amount available for drawings under all Letters
of Credit then outstanding, and the aggregate amount of all Reimbursement
Obligations then outstanding (such sum to be referred to herein as the
“Outstanding Revolving Facilities Credit”) would exceed the Total Revolving Loan
Commitment as so reduced; and

(ii) Borrower may not cancel the Total Revolving Loan Commitment if, after
giving effect to such cancellation, any Revolving Loan, Letter of Credit or
Reimbursement Obligation would remain outstanding.

(b) Effect of Commitment Reductions. From the effective date of any reduction of
the Total Revolving Loan Commitment, the Unused Commitment Fees payable pursuant
to Subparagraph 2.05(c) shall be computed on the basis of the Total Revolving
Loan Commitment as so reduced. Once reduced or cancelled, the Total Revolving
Loan Commitment may not be increased or reinstated without the prior written
consent of Agent and all Lenders.

Any reduction of the Total Revolving Loan Commitment pursuant to this Paragraph
2.04 shall be applied ratably to reduce each Lender’s Revolving Loan Commitment
in accordance with clause (i) of Subparagraph 2.10(a).

2.05 Fees.

(a) Arrangement Fee. Borrower shall pay to Agent on the Closing Date, for its
own account, an arrangement fee (the “Arrangement Fee”) as set forth in the Fee
Letter.

 

34



--------------------------------------------------------------------------------

(b) Commitment Fee. Borrower shall pay to Agent on the Closing Date, for the
ratable benefit of the Lenders as provided in clause (vi) of Subparagraph
2.10(a), the unpaid balance of a nonrefundable commitment fee (the “Commitment
Fee”) equal to one-half of one percent (0.50%) of the sum of the Total Credit,
less that portion of the Commitment Fee in the amount of $137,500.00 paid by
Borrower upon acceptance of the commitment for the Senior Credit Facilities.

(c) Unused Commitment Fee. Borrower shall pay to Agent, for the ratable benefit
of the Lenders as provided in clause (vi) of Subparagraph 2.10(a), a quarterly
non-refundable fee on the Unused Commitment (the “Unused Commitment Fee”) for
the period beginning on the Closing Date and ending on the Revolving Loan
Maturity Date equal to the product of: (i) the daily average Unused Commitment
during the applicable quarter, and (ii) the basis points determined based on the
Leverage Ratio as of the last day of the immediately preceding quarter pursuant
to the pricing grid below (the “Unused Commitment Fee Pricing Grid”). Borrower
shall pay the Unused Commitment Fee quarterly in arrears within three
(3) Business Days following the last day in each calendar quarter and on the
Revolving Loan Maturity Date.

Unused Commitment Fee Pricing Grid

 

Leverage Ratio

   Basis Points     

< 3.00x

   25   

³ 3.00x but

£ 3.50x

   37.5   

> 3.50x

   50   

(d) Agent Fee. The Borrower shall pay to Agent an annual agent fee (the “Agent
Fee”) in the amount set forth in the Fee Letter for the administration of the
Senior Credit Facilities on behalf of the Lenders. The Agent Fee will be due and
payable annually, commencing on the date which is one (1) year after the Closing
Date and on the date the Senior Credit Facilities are terminated if such
termination occurs prior to the Term Loan Maturity Date. The Agent Fee shall be
payable to the Agent for its own account.

(e) Letter of Credit Fees.

(i) Standby Letter of Credit Usage Fees. Borrower shall pay to Agent, for the
ratable benefit of the Lenders as provided in clause (vii) of Subparagraph
2.10(a), nonrefundable letter of credit fees for the Standby Letters of Credit
(the “Standby LC Usage Fees”) equal to the Standby LC Fee Rate on the daily
average available amount of each Standby Letter of Credit for the period
beginning on the date such Standby Letter of Credit is issued and ending on the
date such Standby Letter of Credit expires. The Standby LC Fee Rate shall be
equal to the standard Standby LC Fee Rate then in effect and charged by Issuing
Bank. Borrower shall pay the Standby LC Usage Fees quarterly in arrears within
three (3) Business Days

 

35



--------------------------------------------------------------------------------

following the last day in each calendar quarter and, if any Standby Letter of
Credit remains outstanding on the Revolving Loan Maturity Date, then also on the
date the last outstanding Standby Letter of Credit expires.

(ii) Trade Letter of Credit Usage Fees. Borrower shall pay to Agent, for the
ratable benefit of the Lenders as provided in clause (vii) of Subparagraph
2.10(a), nonrefundable letter of credit fees for the Trade Letters of Credit
(the “Trade LC Usage Fees”) equal to the Trade LC Fee Rate on the daily average
available amount of each Trade Letter of Credit for the period beginning on the
date such Trade Letter of Credit is issued and ending on the date such Trade
Letter of Credit expires. The Trade LC Fee Rate shall be equal to the standard
Trade LC Fee Rate then in effect and charged by the Issuing Bank. Borrower shall
pay the Trade LC Usage Fees quarterly in arrears within three (3) Business Days
following the last day in each calendar quarter and, if any Trade Letter of
Credit remains outstanding on the Revolving Loan Maturity Date, then also on the
date the last outstanding Trade Letter of Credit expires.

(iii) Letter of Credit Issuance Fees. Borrower shall pay to Agent, for the sole
benefit of Issuing Bank, nonrefundable issuance fees for the Letters of Credit
(the “LC Issuance Fees”) equal to the Issuing Bank’s then current standard
issuance fee rate for a trade or standby letter of credit, as applicable.
Borrower shall pay the LC Issuance Fees for each Letter of Credit in advance on
the date of issuance of such Letter of Credit.

(iv) Other Letter of Credit Fees. In addition to the Standby LC Usage Fees, the
Trade LC Usage Fees and the LC Issuance Fees, Borrower shall pay to Agent, for
the benefit of Issuing Bank, other standard fees of Issuing Bank for issuance
of, drawings under, transfers of and amendments to any Letter of Credit and
other administrative actions performed by Issuing Bank in connection with any
Letter of Credit, payable at such times and in such amounts as are consistent
with Issuing Bank’s standard fee policy at the time of such amendment or other
action.

2.06 Prepayments.

(a) Terms of All Prepayments. Upon the prepayment of any Loan (whether such
prepayment is an optional prepayment under Subparagraph 2.06(b), a mandatory
prepayment required by Subparagraph 2.06(d) or a mandatory prepayment required
by any other provision of this Agreement or the other Credit Documents,
including, without limitation, a prepayment upon acceleration), Borrower shall
pay to the Agent for the benefit of the Lenders which made such Loan (i) all
accrued interest to the date of such prepayment on the amount prepaid, and
(ii) if such prepayment is the prepayment of a LIBOR Loan or a LIBOR Portion on
a day other than the last day of an Interest Period for such Loan or Portion,
all amounts payable to such Lender pursuant to Paragraph 2.13.

(b) Optional Prepayments. At its option, Borrower may, upon five (5) Business
Days’ notice to Agent, prepay any Borrowing in part, in an aggregate principal
amount of $1,000,000.00 or more in the case of the Term Loan Borrowing or
$100,000.00 or more in the case of a Revolving Loan Borrowing, or in whole.

 

36



--------------------------------------------------------------------------------

(c) Prepayment Fee. Upon a prepayment in part or in whole of any Term Loan
Borrowing made pursuant to Subparagraph 2.06(b) or any prepayment in part or in
whole of any Term Loan Borrowing upon acceleration as a result of an Event of
Default, Borrower shall pay a prepayment fee equal to one percent (1%) of the
principal amount so prepaid. “Prepayment”, as used in this Paragraph 2.06(c)
only, means any accumulated, unscheduled principal reduction of the original
principal amount of the Borrowings (not including the Excess Cash Flow
Recapture).

(d) Mandatory Prepayments. Borrower shall prepay the Loans as follows:

(i) One hundred percent (100%) of the cash proceeds of all sales of tangible
assets (other than obsolete, surplus or worn out equipment) by Borrower or any
Subsidiary of Borrower not in the ordinary course of business and with a
purchase price greater than $2,000,000.00, net of the ordinary and reasonable
costs of closing such sale and net of debt directly related to such asset sold
and that is repaid in connection with the closing of the sale of such asset. For
purposes of determining if the $2,000,000.00 threshold has been met, all such
sales within any rolling 3-month period shall be aggregated. Such mandatory
prepayment shall be due within ten (10) Business Days of the closing of such
sale, and all such prepayments from net sales proceeds shall be applied to the
outstanding principal balance of the Term Loan Facility payable by Borrower on
the then remaining Term Loan Installment Dates, in inverse order of maturity.

(ii) One hundred percent (100%) of the net cash proceeds of any casualty,
condemnation or insurance proceeds received by Borrower or any Subsidiary of
Borrower, to the extent that such casualty, condemnation or insurance proceeds
are not utilized to repair the affected asset or reinvested in a replacement
asset in either case within one hundred eighty (180) days after the applicable
casualty or condemnation. Such mandatory prepayment shall be due within one
hundred eighty (180) days of the receipt of such proceeds and all such
repayments from such proceeds shall be applied to the outstanding principal
balance of the Term Loan Facility payable by Borrower on the then remaining Term
Loan Installment Dates, in inverse order of maturity.

(iii) If, for Koko`oha’s fiscal year ending December 31, 2015 or any fiscal year
thereafter, Koko`oha and its Subsidiaries have Excess Cash Flow based on the
annual fiscal year end audited financial statements for such fiscal year, within
one hundred and eighty (180) days after the such fiscal year end Borrower shall
prepay the Term Loan Facility in an aggregate principal amount equal to
(1) fifty percent (50%) of such Excess Cash Flow if the Leverage Ratio is equal
to or greater than 4.50 to 1.00, (2) twenty percent (20%) of such Excess Cash
Flow if the Leverage Ratio is less than 4.50 to 1.00 but equal to or greater
than 2.50 to 1.00, or (3) zero percent (0%) of such Excess Cash Flow if the
Leverage Ratio is less than 2.50 to 1.00 (“Excess Cash Flow Recapture”), with
all mandatory prepayments made by Borrower pursuant to this clause (iii) applied
to the outstanding principal balance of the Term Loans payable by Borrower on
the then remaining Term Loan Installment Dates, in inverse order of maturity.

 

37



--------------------------------------------------------------------------------

(iv) Upon receipt of a report pursuant to clause (vi) of Subparagraph 5.01(a)
projecting non-compliance with any financial covenant set forth in
Paragraph 5.03 based on the expiration or termination of any lease, license or
permit, the Agent may, upon fifteen (15) days prior written notice, require
Borrower to make a mandatory prepayment of the Term Loans in an amount
sufficient to bring Borrower into compliance with such financial covenant. If
any mandatory prepayment is required as a result of the expiration or
termination of any lease, license or permit, the quarterly installment of
principal due under the Term Loans will be reduced by an amount equal to:
(1) the amount of the mandatory prepayment under this clause (iv), (2) divided
by the number of calendar quarters then remaining in an assumed amortization
period of twelve (12) years which commenced on the Closing Date.

(e) Other Prepayment Application Requirements. All prepayments made by Borrower
which are applied to the Term Loan Facility shall reduce the aggregate principal
amount payable by Borrower on the then remaining Term Loan Installment Dates, in
inverse order of maturity, except as provided in clause (iv) of Subparagraph
2.06(d). Without modifying the order of application of prepayments set forth
above:

(i) All prepayments of the Revolving Loans shall, to the extent possible, be
first applied to prepay Base Rate Loans and then, if any funds remain, to prepay
LIBOR Loans. Unless an Event of Default has occurred and is continuing, Borrower
may select the Revolving Loan Borrowings against which any such prepayments of
LIBOR Loans are to be applied.

(ii) All prepayments of the Term Loans shall, to the extent possible, be first
applied to prepay Base Rate Portions and then, if any funds remain, to prepay
LIBOR Portions. Unless an Event of Default has occurred and is continuing,
Borrower may select the LIBOR Portions against which any such prepayments are to
be applied.

2.07 Joint and Several; Other Payment Terms.

(a) Joint and Several Liability. Each Borrower agrees that it is jointly and
severally, absolutely and unconditionally, obligated for all Obligations and
hereby waives all defenses based on suretyship or impairment of collateral,
including without limitation: (i) any and all forbearances and extensions of the
time of payment (including multiple extensions for longer than the original
period) or for performance of any other obligation to be performed by Borrower
under any of the Credit Documents or Swap Documents; (ii) any and all changes in
the terms, covenants and conditions in any of the Credit Documents or Swap
Documents hereafter made or granted; (iii) the application by Agent or any
Lender or Counterparty of all payments on account of the Obligations, from any
source, in any manner deemed to be in the best interest of such Lender or
Counterparty, including the application of payments on a “last-in-first-out
basis”; (iv) the Agent’s or any Lender’s or Counterparty’s failure to obtain or
perfect or foreclose the lien on or security interest in any Collateral that the
Borrower anticipated that the Agent or any Lender or Counterparty would obtain;
(v) any and all substitutions, exchanges or releases of all or any part of the
security for the payment of the Obligations; (vi) any failure of the Agent or
any Lender or Counterparty to make collection from or pursue or enforce any
particular right or remedy against the other Borrower or any other Person or any
Collateral; (vii) waivers of any of

 

38



--------------------------------------------------------------------------------

the terms, covenants or conditions set forth in any of the Credit Documents or
the Swap Documents; (viii) any defense, counterclaim, setoff or crossclaim, or
any defense (legal or equitable) including but not limited to failure of
consideration, breach of warranty, fraud, payment, statute of frauds,
bankruptcy, lack of legal capacity, statute of limitations, lender liability,
accord and satisfaction, and usury, which any Borrower has or could assert with
respect to the Obligations; and (ix) any other cause, whether similar or
dissimilar to the foregoing, it being the intention hereof that each Borrower
shall remain liable as principal for the payment and satisfaction of the
Obligations until the Obligations shall have been fully paid and fully
satisfied, notwithstanding any act, omission or thing which might otherwise
operate as a legal or equitable discharge of such Borrower.

(b) Place and Manner. Except as otherwise expressly provided herein, Borrower
shall make all payments due to each Lender hereunder by payments to Agent, for
the account of such Lender and such Lender’s Applicable Lending Office, at
Agent’s office, located at the address specified in Paragraph 8.01, in lawful
money of the United States and in same day or immediately available funds not
later than 10:00 a.m. on the date due. Agent shall promptly disburse to each
Lender each such payment received by Agent for such Lender.

(c) Date. Whenever any payment due hereunder shall fall due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall be included in the computation of interest or
fees, as the case may be.

(d) Late Payments. If any amounts required to be paid by Borrower under this
Agreement or the other Credit Documents (including, without limitation,
principal or interest payable on any Loan, Reimbursement Payments or interest
thereon, any fees or other amounts) remain unpaid after such amounts are due,
Borrower shall pay interest on the aggregate, outstanding balance of such
amounts from the date due until those amounts are paid in full at the per annum
rate which would then be applicable to Base Rate Loans plus two hundred
(200) basis points, such rate to change from time to time as the Base Rate or
Applicable Margin shall change.

(e) Application of Payments. Unless otherwise specified herein or in the other
Credit Documents, all payments hereunder shall be applied first to unpaid fees,
costs and expenses then due and payable under this Agreement or the other Credit
Documents, second to accrued interest then due and payable under this Agreement
or the other Credit Documents, third to any unpaid Reimbursement Obligations and
finally to reduce the principal amount of outstanding Loans.

(f) Failure to Pay Agent. Unless Agent shall have received notice from Borrower
prior to the date on which any payment is due to any Lender hereunder that
Borrower will not make such payment in full, Agent may assume that Borrower has
made such payment in full to Agent on such date and Agent may, in reliance upon
such assumption, cause to be distributed to the appropriate Lenders on such due
date an amount equal to the amount then due such Lenders. If and to the extent
Borrower shall not have so made such payment in full to Agent, each such Lender
shall repay to Agent forthwith on demand such amount distributed to

 

39



--------------------------------------------------------------------------------

such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to Agent, at the Federal Funds Rate. A certificate of Agent submitted to
any Lender with respect to any amounts owing by such Lender under this
Subparagraph 2.07(f) shall be conclusive absent manifest error.

2.08 Notes and Interest Account.

(a) Revolving Loan Notes. The obligation of Borrower to repay the Revolving
Loans made by each Lender and to pay interest thereon at the rates provided
herein shall, if requested by such Lender, be evidenced by a promissory note in
the form of Exhibit G (individually, a “Revolving Loan Note”) which note shall
be (i) payable to the order of such Lender, (ii) in the amount of such Lender’s
Revolving Loan Commitment, (iii) dated the Closing Date and (iv) otherwise
appropriately completed. Borrower authorizes each Lender to record on the
schedule annexed to such Lender’s Revolving Loan Note the date and amount of
each Revolving Loan made by such Lender and of each payment or prepayment of
principal thereon made by Borrower, and agrees that all such notations shall
constitute prima facie evidence of the matters noted. Borrower further
authorizes each Lender to attach to and make a part of such Lender’s Revolving
Loan Note continuations of the schedule attached thereto as necessary.

(b) Term Loan Notes. The obligation of Borrower to repay the Term Loan made by
each Lender and to pay interest thereon at the rates provided herein shall, if
requested by such Lender, be evidenced by a promissory note in the form of
Exhibit H (individually, a “Term Loan Note”) which note shall be (i) payable to
the order of such Lender, (ii) in the amount of such Lender’s Term Loan,
(iii) dated the Closing Date and (iv) otherwise appropriately completed.

(c) Interest Account. Borrower authorizes Agent to record in an account or
accounts maintained by Agent on its books (the “Interest Account”) (i) the
interest rates applicable to all Loans and Portions and the effective dates of
all changes thereto, (ii) the Interest Period for each LIBOR Loan and LIBOR
Portion, (iii) the date and amount of each principal and interest payment on
each Loan and Portion and (iv) such other information as Agent may determine is
necessary for the computation of interest payable by Borrower hereunder.

2.09 Loan Funding, Etc.

(a) Lender Funding and Disbursement to Borrower. Each Lender shall, before 9:00
a.m. on the date of each Borrowing which includes Loans to be made by such
Lender, make available to Agent at its office specified in Paragraph 8.01, in
same day or immediately available funds, such Lender’s pro rata share of such
Borrowing. Except as otherwise provided with respect to Revolving Loan
Borrowings initiated by Agent pursuant to clause (iii) of Subparagraph 2.02(d),
after Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Section III, Agent will promptly disburse such funds in
same day or immediately available funds to Borrower. Unless otherwise directed
by Borrower, Agent shall disburse the proceeds of each Borrowing to Borrower by
disbursement to the account or accounts specified in the applicable Notice of
Borrowing.

 

40



--------------------------------------------------------------------------------

(b) Lender Failure to Fund. Unless Agent shall have received notice from a
Lender prior to the date of any Borrowing which includes Loans to be made by
such Lender that such Lender will not make available to Agent such Lender’s pro
rata share of such Borrowing, Agent may assume that such Lender has made such
portion available to Agent on the date of such Borrowing in accordance with
Subparagraph 2.09(a), and Agent may, in reliance upon such assumption, make
available to Borrower (or otherwise disburse) on such date a corresponding
amount. If any Lender does not make the amount of its pro rata share of any
Borrowing which includes Loans to be made by such Lender available to Agent on
or prior to the date of such Borrowing, such Lender shall pay to Agent, on
demand, interest which shall accrue on such amount until made available to Agent
at rates equal to (i) the daily Federal Funds Rate during the period from the
date of such Borrowing through the third Business Day thereafter and (ii) the
Base Rate thereafter. A certificate of Agent submitted to any Lender with
respect to any amounts owing under this Subparagraph 2.09(b) shall be conclusive
absent manifest error. If any Lender’s pro rata share of any Borrowing which
includes Loans to be made by such Lender is not in fact made available to Agent
by such Lender within three (3) Business Days after the date of such Borrowing,
Borrower shall pay to Agent, on demand, an amount equal to such pro rata share
together with interest thereon, for each day from the date such amount was made
available to Borrower until the date such amount is repaid to Agent, at the
interest rate applicable at the time to the Loans comprising such Borrowing.

(c) Lenders’ Obligations Several. The failure of any Lender to make the Loan to
be made by it as part of any Borrowing or the failure of any Lender to fund its
Revolving Loan Proportionate Share of any Drawing Payment shall not relieve any
other Lender of its obligation hereunder to make its Loan on the date of such
Borrowing or fund its Revolving Loan Proportionate Share of any Drawing Payment
on the date of such funding, but no Lender shall be responsible for the failure
of any other Lender to make the Loan to be made by such other Lender on the date
of any Borrowing or fund the Revolving Loan Proportionate Share of any Drawing
Payment to be funded by such other Lender on the date of such funding.

2.10 Pro Rata Treatment.

(a) Borrowings, Commitment Reductions, Etc. Except as otherwise provided herein:

(i) Each Revolving Loan Borrowing, each reduction of the Total Revolving Loan
Commitment, and participations in each Letter of Credit and any Drawing Payment
shall be made or shared among the Lenders pro rata according to their respective
Revolving Loan Proportionate Shares; and the Term Loan Borrowing shall be made
by the Lenders pro rata according to their respective Term Loan Proportionate
Shares;

(ii) Each payment of principal of Loans in any Borrowing shall be shared among
the Lenders which made or funded the Loans in such Borrowing pro rata according
to the respective unpaid principal amounts of such Loans so made or funded by
such Lenders;

 

41



--------------------------------------------------------------------------------

(iii) Each payment of interest on Loans in any Borrowing shall be shared among
the Lenders which made or funded the Loans in such Borrowing pro rata according
to (A) the respective unpaid principal amounts of such Loans so made or funded
by such Lenders and (B) the dates on which such Lenders so made or funded such
Loans;

(iv) Each Reimbursement Payment and interest payable by Borrower thereon shall
be shared among the Lenders (including Agent) which made or funded the
applicable Drawing Payment pro rata according to the respective amounts of such
Drawing Payment so made or funded by such Lenders;

(v) Each payment of Commitment Fees shall be shared among the Lenders pro rata
according to their respective Revolving Loan Proportionate Shares;

(vi) Each payment of Unused Commitment Fees shall be shared among the Lenders
pro rata according to (A) their respective Revolving Loan Proportionate Shares,
and (B) in the case of each Lender which becomes a Lender hereunder after the
date hereof, the date upon which Lender so became a Lender;

(vii) Each payment of Standby LC Usage Fees and Trade LC Usage Fees shall be
shared among the Lenders (including Agent in its capacity as a Lender) pro rata
according to (A) their respective Revolving Loan Proportionate Shares and (B) in
the case of each Lender which becomes a Lender hereunder after the date hereof,
the date upon which such Lender so became a Lender;

(viii) Each payment of interest (other than interest on Loans) shall be shared
among the Lenders and Agent owed the amount upon which such interest accrues pro
rata according to (A) the respective amounts so owed such Lenders and Agent and
(B) the dates on which such amounts became owing to such Lenders and Agent; and

(ix) All other payments under this Agreement and the other Credit Documents
shall be for the benefit of the Person or Persons specified.

(b) Sharing of Payments, Etc. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of Loans or Reimbursement Obligations owed to it in excess
of its ratable share of payments on account of such Loans or Reimbursement
Obligations obtained by all Lenders entitled to such payments, such Lender shall
forthwith purchase from the other Lenders entitled to such payments such
participations in the Loans or Reimbursement Obligations as shall be necessary
to cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase shall be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such other Lender’s ratable share (according to the proportion of (i) the amount
of such other Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. Borrower
agrees that any Lender so purchasing a

 

42



--------------------------------------------------------------------------------

participation from another Lender pursuant to this Subparagraph 2.10(b) may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of Borrower in the amount of such
participation; provided, however, that with respect to any participation, in no
event shall Borrower be obligated to make duplicate payments to Lenders and any
participants.

2.11 Change of Circumstances.

(a) Inability to Determine Rates. If, on or before the first day of any Interest
Period for any LIBOR Loan or LIBOR Portion, Agent shall determine that (i) the
LIBOR Rate for such Interest Period cannot be adequately and reasonably
determined due to the unavailability of funds in or other circumstances
affecting the London interbank market or (ii) the rates of interest for such
LIBOR Loans or LIBOR Portions, as the case may be, do not adequately and fairly
reflect the cost to the Lenders of making or maintaining such LIBOR Loans or
LIBOR Portions, Agent shall immediately give notice of such condition to
Borrower and the Lenders. After the giving of any such notice and until Agent
shall otherwise notify Borrower that the circumstances giving rise to such
condition no longer exist, Borrower’s right to request the making of or
conversion to, and the Lenders’ obligations to make or convert to LIBOR Loans or
LIBOR Portions shall be suspended. Any LIBOR Loans or LIBOR Portions outstanding
at the commencement of any such suspension shall, unless fully repaid, be
converted at the end of the then current Interest Period for such LIBOR Loans or
LIBOR Portions into Base Rate Loans or Base Rate Portions, as the case may be,
unless such suspension has then ended.

(b) Illegality. If, after the date of this Agreement, the adoption of any
Governmental Rule, any change in any Governmental Rule or the application or
requirements thereof (whether such change occurs in accordance with the terms of
such Governmental Rule as enacted, as a result of amendment or otherwise), any
change in the interpretation or administration of any Governmental Rule by any
Governmental Authority, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any Governmental Authority
and regardless of the date enacted, adopted or issued: (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives there under or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III (a “Change of Law”) shall make it unlawful or
impossible for any Lender to make or maintain any LIBOR Loan or LIBOR Portion,
such Lender shall immediately notify Agent and Borrower of such Change of Law.
Upon receipt of such notice, (i) Borrower’s right to request the making of or
conversion to, and such Lender’s obligation to make or convert to, LIBOR Loans
or LIBOR Portions shall be terminated, and (ii) Borrower shall, at the request
of such Lender, either (A) pursuant to Subparagraph 2.01(d) or Subparagraph
2.03(e), as the case may be, convert any such then outstanding LIBOR Loans or
LIBOR Portions of such Lender into Base Rate Loans or Base Rate Portions, as the
case may be, at the end of the current Interest Period for such LIBOR Loans or
LIBOR Portions, or (B) immediately repay or convert any such LIBOR Loans or
LIBOR Portions if such Lender shall notify Borrower that such Lender may not
lawfully continue to fund and maintain such LIBOR Loans or LIBOR Portions. Any
conversion or prepayment of LIBOR Loans or LIBOR

 

43



--------------------------------------------------------------------------------

Portions made pursuant to the preceding sentence prior to the last day of an
Interest Period for such LIBOR Loans or LIBOR Portions shall not be deemed a
prepayment thereof for purposes of Paragraph 2.13. After any Lender notifies
Agent and Borrower of such a Change of Law and until such Lender notifies Agent
and Borrower that it is no longer unlawful or impossible for such Lender to make
or maintain any LIBOR Loan or LIBOR Portion, all Revolving Loans and all
Portions of the Term Loan of such Lender shall be Base Rate Loans and Base Rate
Portions, respectively.

(c) Increased Costs. If, after the date of this Agreement, any Change of Law:

(i) Shall subject any Lender to any Tax, duty or other charge with respect to
any Loan or Portion, or shall change the basis of taxation of payments by
Borrower to any Lender on a Loan or Portion or in respect to a Loan or Portion
under this Agreement (except for changes in the rate of taxation on the overall
net income of any Lender imposed by its jurisdiction of incorporation or the
jurisdiction in which its principal executive office is located); or

(ii) Shall impose, modify or hold applicable any reserve (excluding any Reserve
Requirement or other reserve to the extent included in the calculation of the
LIBOR Rate for any Loans or Portions), special deposit or similar requirement
against assets held by, deposits or other liabilities in or for the account of,
advances or loans by, or any other acquisition of funds by any Lender for any
Loan or Portion; or

(iii) Shall impose on any Lender any other condition related to any Loan or
Portion or such Lender’s Commitments;

And the effect of any of the foregoing is to increase the actual cost to such
Lender of making, renewing, or maintaining any such Loan or Portion or such
Lender’s Commitments or to reduce any amount receivable by such Lender
hereunder, then Borrower shall from time to time, within ten (10) days after
demand by such Lender (which demand shall be accompanied by a statement setting
forth in reasonable detail the basis for the calculation of the amount
demanded), pay to such Lender additional amounts sufficient to reimburse such
Lender for such increased costs or to compensate such Lender for such reduced
amounts. A certificate as to the amount of such increased costs or reduced
amounts submitted by such Lender to Borrower shall be conclusive, absent
manifest error. The obligations of Borrower under this Subparagraph 2.11(c)
shall survive the payment and performance of the Obligations and the termination
of this Agreement.

(d) Capital Requirements. If, after the date of this Agreement, any Lender
determines that any generally applicable Change of Law affecting such Lender
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on Lender’s capital, as allocated to the Loans, the
Letters of Credit, the Commitments or this Agreement to a level below that which
Lender could have achieved but for such Change in Law (taking into account such
Lender’s policies with respect to capital adequacy), Borrower shall pay to such
Lender, within ten (10) days after demand of such Lender (which demand shall be
accompanied by a statement setting forth in reasonable detail the basis for the
calculation of the amount demanded), such amounts as such Lender shall determine
are necessary to compensate such

 

44



--------------------------------------------------------------------------------

Lender for any such reduction suffered. A certificate of any Lender setting
forth in reasonable detail the computation of any such amount delivered by such
Lender to Borrower shall be conclusive, absent manifest error.

(e) Mitigation. As promptly as practical after any Lender becomes aware of
(i) any Change of Law or other circumstances will make it unlawful or impossible
for such Lender to make or maintain any LIBOR Loan or LIBOR Portion or (ii) any
obligation by Borrower to pay any amount pursuant to Subparagraph 2.11(c) or
Subparagraph 2.11(d), such Lender shall notify Borrower and Agent (and, if any
Lender has given notice of any such event described in clause (i) or (ii) above
and thereafter such event ceases to exist, such Lender shall promptly so notify
Borrower and Agent). Each Lender affected by any Change of Law or any other
circumstances which makes it unlawful or impossible for such Lender to make or
maintain any LIBOR Loan or LIBOR Portion or to which Borrower is obligated to
pay any amount pursuant to Subparagraph 2.11(b), Subparagraph 2.11(c) or
Subparagraph 2.11(d) shall use reasonable commercial efforts (including changing
the jurisdiction of its Applicable Lending Office) to avoid the effect of such
Change of Law or to avoid or materially reduce any amounts which Borrower is
obligated to pay pursuant to Subparagraph 2.11(b), Subparagraph 2.11(c) or
Subparagraph 2.11(d) if, in the reasonable opinion of such Lender, such efforts
would not be disadvantageous to such Lender or contrary to such Lender’s normal
banking practices.

(f) Nondiscrimination. Each Lender agrees that, in the event that it submits any
demand for payment under this Paragraph 2.11, it shall, as part of making such
demand, certify to Borrower that, to the best of such Lender’s knowledge, it is
concurrently making similar demands of other customers similarly situated to the
extent such Lender has the right to make such demand.

2.12 Taxes on Payments.

(a) Payments Free of Taxes. All payments made by Borrower under this Agreement
and the other Credit Documents shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (except net income taxes and franchise taxes in
lieu of net income taxes or FATCA related taxes imposed on Agent or any Lender
by its jurisdiction of incorporation, the jurisdiction in which its Applicable
Lending Office is located or any political subdivision of either such
jurisdiction or the United States or any state or political subdivision thereof)
(all such non excluded taxes, levies, imposts, duties, charges, fees, deductions
and withholdings being hereinafter called “Taxes”). Subject to Subparagraph
2.12(c), if any Taxes are required to be withheld from any amounts payable to
Agent or any Lender hereunder or under the other Credit Documents, the amounts
so payable to Agent or such Lender shall be increased to the extent necessary to
yield to Agent or such Lender (after payment of all Taxes) interest or any such
other amounts payable hereunder at the rates or in the amounts specified in this
Agreement and the other Credit Documents. Whenever any Taxes are payable by
Borrower, as promptly as possible thereafter, Borrower shall send to Agent for
its own account or for the account of such Lender, as the case may be, a
certified copy of an original official receipt received by Borrower showing
payment thereof. If Borrower fails to pay

 

45



--------------------------------------------------------------------------------

any Taxes when due to the appropriate taxing authority or fails to remit to
Agent the required receipts or other required documentary evidence, Borrower
shall indemnify Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by Agent or any Lender as a result of any such
failure. The obligations of Borrower, Agent and each Lender under this Paragraph
2.12 shall survive the payment and performance of the Obligations and the
termination of this Agreement.

(b) Mitigation. Agent or any Lender claiming any additional amounts payable
pursuant to this Paragraph 2.12 (or clause (i) of Subparagraph 2.11(c)) shall
use reasonable commercial efforts to execute and file or provide to Borrower any
certificate or document requested from time to time in writing by Borrower
(including without limitation executed copies of Internal Revenue Service Forms
W-8BEN, W-8ECI, W-8IMY and W-9, or successor forms, reflecting a reduced rate of
withholding) or to change the jurisdiction of its Applicable Lending Office if
the making of such a filing, provision or such change in the jurisdiction of its
Applicable Lending Office would avoid the need for or materially reduce the
amount of any such additional amounts which may thereafter accrue and if, in the
reasonable opinion of Agent or such Lender in the case of a change in the
jurisdiction of its Applicable Lending Office, such change would not be
disadvantageous to such Agent or Lender or contrary to Agent’s or such Lender’s
normal banking practices.

(c) Refunds. If Agent or any Lender shall become aware that it is entitled to
receive a refund in respect of Taxes as to which it has been indemnified by
Borrower pursuant to this Paragraph 2.12, it shall promptly notify Borrower of
the availability of such refund and shall, within thirty (30) days after receipt
of a request by Borrower, apply for such refund at Borrower’s expense. If Agent
or any Lender, as applicable, receives a refund in respect of any Taxes as to
which it has been indemnified by Borrower pursuant to this Paragraph 2.12, it
shall promptly repay such refund to Borrower (to the extent of amounts that have
been paid by Borrower under this Paragraph 2.12 with respect to such refund),
net of all out-of-pocket expenses (including taxes imposed with respect to such
refund) of Agent or such Lender, as applicable, and without interest; provided,
however, that Borrower, upon the request of Agent or such Lender, as applicable,
agrees to return such refund (plus penalties, interest or other charges) to
Agent or such Lender in the event Agent or such Lender is required to repay such
refund.

(d) Nondiscrimination. Each Lender agrees that, in the event that it submits any
demand for payment under this Paragraph 2.12, it shall, as part of making such
demand, certify to Borrower that, to the best of such Lender’s knowledge, it is
concurrently making similar demands of other customers similarly situated to the
extent such Lender has the right to make such demand.

(e) Tax Returns. Nothing contained in this Paragraph 2.12 shall require Agent or
any Lender to make available any of its tax returns (or any other information
relating to its taxes which it deems to be confidential).

2.13 Funding Loss Indemnification. If Borrower shall (a) repay, prepay or
convert any LIBOR Loan or LIBOR Portion on any day other than the last day of an
Interest Period therefor (whether a scheduled payment, an optional prepayment or
conversion, a mandatory prepayment

 

46



--------------------------------------------------------------------------------

or conversion, a payment upon acceleration or otherwise), except for a
prepayment required pursuant to Subparagraph 2.09(b) or Subparagraph 2.11(b),
(b) fail to borrow any LIBOR Loan or LIBOR Portion for which a Notice of
Borrowing has been delivered to Agent (whether as a result of the failure to
satisfy any applicable conditions or otherwise) or (c) fail to convert any
Revolving Loans into LIBOR Loans or any Portion of the Term Loan Borrowing into
a LIBOR Portion in accordance with a Notice of Loan Conversion delivered to
Agent (whether as a result of the failure to satisfy any applicable conditions
or otherwise), Borrower shall, upon demand by any Lender, reimburse such Lender
and hold such Lender harmless for all costs and net losses incurred by such
Lender as a result of such repayment, prepayment or failure. Borrower
understands that such costs and losses may include, without limitation, losses
incurred by a Lender as a result of funding and other contracts entered into by
such Lender to fund a LIBOR Loan or LIBOR Portion. Each Lender demanding payment
under this Paragraph 2.13 shall deliver to Borrower, with a copy to Agent, a
certificate setting forth the amount of costs and losses for which demand is
made, which certificate shall set forth in reasonable detail the basis for the
calculation of the amount demanded. Such a certificate so delivered to Borrower
shall constitute prima facie evidence of such costs and losses.

2.14 Replacement of Affected Lenders and Defaulting Lenders. At any time any
Lender is an Affected Lender or a Defaulting Lender, Agent may replace such
Lender as a party to this Agreement with one or more other bank(s) or financial
institution(s) reasonably satisfactory to Agent, such bank(s) or financial
institution(s) to have commitments in such amounts as shall be reasonably
satisfactory to Agent. Upon notice from Agent, such Affected Lender or
Defaulting Lender shall assign, pursuant to an Assignment Agreement, its
Commitments, its Loans, its Notes and all of its other rights and obligations
hereunder to such replacement bank(s) or other financial institution(s) for a
purchase price equal to the sum of the principal amount of the Loans so
assigned, all accrued and unpaid interest thereon and its ratable share of all
fees to which it is entitled (except, in the case of a Defaulting Lender, any
amounts which would otherwise be payable to such Defaulting Lender pursuant to
Paragraph 2.13 as a result of such assignment being made prior to the last day
of an Interest Period for an outstanding LIBOR Loan or LIBOR Portion). Such
purchase price shall not be subject to the provisions of Subparagraph 2.10(b).
Any such assumption and purchase shall be made in accordance with the provisions
of Subparagraph 8.05(c) relating to assignments of Loans and Commitments.

2.15 Security.

(a) Security Agreements, etc. The Obligations shall be secured by the following
(which shall ratably secure the Senior Credit Facilities and any Swap except, to
the extent applicable, any Excluded Swap Obligation):

(i) Membership Interests/Stock Pledge Agreement(s), in form and content
satisfactory to Agent and Lenders in their sole discretion, pledging to Agent
for the benefit of Lenders and Counterparty one hundred percent (100%) of the
Equity Securities now or hereafter held by (A) Mid Pac in Mid Pac CS, LLC and
Inter Island Petroleum, Inc., (B) Inter Island Petroleum, Inc. in Kauai
Petroleum Co. Ltd., Senter Petroleum, Inc., Oahu Petroleum, Inc., and Kauai
Automated Fuel Service, Inc., (C) Senter Petroleum, Inc. in Island Petroleum,
Inc., and (D) Koko`oha in Mid Pac, duly executed by the parties thereto, which
Equity Securities

 

47



--------------------------------------------------------------------------------

shall not be subject to any other Lien, other than transfer restrictions
pursuant to applicable law or the governing documents of the issuer of such
Equity Securities (the “Membership Interests/Stock Pledge Agreement(s)”);

(ii) A Security Agreement in form and content satisfactory to Agent and Lenders
in their sole discretion, granting to Agent for the benefit of Lenders and
Counterparty a first lien security interest in all present and future assets of
Borrower and its Subsidiaries (subject to such exceptions and qualifications as
provided by the Security Agreement) including, without limitation, accounts
receivable, revenues, collateral accounts and cash therein (including reserve
accounts), inventory, machinery, equipment, contracts, contract rights,
trademarks, copyrights, patents, license rights, all government and other
regulatory permits (to the extent permitted by law), all insurance policies and
proceeds, all condemnation proceeds, general intangibles, and all other personal
property and rights, executed by Borrower and its Subsidiaries, as applicable
(the “Security Agreement”); and

(iii) ALTA insured Mortgages (to the extent such insurance is available) in form
and content satisfactory to Agent and Lenders in their sole discretion granting
to Agent for the benefit of Lenders and Counterparty a mortgage and security
interest in the fee simple and leasehold properties (including those held under
licenses or permits) owned or held by Borrower and its Subsidiaries, and all
improvements thereon and personal property used in connection therewith, and an
assignment of all rental accrued therefrom, executed by Mid Pac and its
Subsidiaries, as applicable (the “Mortgages”).

(b) Further Assurances. Borrower shall deliver to Agent such additional security
agreements, pledge agreements, lessor consents and estoppels (containing
appropriate lender protection language), warehousemen and bailee letters, and
other instruments, agreements, certificates, opinions and documents (including
Uniform Commercial Code financing statements and fixture filings and landlord
waivers) as Agent may reasonably request to:

(i) Grant, perfect, maintain, protect and evidence security interests in favor
of Agent, for the benefit of Agent and the Lenders, in any or all present and
future personal property of Borrower prior to the Liens or other interests of
any Person, except for Permitted Liens;

(ii) Grant, perfect, maintain, protect and evidence security interests in favor
of Agent, for the benefit of Agent and the Lenders, in any or all present and
future Equity Securities issued by Mid Pac, Mid Pac CS, LLC and Inter Island
Petroleum, Inc. or any other Subsidiaries of the Borrower prior to the Liens or
other interests of any Person; or

(iii) Otherwise establish, maintain, protect and evidence the rights provided to
Agent, for the benefit of Agent and the Lenders, pursuant to the Membership
Interests/Stock Pledge Agreement(s), the Security Agreement, the Mortgage or any
other Security Document.

 

48



--------------------------------------------------------------------------------

SECTION III. CONDITIONS PRECEDENT.

3.01 Initial Conditions Precedent. The obligations of the Lenders to make the
Loans comprising the initial Borrowing and of Agent to issue the initial Letter
of Credit are subject to the conditions that:

(a) Receipt by Agent of the final executed Merger Agreement, together with a
copy of the Decision and Order published for public comment by the Federal Trade
Commission, In the Matter of Par Petroleum Corporation, a corporation (“Decision
and Order”), and a copy of the fully executed Articles of Merger between Bogey
and Koko`oha (“Articles of Merger”), together with evidence that such Articles
of Merger have been submitted for filing with the Hawaii Department of Commerce
and Consumer Affairs.

(b) Satisfactory review and acceptance of all environmental due diligence on all
assets owned or to be owned by Borrower, including all real property owned or
leased by a Borrower or for which Borrower has rights to occupy pursuant to a
license or permit, which environmental due diligence shall include without
limitation (i) a review of any environmental indemnities provided to Borrower,
(ii) review of all insurance coverage of Borrower and its Subsidiaries related
to environmental risk, (iii) review of Borrower’s corporate environmental
policy, procedures and response protocols pertaining to the operational business
risk, identifying current company standards and customary commercial practices
within the industry to be performed by a qualified environmental consultant,
(iv) delivery and subsequent review of environmental reports and/or
investigations of all of the assets of Borrower, including the Assets, completed
by a qualified environmental consultant acceptable to Agent, which reports
and/or investigations may be reviewed by Agent’s environmental consultants, and
(v) probable maximum loss determinations based on environmental assessments
acceptable to Agent;

(c) Receipt by Agent of income statement projections for Koko`oha for five (5)
years from the Closing Date supported by historical EBITDA, revenue, cost of
sales, and operating expenses of Koko`oha, all in form and substance acceptable
to Agent;

(d) Receipt and satisfactory review by the Agent of the unaudited pre-Merger
Closing consolidated balance sheet of Koko`oha and its Subsidiaries and an
unaudited, pro-forma post-Merger Closing balance sheet of Koko`oha and its
Subsidiaries reflecting such financial information as the Agent may request all
in form and substance acceptable to the Agent;

(e) Receipt of evidence satisfactory to Agent of a minimum of $57,000,000.00 of
shareholders’ equity in Bogey;

(f) Receipt and satisfactory review by Agent of all fuel purchase agreements
between Borrower or its Subsidiaries and HIE and any other fuel suppliers;

(g) Delivery to, and satisfactory review by, Agent and its counsel of due
diligence information from Borrower regarding litigation, tax, accounting,
labor, insurance, pension liabilities (actual or contingent), real estate
leases, material contracts, debt agreements,

 

49



--------------------------------------------------------------------------------

property ownership, environmental matters, including but not limited to
environmental indemnities to Lenders from Borrower, contingent liabilities and
management of Borrower and its Subsidiaries;

(h) Delivery to, and satisfactory review by, Agent of all insurance policies
meeting the requirements specified by this Agreement issued to Par Petroleum,
and identifying Borrower and its Subsidiaries as named insured, by insurance
companies reasonably acceptable to Agent and evidence such policies remain in
full force and effect;

(i) Borrower shall have delivered to Agent, at Borrower’s sole expense, an
opinion of legal counsel in form and content satisfactory to Agent to the effect
that (i) Borrower and its Subsidiaries are duly authorized to execute, deliver
and perform each of the Credit Documents, (ii) each of the Credit Documents are
legal, valid and binding instruments enforceable against the makers thereof in
accordance with their respective terms, and (iii) such other matters incident to
the transactions contemplated hereby, as Agent may reasonably request;

(j) Borrower shall have delivered to Agent, on or prior to the Closing Date,
each item listed in Schedule 3.01, each in form and substance reasonably
satisfactory to Agent and Lenders and with sufficient copies for Agent and each
Lender;

(k) No event or condition (including without limitation any pending or
threatened litigation, investigation or other proceeding; a change in the
financial condition of Borrower or any Guarantor; or a default under any
financing agreement, permit, material contract or insurance policy) which is
reasonably likely to have a Material Adverse Effect shall have occurred since
June 2, 2014 and be continuing on the date of such initial Borrowing or Letter
of Credit; and

(l) The absence of any material disruption of, or a material adverse change in
conditions in the financial, banking or capital markets in Agent’s reasonable
discretion.

3.02 Conditions Precedent to Each Credit Event. The occurrence of each Credit
Event (including the initial Borrowing and the initial Letter of Credit) is
subject to the further conditions that:

(a) Borrower shall have delivered to Agent the Notice of Borrowing, Notice of
Loan Conversion, Notice of Interest Period Selection or LC Application, as the
case may be, for such Credit Event in accordance with this Agreement; and

(b) On the date such Credit Event is to occur and after giving effect to such
Credit Event, the following shall be true and correct:

(i) The representations and warranties of Borrower set forth in the Credit
Documents are true and correct in all material respects as if made on such date
(except for representations and warranties expressly made as of a specified
date, which shall be true in all material respects as of such date); and

 

50



--------------------------------------------------------------------------------

(ii) No Default or Event of Default has occurred and is continuing or will
result from such Credit Event.

The submission by Borrower to Agent of each Notice of Borrowing, each Notice of
Conversion, each Notice of Interest Period Selection and each LC Application
shall be deemed to be a representation and warranty by Borrower as of the date
thereon as to the above.

SECTION IV. REPRESENTATIONS AND WARRANTIES.

4.01 Borrower’s Representations and Warranties. In order to induce Agent and the
Lenders to enter into this Agreement, Borrower hereby represents and warranties
to Agent and the Lenders as follows:

(a) Due Organization, Qualification, etc. Mid Pac (i) is a limited liability
company duly organized, validly existing and in good standing under the laws of
its state of organization and is duly qualified to conduct business in the State
of Hawaii; (ii) has the power and authority to own, lease and operate its
properties and carry on its business as now conducted; and (iii) is duly
qualified, licensed to do business and in good standing as a foreign limited
liability company in each jurisdiction where the failure to be so qualified or
licensed is reasonably likely to have a Material Adverse Effect. Koko`oha (i) is
a corporation duly organized, validly existing and in good standing under the
laws of its state of incorporation, (ii) has the power and authority to own,
lease and operate its properties and carry on its business as now conducted; and
(iii) is duly qualified, licensed to do business and in good standing as a
foreign corporation in each jurisdiction where the failure to be so qualified or
licensed is reasonably likely to have a Material Adverse Effect.

(b) Authority. The execution, delivery and performance by Borrower, Borrower’s
Subsidiaries and the Guarantors of each Credit Document to be executed by such
Person and the consummation of the transactions contemplated thereby (i) are
within the corporate or limited liability company power of such Person and
(ii) have been duly authorized by all necessary corporate or limited liability
company action on the part of such Person.

(c) Enforceability. Each Credit Document executed, or to be executed, by a
Borrower, Borrower’s Subsidiaries or the Guarantors has been, or will be, duly
executed and delivered by such Person and constitutes, or will constitute, a
legal, valid and binding obligation of such Person, enforceable against such
Person in accordance with its terms, except as limited by bankruptcy, insolvency
or other laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity (regardless of
whether considered in a proceeding in equity or at law).

(d) Non Contravention. The execution and delivery by Borrower, Borrower’s
Subsidiaries and the Guarantors of the Credit Documents executed by such Person
and the performance and consummation of the transactions contemplated thereby do
not (i) violate any Requirement of Law applicable to such Person; (ii) violate
the organizational documents of such Person; (iii) violate any material
provision of, or result in the material breach or the acceleration of, or
entitle any other Person to accelerate (whether after the giving of notice or
lapse of time or

 

51



--------------------------------------------------------------------------------

both), any Contractual Obligation of such Person; or (iv) result in the creation
or imposition of any Lien (or the obligation to create or impose any Lien) upon
any property, asset or revenue of such Person (except such Liens as may be
created in favor of Agent for the benefit of the Lenders and Counterparty
pursuant to this Agreement or the other Credit Documents).

(e) Approvals. No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Authority or other Person
(including, without limitation, the shareholders of any Person) is required in
connection with the execution and delivery of the Credit Documents executed by a
Borrower or any of Borrower’s Subsidiaries and the performance and consummation
of the transactions contemplated thereby except for filings necessary to perfect
the security interests granted pursuant to the Credit Documents.

(f) No Violation or Default. Neither Borrower nor any of Borrower’s Subsidiaries
is in violation of or in default with respect to (i) any Requirement of Law
applicable to such Person or (ii) any Contractual Obligation of such Person,
where, individually or in the aggregate, such violation or default is reasonably
likely to have a Material Adverse Effect. Without limiting the generality of the
foregoing, neither Borrower nor any of Borrower’s Subsidiaries (A) is in
violation of any Hazardous Materials Laws, (B) has any liability under any
Hazardous Materials Laws or (C) has received written notice or other written
communication of an investigation or, to the knowledge of Borrower, is under
investigation by any Governmental Authority having authority to enforce
Hazardous Materials Laws, where, in each case, such violation, liability or
investigation is reasonably likely to have a Material Adverse Effect. No Event
of Default or Default has occurred and is continuing.

(g) Litigation. No actions, suits, proceedings or investigations are pending or,
to the knowledge of Borrower, threatened against Borrower or any of Borrower’s
Subsidiaries at law or in equity in any court or before any other Governmental
Authority which (i) is reasonably likely (alone or in the aggregate) to have a
Material Adverse Effect or (ii) seeks to enjoin, either directly or indirectly,
the execution, delivery or performance of the Credit Documents or the
transactions contemplated thereby.

(h) Title to Property; Leases. Borrower and Borrower’s Subsidiaries have good
and sufficient title to all properties that individually or in the aggregate are
material to the operation of the Retail Business, including all such properties
reflected in the most recent financial statements delivered to Agent or
purported to have been acquired by Borrower or Borrower’s Subsidiaries after
said date (except as sold or otherwise disposed of in the ordinary course of
business), in each case free and clear of Liens other than Permitted Liens. All
leases that individually or in the aggregate are material are valid and
subsisting and are in full force and effect in all material respects.

(i) Financial Statements. The Financial Statements of Koko`oha and its
Subsidiaries which have been delivered to Agent, (i) are in accordance with the
books and records of Koko`oha, which have been maintained in accordance with
good business practice; (ii) have been prepared in conformity with GAAP; and
(iii) fairly present the financial condition and results of operations of
Koko`oha and its Subsidiaries in all material respects as of the date thereof
and for the periods covered thereby. As of the date of each of the Financial
Statements of

 

52



--------------------------------------------------------------------------------

Koko`oha and its Subsidiaries delivered pursuant to clause (ii) or (iii) of
Subparagraph 5.01(a), neither Koko`oha nor any of Borrower’s Subsidiaries has
any contingent obligations, liability for taxes or other outstanding obligations
which are reasonably likely, in the aggregate, to have a Material Adverse
Effect, except as disclosed in such Financial Statements.

(j) No Agreements to Sell Assets; Etc. Other than the obligations under the
Merger Agreement, neither Borrower nor any of Borrower’s Subsidiaries has any
legal obligation, absolute or contingent, to any Person to sell the assets of
Borrower or any of Borrower’s Subsidiaries (other than sales in the ordinary
course of business), or to effect any merger, consolidation or other
reorganization of Borrower or any of Borrower’s Subsidiaries or to enter into
any agreement with respect thereto.

(k) Employee Benefit Plans.

(i) Based on the latest valuation of each Employee Benefit Plan that is subject
to Title IV or Section 302 of ERISA or Code Section 412 that either Borrower or
any ERISA Affiliate maintains or contributes to, or has any obligation under
(which occurred within twelve months of the date of this representation), the
aggregate benefit liabilities of such plan within the meaning of § 4001 of ERISA
did not exceed the aggregate value of the assets of such plan to the extent that
it is likely to have a Material Adverse Effect. Neither Borrower nor any ERISA
Affiliate has any liability with respect to any post retirement benefit under
any Employee Benefit Plan which is a welfare plan (as defined in section 3(1) of
ERISA), other than liability for health plan continuation coverage described in
Part 6 of Title I(B) of ERISA, which liability for health plan contribution
coverage is not reasonably likely to have a Material Adverse Effect.

(ii) Each Employee Benefit Plan complies, in both form and operation, in all
material respects, with its terms, ERISA and the Code, and no condition exists
or event has occurred with respect to any such plan which would result in the
incurrence by either Borrower or any ERISA Affiliate of any material liability,
fine or penalty which is likely to have a Material Adverse Effect. No Employee
Benefit Plan is being audited or investigated by any Governmental Authority or
is subject to any pending or threatened claim or suit. Neither Borrower nor any
ERISA Affiliate has nor, to the knowledge of Borrower or any ERISA Affiliate,
has any fiduciary of any Employee Benefit Plan engaged in a prohibited
transaction under section 406 of ERISA or section 4975 of the Code which is
reasonably likely to have a Material Adverse Effect.

(iii) Neither Borrower nor any ERISA Affiliate has any material contingent
obligations to any Multiemployer Plan which is likely to have a Material Adverse
Effect. Neither Borrower nor any ERISA Affiliate has incurred any material
liability (including secondary liability) to any Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan under
Section 4201 of ERISA or as a result of a sale of assets described in
Section 4204 of ERISA. Neither Borrower nor any ERISA Affiliate has been
notified that any Multiemployer Plan is in reorganization or insolvent under and
within the meaning of Section 4241 or Section 4245 of ERISA or that any
Multiemployer Plan intends to terminate or has been terminated under
Section 4041A of ERISA.

 

53



--------------------------------------------------------------------------------

(1) Hazardous Materials.

(i) Except as set forth in those certain reports listed on Schedule 7.05
attached hereto, and except as would not reasonably be expected to result in a
Material Adverse Effect, the real property owned and/or leased by Borrower or
Borrower’s Subsidiaries is not and has not been a site for the use, generation,
manufacture, storage, treatment, release, threatened release, discharge,
disposal, transportation or presence of any oil, flammable explosives, asbestos,
urea formaldehyde insulation, radioactive materials, hazardous wastes, toxic or
contaminated substances or similar materials, including, without limitation, any
substances which are defined as “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “toxic substances”, “wastes”, “regulated substances”,
“industrial solid wastes”, or “pollutants” under the Hazardous Materials Laws,
as described below, and/or other applicable environmental laws, ordinances and
regulations (collectively, the “Hazardous Materials”). “Hazardous Materials”
shall not include commercially reasonable amounts of such materials used in the
ordinary course of operation of the real property owned and/or leased by
Borrower or Borrower’s Subsidiaries which are used and stored in accordance with
all applicable environmental laws, ordinances and regulations.

(ii) Except as set forth in those certain reports listed on Schedule 7.05
attached hereto, and except as would not be reasonably expected to result in a
Material Adverse Effect, the real property owned and/or leased by Borrower or
Borrower’s Subsidiaries is in compliance with all Requirements of Law relating
to the protection of human health and the environment, including, without
limitation, all Requirements of Law pertaining to reporting, licensing,
permitting, investigation, and remediation of emissions, discharges, releases,
or threatened releases of hazardous materials, chemical substances, pollutants,
contaminants, or hazardous or toxic substances, materials or wastes whether
solid, liquid, or gaseous in nature, into the air, surface water, groundwater,
or land, or relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of chemical substances,
pollutants, contaminants, or hazardous or toxic substances, materials, or
wastes, whether solid, liquid, or gaseous in nature (“Hazardous Materials
Laws”), including, without limitation: the Clean Air Act, as amended, 42 U.S.C.
Section 7401 et seq.; the Federal Water Pollution Control Act, as amended, 33
U.S.C. Section 1251 et seq.; the Resource Conservation and Recovery Act of 1976,
as amended, 42 U.S.C. Section 6901 et seq.; the Comprehensive Environment
Response, Compensation and Liability Act of 1980, as amended (including the
Superfund Amendments and Reauthorization Act of 1986, “CERCLA”), 42 U.S.C.
Section 9601 et seq.; the Toxic Substances Control Act, as amended, 15 U.S.C.
Section 2601 et seq.; the Occupational Safety and Health Act, as amended, 29
U.S.C. Section 651, the Emergency Planning and Community Right-to-Know Act of
1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977,
as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking Water Act, as
amended, 42 U.S.C. Section 300f et seq.; the Hawaii Occupational Safety and
Health Law, Haw. Rev. Stat. Chapter 392, as amended; Haw. Rev. Stat. Chapters
128D (Environmental Response), 149A (Pesticides), 195D (Conservation), 340A
(Solid Waste), 340E (Safe Drinking Water), 342B (Air Pollution Control), 342D
(Water Pollution), 342F (Noise Pollution), 342H (Solid Waste Pollution), 342J
(Hazardous Waste), 342L (Underground Storage Tanks), and 342P (Asbestos), all as
amended; and all comparable state and local laws, laws of other jurisdictions or
orders and regulations.

 

54



--------------------------------------------------------------------------------

(iii) There are no claims or actions relating to Hazardous Materials or pursuant
to the Hazardous Materials Laws (“Hazardous Materials Claims”) pending or, to
the knowledge of Borrower, threatened against Borrower or any of Borrower’s
Subsidiaries, or, to the knowledge of Borrower, against the real property owned
or leased by Borrower or any of Borrower’s Subsidiaries, by any Governmental
Authority or by any other Person which is reasonably likely (alone or in the
aggregate) to have a Material Adverse Effect.

(m) Governmental Charges. Borrower and Borrower’s Subsidiaries have filed or
caused to be filed all material tax returns which are required by law to be
filed by them. Borrower and Borrower’s Subsidiaries have paid, or made provision
for the payment of, all taxes and other Governmental Charges which have become
due pursuant to said returns or otherwise, except such Governmental Charges, if
any, which are being contested in good faith and as to which adequate reserves
(determined in accordance with GAAP) have been provided or which are not
reasonably likely to have a Material Adverse Effect if unpaid.

(n) Margin Stock. Neither Borrower nor any Borrower Subsidiary owns Margin Stock
which, in the aggregate, would constitute a substantial part of the assets of
Borrower or a Borrower Subsidiary, and no proceeds of any Loan and no Letter of
Credit will be used to purchase or carry, directly or indirectly, any Margin
Stock or to extend credit, directly or indirectly, to any Person for the purpose
of purchasing or carrying any Margin Stock.

(o) Catastrophic Events. Neither Borrower nor any of Borrower’s Subsidiaries and
none of their properties has been affected by any fire, explosion, accident,
drought, storm, hail, earthquake, embargo, act of God or other casualty that is
reasonably likely to have a Material Adverse Effect. As of the Closing Date,
there are no disputes presently subject to grievance procedure, arbitration or
litigation under any of the collective bargaining agreements, employment
contracts or employee welfare or incentive plans to which Borrower or any of
Borrower’s Subsidiaries is a party, and there are no strikes, lockouts, work
stoppages or slowdowns, or, to the best knowledge of Borrower, jurisdictional
disputes or organizing activities occurring or threatened which alone or in the
aggregate are reasonably likely to have a Material Adverse Effect.

(p) Permits. All permits relating to the operation of the Retail Business, the
lack of which would have a Material Adverse Effect, are in full force and
effect.

(q) Bankruptcy. No bankruptcy, receivership or similar action or proceeding has
been filed and is pending as of the Closing Date by or against Borrower, any of
its Subsidiaries, any Guarantor, Par Petroleum or any of its Subsidiaries.

(r) First Lien. The security interests, pledges and mortgages of the Collateral
in favor of the Agent constitute valid, perfected (but as to personal property
other than Equity Interests, only to the extent such security interest may be
perfected by filing a financing statement) and enforceable first liens on the
Collateral, subject to such exceptions and qualifications as provided by the
applicable Security Document.

 

55



--------------------------------------------------------------------------------

(s) Insurance. All insurance policies required pursuant to the Credit Documents
have been obtained by Borrower (or on Borrower’s behalf), remain in full force
and effect, and are in amounts and types of coverage which are commercially
reasonable for the type of business engaged in by the insured, in the same
geographic area.

(t) Accuracy of Information Furnished. None of the Credit Documents and none of
the other certificates, written statements or written information furnished to
Agent or any Lender by any officer of Borrower or any of Borrower’s Subsidiaries
in connection with the Credit Documents or the transactions contemplated thereby
contains or will contain any materially untrue statement of a material fact or
omits or will omit to state a material fact necessary to make the statements
therein, taken as a whole together with other written information so furnished,
in light of the circumstances under which they were made, not misleading.
Projections furnished by Borrower are and will be good faith projections of
Borrower based upon methods and data Borrower believes to be reasonable and
accurate at the time such projections were or are prepared. Agent and Lenders
expressly acknowledge, however, that projections are based upon estimates and
assumptions about circumstances and events that have not yet taken place and
that actual results may vary from projections.

(u) Merger Agreement. All conditions precedent to the closing of the
transactions contemplated by the Merger Agreement have been satisfied,
including, but not limited to, receipt of all required approvals of Governmental
Authorities, and the Merger is effective.

4.02 Reaffirmation. Borrower shall be deemed to have reaffirmed, for the benefit
of Agent and Lenders, each representation and warranty contained in Paragraph
4.01 on and as of the date of each Credit Event (except for representations and
warranties expressly made as of a specified date, which shall be true as of such
date).

SECTION V. COVENANTS.

5.01 Affirmative Covenants. Until the termination of this Agreement and the
satisfaction in full by Borrower of all Obligations (other than contingent
indemnification obligations and other provisions in the Credit Documents that
expressly survive the termination thereof), Borrower will comply, and will cause
compliance, with the following affirmative covenants, unless Majority Lenders
shall otherwise consent to or waive such non-compliance in writing:

(a) Financial Statements, Reports, etc. Borrower shall furnish or cause to be
furnished to Agent for each Lender (and Agent shall promptly thereupon furnish
to each Lender) the following, each in such form and such detail as Agent shall
reasonably request:

(i) As soon as available and in no event later than forty-five (45) days after
the last day of each fiscal quarter of Koko`oha, a copy of the Financial
Statements of Koko`oha and Koko`oha’s Subsidiaries for such quarter and for the
fiscal year to date (prepared on a consolidated and consolidating basis),
certified by an Executive Officer of Koko`oha to present fairly the financial
condition, results of operations and other information reflected therein and to
have been prepared in accordance with GAAP (subject to normal year end audit
adjustments and the possible absence of footnotes);

 

56



--------------------------------------------------------------------------------

(ii) As soon as available and in no event later than one-hundred and twenty
(120) days after the close of each fiscal year of Koko`oha, (A) copies of the
audited consolidated Financial Statements of Koko`oha and Koko`oha’s
Subsidiaries for such fiscal year, prepared by an accounting firm acceptable to
Agent, and (B) copies of the unqualified opinions (or qualified opinions
reasonably acceptable to Agent) and management letters delivered by such
accountants in connection with all such Financial Statements;

(iii) Contemporaneously with the quarterly and year-end Financial Statements
required by the foregoing clauses (i) and (ii), (A) a certificate of an
Executive Officer of Borrower in the form of Exhibit I, appropriately completed
(a “Compliance Certificate”) and (B) management’s discussion of Koko`oha’s
operations for the period covered by such Financial Statements, including a
comparison with Koko`oha’s operations for the corresponding quarter in the
immediately preceding fiscal year or with the immediately preceding fiscal year,
as the case may be, and a budget variance analysis;

(iv) As soon as possible and in no event later than five (5) Business Days after
any officer of Borrower knows of the occurrence or existence of (A) any
Reportable Event under any Employee Benefit Plan or Multiemployer Plan; (B) any
litigation, suits or claims (including any notices of default) against Borrower
or its Subsidiaries including, without limitation with respect to any
Contractual Obligation, involving potential monetary damages payable by Borrower
or any of its Subsidiaries of $1,000,000.00 or more (alone or in the aggregate)
not covered by insurance; (C) any violation or any allegation of a violation by
Borrower or Borrower’s Subsidiaries of any Governmental Rule, including without
limitation any Hazardous Materials Laws, involving potential penalties, costs or
monetary damages payable by Borrower or any of its Subsidiaries of $1,000,000.00
or more (alone or in the aggregate), or any investigation of Borrower or
Borrower’s Subsidiaries with respect to an alleged violation of any Governmental
Rule by any Governmental Authority having authority to enforce any Government
Rules, including without limitation, any Hazardous Materials Laws that is likely
to involve potential penalties, costs or monetary damages payable by Borrower or
any of its Subsidiaries of $1,000,000.00 or more (alone or in the aggregate);
(D) the loss or non-renewal of any Material Contract; (E) any other event or
condition which is reasonably likely to have a Material Adverse Effect; or
(F) any Default or Event of Default; the statement of an Executive Officer of
Borrower setting forth details of such event, condition, Default or Event of
Default and the action which Borrower proposes to take with respect thereto;

(v) At least thirty (30) days after the first day of each fiscal year of
Borrower, the consolidated operating budget of Koko`oha and its Subsidiaries for
such fiscal year, including quarterly cash flow projections and quarterly
projections of Koko`oha’s compliance with each of the covenants set forth in
Paragraph 5.03;

(vi) At least sixty (60) days prior to the expiration of any leases of, or
licenses or permits to use, real property held by Borrower or Borrower’s
Subsidiaries (or if any such license or permit is revocable or month-to-month or
if the applicable premises is affected by

 

57



--------------------------------------------------------------------------------

a casualty or condemnation and either party elects to terminate or if there is a
termination for any other reason, then promptly upon receipt or giving of a
notice of termination) Borrower shall notify Agent and provide financial
projections indicating the financial impact of the expiration or termination of
any such lease, license or permit on the financial covenants set forth in
Section 5.03. The information provided shall include a detailed income statement
of the location for which the lease, license or permit is expiring or being
terminated, if applicable;

(vii) Such other information relating to compliance by Borrower with the terms
of the Credit Documents to which it is a party as any Lender through Agent may
from time to time reasonably request; and

(viii) Such other certificates, opinions, statements, documents, operating
performance reports and information relating to the operations or condition
(financial or otherwise) of Borrower or any of its Subsidiaries, and compliance
by Borrower with the terms of this Agreement and the other Credit Documents as
any Lender through Agent may from time to time reasonably request.

(b) Books and Records. Borrower shall and shall cause its Subsidiaries to at all
times keep proper books of record and account in accordance with good business
practices and GAAP.

(c) Inspections. Borrower shall and shall cause its Subsidiaries to permit
personnel of Agent or any Lender and, if no Event of Default has occurred and is
continuing, with the consent of Borrower (which consent shall not be
unreasonably withheld or delayed), any Person designated by Agent or any Lender,
upon reasonable notice and during normal business hours, to visit and inspect
(which inspection shall not include any invasive environmental sampling unless
required by law) any of the properties and offices of Borrower and its
Subsidiaries, to examine the books and records of Borrower and its Subsidiaries
and make copies thereof and to discuss the affairs, finances and accounts of
Borrower and its Subsidiaries with, and to be advised as to the same by, their
officers, auditors and accountants, all at such times and intervals as Agent or
any Lender may reasonably request; provided, however, that (i) Agent and Lenders
may not inspect the accounts and inventory of Borrower and its Subsidiaries more
than once in each calendar year unless an Event of Default has occurred,
(ii) Agent and Lenders shall use reasonable efforts to coordinate their visits
and inspections so as not to be unreasonably burdensome to Borrower and
(iii) any discussions between a Lender or Agent and Borrower’s auditors or
accountants shall be with the right of an officer of Borrower to be in
attendance.

(d) Insurance. Borrower shall and shall cause its Subsidiaries to:

(i) Carry and maintain insurance of the types and in the amounts as customarily
carried from time to time during the term of this Agreement by others engaged in
substantially the same business as such Person, owning properties of the same
type as such Person, and operating in the same geographic area as such Person,
including, but not limited to:

(1) Property insurance with coverage for all causes of loss, written on the
Insurance Service Office (“ISO”) “Special Form” or its equivalent, in amounts

 

58



--------------------------------------------------------------------------------

not less than the full insurable replacement value of all insurable Collateral,
including coverage for windstorm (hurricane) and including the following
endorsements, if requested by the Agent: (1) replacement cost coverage;
(2) agreed amount; and (3) building ordinance coverage insuring against
contingent liability from the operation of laws, statutes, ordinances or
regulations concerning the improvements insured, demolition of such improvements
and increased cost of construction of such improvements. Additionally, if
required by the Agent, the Borrower and its Subsidiaries shall procure a
difference-in-conditions policy to include earthquake, backup of sewers and
broad collapse coverage with a limit of liability determined to be prudent by
the Agent.

(2) An Equipment Breakdown (Boiler and Machinery) insurance policy covering all
mechanical and electrical apparatus, pressure vessels, and equipment which are
part of the Collateral on a “comprehensive” form for the full replacement cost
and including, without limitation, system breakdown, testing and startup.

(3) If Borrower or any of its Subsidiaries constructs any improvements, which
such construction is ongoing, a builder’s risk policy covering the construction
of such improvements, completed value form, non-reporting, with an amount of
coverage equal to 100% of the estimated replacement cost of the improvements
upon completion of construction, written on (or provide coverage equal to the
coverage provided by) an ALS 1972 policy (including windstorm (hurricane),
earthquake and flood coverage, if available), or its equivalent.

(4) Commercial general liability insurance (occurrence form), including
coverage, to the extent reasonably available, for premises/operations,
independent contractors, contractual liability, personal injury, employees as
additional insureds and broad form property damage.

(5) Flood insurance, if and to the extent required by Governmental Rule, naming
the Agent as a loss payee.

(6) If requested by the Agent, business income insurance, in amounts reasonably
acceptable to Agent.

(7) Environmental insurance in amounts reasonably acceptable to Agent.

(8) Worker’s compensation insurance as required by law and employer’s liability
insurance, in amounts reasonably acceptable to Agent.

(9) Commercial Automobile policy providing liability coverage for all owned,
non-owned, hired autos and automobile contractual liability, in amounts
reasonably acceptable to Agent.

 

59



--------------------------------------------------------------------------------

All insurance policies shall: (i) prohibit cancellation by the insurer without
at least thirty (30) days’ prior written notice to the Agent except in the case
of a notification of cancellation for nonpayment of premium in which case such
notice shall be given in writing not less than ten (10) days prior to
cancellation, and (ii) contain an agreement by the insurer that the policy
constitutes primary insurance. All property insurance policies shall contain a
standard mortgagee clause (without contribution) in favor of and acceptable to
the Agent naming Agent as an additional insured and loss payee; provided
however, that losses for partial damage up to $500,000.00 may be paid or
collected without the consent of the Agent. In the event of loss or physical
damage to the insured properties, the Borrower shall give immediate notice
thereof to the Agent, and the Agent may make proof of the loss if the same is
not made promptly by the Borrower or its Subsidiaries. Not less than five
(5) days prior to the expiration dates of expiring policies, certificates of
insurance evidencing renewal or replacement of such policies of insurance shall
be delivered to the Agent, and not more than sixty (60) days after such
expiration dates, copies of the policy Declarations page of the renewal or
replacement policies of insurance shall be delivered to the Agent. Upon request
by Agent, full copies of all policies of such insurance shall be provided to
Agent. If the Borrower or its Subsidiaries fail to carry any such insurance or
fail to deliver the required certificates, Declarations page, or (if applicable)
copies of the policies to the Agent, then the Agent, at its option but without
being obligated to do so, may procure such insurance from year to year and pay
the premiums therefor, and the Borrower and its Subsidiaries will reimburse the
Agent on demand for premiums so paid, with interest thereon from the time of
payment at the post-Default floating rate chargeable under this Agreement with
respect to a Base Rate Portion of the Term Loan. Agent shall not be responsible
for the collection of any insurance proceeds or for the insolvency of any
insurer or insurance underwriter. Where reference is made to “amounts reasonably
acceptable to Agent,” the amounts of such policies in effect on the date hereof
are acceptable amounts to Agent.

(ii) Carry and maintain each policy for such insurance with a company which is
rated B+ or better by A.M. Best and Company at the time such policy is placed
and at the time of each annual renewal thereof, and which insurer is reasonably
satisfactory to the Agent;

(iii) Deliver to Agent from time to time, as Agent may request, schedules
setting forth all insurance then in effect.

This Agreement constitutes, and the Borrower hereby acknowledges, written notice
that THE AGENT AND LENDERS MAY NOT MAKE THE GRANTING OF THE LOAN CONTINGENT ON
THE BORROWER OR ITS SUBSIDIARIES PROCURING ANY REQUIRED INSURANCE WITH AN
INSURANCE COMPANY DESIGNATED BY THE AGENT OR LENDERS.

 

60



--------------------------------------------------------------------------------

(e) Governmental Charges. Borrower shall and shall cause its Subsidiaries to
promptly pay and discharge when due all taxes and other Governmental Charges
prior to the date upon which penalties accrue thereon which, if unpaid, is
reasonably likely to have a Material Adverse Effect, except such taxes and other
Governmental Charges as may in good faith be contested or disputed, or for which
arrangements for deferred payment have been made, provided that in each such
case appropriate reserves are maintained in accordance with GAAP.

(f) Use of Proceeds. Borrower shall use the proceeds of the Loans and the
Letters of Credit only for the respective purposes set forth in Subparagraph
2.01(g), Subparagraph 2.02(g), and Subparagraph 2.03(h). Borrower shall not use
any part of the proceeds of any Loan or any Letter of Credit, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock or for
the purpose of purchasing or carrying or trading in any securities under such
circumstances as to involve Borrower, any Lender Party or any Agent in a
violation of Regulations G, T, U or X issued by the Federal Reserve Board.

(g) General Business Operations. Each Borrower shall and shall cause its
Subsidiaries to: (i) preserve and maintain its existence as a limited liability
company or as a corporation, as applicable, and all of its material rights,
privileges and franchises reasonably necessary to the conduct of its business
(provided that Borrower may take any action permitted by Subparagraph 5.02(d)
and may dissolve or liquidate any Subsidiary if such dissolution or liquidation
is not reasonably likely to have a Material Adverse Effect), (ii) conduct its
business activities in compliance with all Requirements of Law and Contractual
Obligations applicable to such Person, the violation of which is reasonably
likely to have a Material Adverse Effect, (iii) keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, (iv) use commercially reasonable efforts to cause to be properly
recorded any extensions or renewals of leases which have been encumbered by a
Mortgage, and (v) maintain its chief executive office and principal place of
business in Hawaii. Notwithstanding, the foregoing, upon five (5) days prior
notice to Agent in accordance with Paragraph 8.01, Borrower and any of its
Subsidiaries may change its corporate or limited liability company name by
filing an amendment to its Articles of Incorporation, Articles of Organization
or Certificate of Formation, as applicable, and Borrower shall promptly
thereafter provide a copy of such amendment to Agent evidencing such name change
to enable Agent to take such action as may be necessary to amend any applicable
financing statements.

(h) Separate Operations. Each Borrower shall and shall cause its Subsidiaries to
take all reasonable steps necessary to maintain its status as a separate legal
entity and to make it manifest to third parties that such Person is an entity
with assets and liabilities separate and distinct from its Subsidiaries and any
other Affiliates. Without limiting the generality of the foregoing, each
Borrower shall and shall cause it Subsidiaries to maintain separate bank
accounts from its Affiliates, shall not commingle its funds with the funds of
its Affiliates, and shall comply with, and not amend without Agent’s prior
written consent, the provisions of its organizational documents relating to the
maintenance of the entity as a separate entity.

(i) Certain Post Closing Matters. After the Closing Date, Borrower shall cause
all deposit and cash management accounts to be maintained with Agent (provided
that any credit card processing service and lock box service accounts may be
maintained with other financial institutions if all balances in each such
account are swept daily into an account maintained with Agent).

 

61



--------------------------------------------------------------------------------

(j) Annual Bank Meetings. At least once during each fiscal year of Borrower,
Borrower shall conduct a bank meeting (either telephonically or in person) with
representatives of Agent and each of the Lenders wherein representatives of
Borrower will report on the financial condition and results of operations of
Borrower and its Subsidiaries for the immediately preceding period and report on
such other matters as Agents and such Lenders may reasonably request.

(k) Compliance With U.S.A. Patriot Act and Anti-Terrorism Laws. Agent and
Lenders hereby notify Borrower that pursuant to the requirements of the U.S.A.
Patriot Act (Title III of Pub. L. 107-56, signed into law October 26, 2001) (the
“Patriot Act”), and their respective policies and practices, Agent and Lenders
are required to obtain, verify and record certain information and documentation
that identifies Borrower and each principal of Borrower, which information
includes the name and address of Borrower and each such principal and such other
information that will allow Lender to identify such party in accordance with the
Patriot Act. Borrower is not, and will not become a person (individually, a
“Prohibited Person” and collectively, “Prohibited Persons”) either listed on the
specially Designated Nationals and Blocked Persons List maintained by the Office
of Foreign Asset Control, U.S. Department of the Treasury (the “OFAC List”) or
otherwise subject to any other prohibition or restriction imposed by laws,
regulations or executive orders, including Executive Order No. 13224,
administered by the Office of the Foreign Asset Control, U.S. Department of the
Treasury (collectively the “OFAC Rules”). Borrower (i) is not and will not
become owned or controlled by a Prohibited Person, (ii) is not acting and will
not act for or on behalf of a Prohibited Person, (iii) is not otherwise
associated with and will not become associated with a Prohibited Person, (iv) is
not providing and will not provide material, financial or technological support
or other services to or in support of acts of terrorism of a Prohibited Person.
Borrower will not transfer any interest in Borrower to, or enter into a lease
with, any Prohibited Person. Borrower will not enter into any lease or undertake
any activities related to this Agreement in violation of the Federal Bank
Secrecy Act, 31 U.S.C. § 5311, et seq. or any federal or state laws, including
but not limited to, 18 U.S.C. §§ 1956, 1957 and 1960 prohibiting money
laundering and terrorist financing (collectively, “Anti-Money Laundering Laws”).
Borrower shall provide information as Agent or Lenders may require from time to
time to permit Agent and Lenders to satisfy their obligations under the Patriot
Act, the OFAC Rules or the Anti-Money Laundering Laws. Borrower shall
immediately notify Agent if Borrower has knowledge that any tenant, any
principal or any member or beneficial owner of Borrower or any principal of
Borrower is or becomes a Prohibited Person or (A) is convicted of, (B) pleads
nolo contendere to (C) is indicted on or (D) is arraigned and held over on
charges under the Anti-Money Laundering Laws or involving money laundering or
predicate crimes to money laundering.

(l) Mortgage of Additional Collateral. If at any time Borrower or any of its
Subsidiaries acquires additional interests in or right to use real property
(whether a fee simple or leasehold interest or a license, permit or other right
to use or occupy), Borrower shall, at Borrower’s expense, use commercially
reasonable efforts to promptly provide to Agent or cause its Subsidiaries to use
commercially reasonable efforts to provide to Agent an ALTA insured

 

62



--------------------------------------------------------------------------------

first lien mortgage of such additional interest (or if such interest is solely a
permit or other right to use or occupy, then a perfected first lien security
interest in such interest), subject only to Permitted Liens of the type
described in clause (v) of Subparagraph 5.02(b).

(m) Additional Subsidiaries. If at any time Borrower or any of its Subsidiaries
acquires additional Subsidiaries, Borrower shall, at Borrower’s expense, cause
such new Subsidiary to execute the Guaranty as an additional Guarantor.

(n) Permits. Borrower shall maintain and cause its Subsidiaries to maintain in
full force and effect all authorizations and permits relating to the operation
of the Retail Business, the lack of which would have a Material Adverse Effect.

(o) Compliance with Laws. Borrower shall comply and cause it Subsidiaries to
comply in all material respects with all Governmental Rules (including Hazardous
Materials Laws) applicable to such Person as necessary to avoid a Material
Adverse Effect.

(p) Maintenance of Agent’s Lien. Borrower shall and shall cause its Subsidiaries
to take such actions as may be necessary to maintain the security interests,
pledges and mortgages of the Collateral in favor of the Agent as valid,
perfected (but as to personal property other than Equity Interests, only to the
extent such security interest may be perfected by filing a financing statement)
and enforceable first liens on the Collateral, subject to such exceptions and
qualifications as provided by the applicable Security Document.

5.02 Negative Covenants. Until the termination of this Agreement and the
satisfaction in full by Borrower of all Obligations (other than contingent
indemnification obligations and other provisions in the Credit Documents that
expressly survive the termination thereof), Borrower will comply, and will cause
compliance, with the following negative covenants, unless Majority Lenders shall
otherwise consent in writing:

(a) Indebtedness. Neither Borrower nor any of its Subsidiaries shall create,
incur, assume or permit to exist any Indebtedness except for the following and
except as specified in Schedule 5.02(a) (“Permitted Indebtedness”):

(i) The Obligations of Borrower under the Credit Documents;

(ii) Indebtedness under purchase money loans and Capital Leases incurred by
Borrower or any of its Subsidiaries to finance the acquisition by such Person of
real property, fixtures or equipment provided that in each case, (A) such
Indebtedness is incurred by such Person at the time of, or not later than thirty
(30) days after, the acquisition by such Person of the property so financed,
(B) such Indebtedness does not exceed the purchase price of the property so
financed, and (C) the aggregate principal amount outstanding of such
Indebtedness shall not exceed $1,000,000.00 at any time;

(iii) Indebtedness arising from the endorsement of instruments for collection in
the ordinary course of Borrower’s or a Subsidiary’s business;

 

63



--------------------------------------------------------------------------------

(iv) Indebtedness of Borrower and its Subsidiaries under a currency swap
arrangement entered into in connection with this Agreement;

(v) Indebtedness of Borrower and its Subsidiaries with respect to surety,
appeal, indemnity, performance or other similar bonds in the ordinary course of
business;

(vi) Indebtedness of Borrower and its Subsidiaries under initial or successive
refinancings of any Indebtedness permitted by clause (ii) above, provided that
(A) the principal amount of any such refinancing does not exceed the principal
amount of the Indebtedness being refinanced, and (B) the material terms and
provisions of any such refinancing (including maturity, redemption, prepayment,
default and subordination provisions) are no less favorable to Lenders than the
Indebtedness being refinanced;

(vii) Guaranty Obligations of Borrower for the obligations of buying
organizations or purchasing agents acting on behalf of Borrower and its
Subsidiaries for purchases of inventory in the ordinary course of Borrower’s and
its Subsidiaries’ business, provided that the obligations guaranteed by Borrower
arise only in connection with such purchases of inventory on behalf of Borrower
and its Subsidiaries;

(viii) Indebtedness of Borrower and its Subsidiaries under Capital Leases of
real property;

(ix) Indebtedness of Borrower and its Subsidiaries for trade accounts payable,
provided that such accounts arise in the ordinary course of business and are
paid in accordance with the applicable terms of the trade accounts, including
fuel purchased from HIE in compliance with Paragraph 5.02; and

(x) Other Indebtedness not included in clauses (i)-(ix) of this Subparagraph
5.02(a) of Borrower and its Subsidiaries provided that the aggregate of such
other Indebtedness plus the Indebtedness included in clauses (ii),(vi) and
(viii) of this Subparagraph 5.02(a) does not exceed $1,000,000.00 during any
fiscal year.

(b) Liens. Neither Borrower nor any of its Subsidiaries shall create, incur,
assume or permit to exist any Lien on or with respect to any of its assets or
property of any character, whether now owned or hereafter acquired, except for
the following (“Permitted Liens”):

(i) Liens in favor of Agent securing the Obligations;

(ii) Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith, provided
that adequate reserves for the payment thereof have been established in
accordance with GAAP;

(iii) Liens of carriers, warehousemen, mechanics, materialmen, vendors, and
landlords and other similar Liens imposed by law incurred in the ordinary course
of business for sums not overdue or being contested in good faith, provided that
adequate reserves for the payment thereof have been established in accordance
with GAAP;

 

64



--------------------------------------------------------------------------------

(iv) Deposits under workers’ compensation, unemployment insurance and social
security laws or to secure the performance of bids, tenders, contracts (other
than for the repayment of borrowed money) or leases, or to secure statutory
obligations of surety or appeal bonds or to secure indemnity, performance or
other similar bonds in the ordinary course of business;

(v) Zoning restrictions, easements, rights-of-way, title irregularities and
other similar encumbrances, which alone or in the aggregate are not substantial
in amount and do not materially detract from the value of the property subject
thereto or interfere with the ordinary conduct of the business of Borrower or
any of its Subsidiaries;

(vi) Liens on the property or assets of any Subsidiary of Borrower in favor of
Borrower or any other Subsidiary of Borrower;

(vii) Liens securing the Permitted Indebtedness of Borrower and its Subsidiaries
for purchase money loans and under operating leases and Capital Leases, provided
that, in the case of each lease, such Lien (A) does not extend to any property
other than the property leased pursuant to such lease and (B) does not secure
any Indebtedness other than the Permitted Indebtedness under such lease;

(viii) Banker’s Liens and similar Liens (including set-off rights) in respect of
bank deposits;

(ix) Liens created under fuel terminalling and storage agreements entered into
in the normal course of business;

(x) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by Borrower or any
of its Subsidiaries in the ordinary course of business to the extent such Liens
secure only Permitted Indebtedness and do not attach to any assets other than
the goods subject to such arrangements; and

(xi) Liens (A) incurred in the ordinary course of business in connection with
the purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets, and (B) in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods in the ordinary course of
business.

 

65



--------------------------------------------------------------------------------

(c) Asset Dispositions. Except for the conveyance of Mid Pac’s fuel inventory
held as of the Closing Date in its terminals to HIE, during the term of this
Agreement, Borrower and its Subsidiaries shall not sell, lease, transfer,
pledge, mortgage, or otherwise dispose of its assets or property, whether now
owned or hereafter acquired, except for the following:

(i) Sales of inventory by Borrower and its Subsidiaries in the ordinary course
of their businesses;

(ii) Sales of surplus, damaged, worn or obsolete equipment;

(iii) Sales or other dispositions of Investments permitted by
Subparagraph 5.02(f) for not less than fair market value;

(iv) Sales or assignments of defaulted receivables to a collection agency in the
ordinary course of business;

(v) Subleases and leases or other occupancy agreements of real property,
provided that each such sublease or lease or occupancy agreement (A) shall be
for a fair market rent and (B) shall have other terms which then would prevail
in the market for similar transactions between unaffiliated parties dealing at
arm’s length;

(vi) Subject to the prior written approval of Agent in its sole discretion, any
sale and leaseback of assets or property, provided that, in each case, (A) the
sale is for fair market value, (B) the lease is for a fair market rent for sales
and leasebacks, and (C) the other terms of the transaction are terms which then
would prevail in the market for similar transactions between unaffiliated
parties dealing at arm’s length;

(vii) Licenses by Borrower of its trademarks, in the ordinary course of its
business, provided that, in each case, (A) the license is for a fair market
royalty, (B) the other terms of the transaction are terms which then would
prevail in the market for similar transactions between unaffiliated parties
dealing at arm’s length, (C) all steps necessary to perfect Agent’s security
interest in the license agreement, royalty payments and other rights of Borrower
in connection therewith have been taken and (D) such license does not materially
impair Borrower’s right to use the name “Mid Pac” in Hawaii or the value of such
name to Borrower in Hawaii; and

(viii) Other sales, leases, transfers, mortgages, pledges, and disposals of
assets, provided that the aggregate value of all such property (based upon the
greater of the fair market or book value of such property) so sold, leased,
transferred, mortgaged, pledged, or otherwise disposed of in any fiscal year
does not exceed $1,000,000.00.

(d) Change in Control. There shall not be any change in Control of Borrower or
any of its Subsidiaries.

 

66



--------------------------------------------------------------------------------

(e) Mergers, Acquisitions, Etc. Neither Borrower nor any of its Subsidiaries
shall consolidate with or merge into any other Person or permit any other Person
to merge into it, establish any Subsidiary, or acquire Equity Securities in
another Person to an extent that it becomes a Subsidiary, or a permit to be
sold, assigned, pledged or transferred any interest in Borrower or any of its
Subsidiaries, or acquire all or substantially all of the assets of any other
Person, except that:

(i) Any wholly owned Subsidiary of Borrower (or any Subsidiary which is
wholly-owned except for any voting stock legally required to be held by another
Person which is less than one percent (1%) in aggregate of the Subsidiary’s
outstanding voting stock) may merge into any other such wholly-owned Subsidiary
of Borrower; and

(ii) Any Subsidiary may merge into Borrower provided that Borrower is the
surviving corporation and so long as no Event of Default exists at the time of
such merger or would result therefrom.

(f) Investments. Neither Borrower nor any of its Subsidiaries shall make any
Investment except the following:

(i) Direct obligations of, or obligations the principal and interest on which
are unconditionally guaranteed by, the United States of America or obligations
of any agency of the United States of America to the extent such obligations are
backed by the full faith and credit of the United States of America, in each
case maturing within one year from the date of acquisition thereof;

(ii) Certificates of deposit maturing within one year from the date of
acquisition thereof issued by a commercial bank or trust company organized under
the laws of the United States of America or a state thereof or that is a Lender,
provided that (A) such deposits are denominated in Dollars, (B) such bank or
trust company has capital, surplus and undivided profits of not less than
$100,000,000.00 and (C) such bank or trust company has certificates of deposit
or other debt obligations rated at least A-1 (or its equivalent) by Standard and
Poor’s Ratings Group or P-l (or its equivalent) by Moody’s Investors Service,
Inc.;

(iii) Open market commercial paper maturing within 270 days from the date of
acquisition thereof issued by a corporation organized under the laws of the
United States of America or a state thereof, provided such commercial paper is
rated at least A-1 (or its equivalent) by Standard and Poor’s Ratings Group or
P-l (or its equivalent) by Moody’s Investors Service, Inc.;

(iv) Any repurchase agreement entered into with a commercial bank or trust
company organized under the laws of the United States of America or a state
thereof or that is a Lender, provided that (A) such bank or trust company has
capital, surplus and undivided profits of not less than $100,000,000.00,
(B) such bank or trust company has certificates of deposit or other debt
obligations rated at least A-1 (or its equivalent) by Standard and Poor’s
Ratings Group or P-l (or its equivalent) by Moody’s Investors Service, Inc.,
(C) the repurchase obligations of such bank or trust company under such
repurchase agreement are fully secured by a perfected security interest in a
security or instrument of the type described in clause (i), (ii) or (iii) above
and (D) such security or instrument so securing the repurchase obligations has a
fair market value at the time such repurchase agreement is entered into of not
less than 100% of such repurchase obligations; and

 

67



--------------------------------------------------------------------------------

(v) Investments by Borrower or its Subsidiaries in their respective wholly-owned
Subsidiaries in the ordinary course of business.

(g) Dividends, Redemptions, Etc. Borrower or any of its Subsidiaries may pay
dividends or make any Distributions of any kind; purchase, redeem, retire,
defease or otherwise acquire any of its Equity Securities; or set apart any sum
for any such purpose as long as the payment of such dividend, Distribution,
redemption or other transaction:

(i) Shall not result in a change of Control of Borrower; and

(ii) Shall not result in Borrower failing to be in compliance with any of the
provisions set forth in Paragraph 5.03 of this Agreement.

(h) Change in Business. Neither Borrower nor any of its Subsidiaries shall
engage, either directly or indirectly through Affiliates, in any business
substantially different in any material respect from its present business.

(i) ERISA. Neither Borrower nor any ERISA Affiliate shall (i) adopt or institute
any defined benefit Employee Benefit Plan that is an employee pension benefit
plan within the meaning of Section 3(2) of ERISA, (ii) take any action which
will result in the partial or complete withdrawal, within the meanings of
sections 4203 and 4205 of ERISA, from a Multiemployer Plan, (iii) engage or
permit any Person to engage in any transaction prohibited by section 406 of
ERISA or section 4975 of the Code involving any Employee Benefit Plan or
Multiemployer Plan which would subject either Borrower or any ERISA Affiliate to
any tax, penalty or other liability including a liability to indemnify,
(iv) incur or allow to exist any accumulated funding deficiency (within the
meaning of section 412 of the Code or section 302 of ERISA), (v) fail to make
full payment when due of all amounts due as contributions to any Employee
Benefit Plan or Multiemployer Plan, (vi) fail to comply with the requirements of
section 4980B of the Code or Part 6 of Title I(B) of ERISA, or (vii) adopt any
amendment to any Employee Benefit Plan which would require the posting of
security pursuant to section 401 (a)(29) of the Code, where singly or
cumulatively, the above would have a Material Adverse Effect.

(j) Subordinated Debt. Borrower shall not make any principal payments on
Subordinated Debt.

(k) Transactions With Related Persons or Affiliates. Neither Borrower nor any of
its Subsidiaries shall enter into any Contractual Obligation with any Related
Person or Affiliate or engage in any other transaction with any Related Person
or Affiliate (including without limitation the purchase of fuel from HIE) other
than in the ordinary course of business and in all material respects upon terms
at least as favorable to Borrower or such Subsidiary as could be obtained in an
arm’s length transaction with unaffiliated and unrelated Persons. In addition,
except for the obligation to pay HIE for fuel that has been delivered to
Borrower or its Subsidiaries pursuant to transactions of the type described
above, which purchase obligations may be in excess of $1,000,000.00,
individually or in the aggregate, at any time, Borrower and

 

68



--------------------------------------------------------------------------------

its Subsidiaries shall not engage in any transactions with Related Persons or
Affiliates in an amount outstanding on the consolidated balance sheet at any
time in excess of $1,000,000.00. In no event may Borrower or any of its
Subsidiaries prepay to a Related Person or Affiliate the cost of fuel not
delivered.

(l) Accounting Changes. Neither Borrower nor any of its Subsidiaries shall
change (i) its fiscal year (currently a calendar year) or (ii) its accounting
practices except as permitted by GAAP.

(m) Separate Identity. Neither Borrower nor any of its Subsidiaries shall fail
to correct any known misunderstandings of any Person regarding the separate
identity of Borrower or its Subsidiaries, or fail either to hold itself out to
the public as a legal entity separate and distinct from any other Person, or
fail to conduct its business solely in its own name in order not (i) to mislead
any other Person as to the entity with which such other Person is transacting
business, or (ii) to suggest that Borrower or any of its Subsidiaries is
responsible for the debts of any other Person (including any of its Affiliates
or Related Persons).

5.03 Financial Covenants. Koko`oha shall maintain Koko`oha’s financial status in
accordance with the following:

(a) A maximum Leverage Ratio measured commencing on the Closing Date and
building up to a rolling four-quarter basis, as follows, and for each fiscal
year, the calculations are measured during and as of the last day of such fiscal
year:

 

Period (during and as of last day of)

   Maximum Leverage
Ratio

June 30, 2015

   5.50 to 1.00

September 30, 2015

   5.25 to 1.00

December 31, 2015

   5.00 to 1.00

2016 fiscal year

   4.75 to 1.00

2017 fiscal year

   4.25 to 1.00

2018 fiscal year

   4.00 to 1.00

2019 fiscal year

   3.50 to 1.00

2020 fiscal year, and at all times thereafter

   3.25 to 1.00

(b) A minimum Fixed Charge Coverage Ratio of not less than 1.15: 1.00, to be
measured commencing on the Closing Date and building up to a rolling four
quarter basis.

(c) A minimum Tangible Net Worth of $12,000,000.00.

(d) The foregoing financial covenants shall be tested on a quarterly basis
commencing with the first full fiscal quarter after the Closing Date and
calculated on a trailing four-quarter basis. For the first full fiscal quarter
following the Closing Date, all financial covenants shall be calculated using
the preceding quarter times 4 to annualize. For the second full fiscal quarter
following the Closing Date, all financial covenants shall be calculated using

 

69



--------------------------------------------------------------------------------

the preceding two quarters times 2 to annualize. For the third full fiscal
quarter following the Closing Date, all financial covenants shall be calculated
using the preceding three quarters times 1.33 to annualize.

5.04 Post-Closing Date Covenants. Schedule 5.04 contains a list of various
estoppels, agreements, title insurance and other documents pertaining to leases
held by Borrower and its Subsidiaries that were required as a condition
precedent to closing of this Agreement, but some of which Borrower was unable to
obtain prior to the Closing Date (the “Remaining Title Items”). In consideration
of the agreement by Agent and Lenders to waive the requirement that such
Remaining Title Items be obtained prior to the Closing Date, Borrower hereby
agrees at its sole cost to promptly pursue and use all commercially reasonable
efforts to obtain the Remaining Title Items within one hundred twenty (120) days
after the Closing Date. As used herein, “commercially reasonable efforts”
includes enforcing any contractual obligations of lessors or others to provide
the Remaining Title Items. Further, Borrower agrees to provide to Agent, in each
case within two (2) Business Days’ of receipt by Borrower, copies of the
filed-stamped Articles of Merger, the final issued Decision and Order and, if
applicable, any changes to the Agreement Containing Consent Order pursuant to
which the Decision and Order is to be issued, and any agreement with the State
of Hawaii with respect to the Merger.

SECTION VI. DEFAULT.

6.01 Events of Default. The occurrence or existence of anyone or more of the
following shall constitute an “Event of Default” hereunder:

(a) Borrower (i) shall fail to pay when due any principal payment or any
Reimbursement Payment, (ii) fail to pay when due any interest payment or any
fees payable pursuant to Paragraph 2.07 and such failure shall continue for
three (3) Business Days after notice thereof has been given to Borrower by Agent
or (iii) shall fail to pay when due any other payment required under the terms
of this Agreement or any of the other Credit Documents and such failure shall
continue for five (5) Business Days after notice thereof has been given to
Borrower by Agent; or

(b) Any written representation, warranty, certificate, information or other
statement (financial or otherwise) made or furnished by an Authorized
Representative or any officer of Borrower to Agent or any Lender in or in
connection with this Agreement or any of the other Credit Documents (including
the reaffirmations of representations and warranties pursuant to Paragraph 4.02)
shall be materially false, incorrect, incomplete or misleading in any material
respect when made or furnished; or

(c) Borrower or any of Borrower’s Subsidiaries shall (i) apply for or consent to
the appointment of a receiver, trustee, liquidator or custodian of itself or of
all or a substantial part of its property, (ii) be unable, or admit in writing
its inability, to pay its debts generally as they mature, (iii) make a general
assignment for the benefit of its or any of its creditors, (iv) be
dissolved or liquidated in full or in part (except for the dissolution of any of
Borrower’s Subsidiaries to the extent permitted by Subparagraph 5.01(g)),
(v) become insolvent (as such term may be defined or interpreted under any
applicable statute), (vi) commence a voluntary case

 

70



--------------------------------------------------------------------------------

or other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vii) take any
action for the purpose of effecting any of the foregoing; or

(d) Proceedings for the appointment of a receiver, trustee, liquidator or
custodian of Borrower or any of Borrower’s Subsidiaries or of all or a
substantial part of the property thereof, or an involuntary case or other
proceedings seeking liquidation, reorganization or other relief with respect to
Borrower or any of Borrower’s Subsidiaries or the debts thereof under any
bankruptcy, insolvency or other similar law now or hereafter in effect shall be
commenced and an order for relief entered or such proceeding shall not be
dismissed or discharged within sixty (60) days of commencement; or

(e) (i) A final judgment or order for the payment of money in excess of
$2,500,000.00 (exclusive of amounts which are covered by (A) insurance issued by
an insurer satisfying the rating requirements set forth in Subparagraph 5.01(d),
(B) cash reserves of Borrower or (C) rights of indemnification or contribution
owed by a credit worthy obligor) shall be rendered against Borrower or any of
its Subsidiaries and the same shall remain undischarged for a period of thirty
(30) days during which execution shall not be effectively stayed or (ii) any
judgment lien, writ, assessment, writ of attachment, tax lien, execution lien or
other order of court in aid of execution, garnishment, charging order or any
other involuntary lien or similar process in excess of $2,500,000.00 shall be
issued or levied against the property of Borrower or any of its Subsidiaries and
such lien, writ, assessment, order or process shall not be released, stayed,
vacated or otherwise dismissed within thirty (30) days after issue or levy; or

(f) The Borrower or any of its Subsidiaries shall default or an event of default
shall occur with respect to the payment of the principal or interest on any
obligation (other than hereunder) for borrowed money beyond any period of grace
provided with respect thereto and the aggregate principal amount of any such
obligations affected by such default or event of default shall exceed
$2,500,000.00, or the Borrower or any of its Subsidiaries shall default or an
event of default shall occur beyond any period of grace provided with respect
thereto in the performance or observance of any other agreement, term or
condition contained in the agreement or indenture pursuant to which any such
obligation is created or by which it is secured (other than a technical
non-monetary default) and the aggregate amount of such obligation or obligations
affected by such default or event of default shall exceed $2,500,000.00 if the
effect of such default or event of default is to accelerate, or to permit the
acceleration of, the maturity of such obligation; or

(g) Any Material Contract ceases to be in full force and effect prior to its
stated termination date and Borrower or its Subsidiary, as applicable, has
failed to enter into a one or more contracts in substitution of such Material
Contract; or

(h) Any Credit Document or any material term thereof shall cease to be, or be
asserted by Borrower or any of Borrower’s Subsidiaries or any Guarantor not to
be, a legal, valid and binding obligation of Borrower or the Borrower’s
Subsidiary or Guarantor that is a party thereto, enforceable in accordance with
its terms, or any party to any Credit Document (other than Agent or a Lender)
shall deny any liability thereunder; or

 

71



--------------------------------------------------------------------------------

(i) Any Reportable Event occurs which constitutes grounds for the termination of
any Employee Benefit Plan by the PBGC or for the appointment of a trustee by the
PBGC to administer any Employee Benefit Plan, or any Employee Benefit Plan shall
be terminated with unfunded liabilities within the meaning of Title IV of ERISA
or a trustee shall be appointed by the PBGC to administer any Employee Benefit
Plan; or

(j) The Agent or Lenders reasonably believe there has been a material impairment
of or decrease in Borrower’s ability to pay or perform its Obligations under
this Agreement and the other Credit Documents, and such Borrower has not
remedied such impairment or decrease to the reasonable satisfaction of the Agent
and Lenders within thirty (30) days after notice by Agent, which notice shall
state the nature of such impairment and reason(s) for the Agent’s or Lenders’
belief that such impairment is material; or

(k) Borrower fails to comply with the Financial Covenants; or

(l) Borrower or any of its Subsidiaries shall fail to observe or perform any
other covenant, obligation, condition or agreement contained in this Agreement
or the other Credit Documents not specifically referenced above, and such
failure shall continue for twenty (20) days after notice thereof has been given
to Borrower or such Subsidiary by Agent.

(Any of the events or conditions set forth in Subparagraphs 6.01(a)-(l), prior
to the giving of any required notice or the expiration of any specified grace
period, shall constitute a “Default” hereunder.)

6.02 Cure Right.

(a) If an Event of Default arises under Subparagraph 6.01(k) from Borrower’s
failure to comply with Paragraph 5.03 of this Agreement (the “Financial
Covenants”), then within ten (10) Business Days after the earlier of
(A) Borrower becoming aware that such Event of Default exists and (B) the Agent
notifying Borrower of the occurrence of such Event of Default, Par Petroleum or
its Affiliates may make cash capital contributions to Borrower (collectively the
“Cure Right”), and upon the receipt by Borrower of such cash (the “Specified
Equity Contribution” and the amount of such Specified Equity Contribution, the
“Cure Amount”) pursuant to the exercise by Par Petroleum or its Affiliates of
such Cure Right, Borrower shall immediately use the Cure Amount to repay any
outstanding Term Loans. The Cure Amount must be in an amount sufficient to
satisfy all covenants prescribed in Paragraph 5.03 for the period being
measured, and is to be the greater of the following:

(i) for any default of the Leverage Ratio, the Cure Amount shall be sufficient
to reduce the Funded Debt component of the Leverage Ratio to a level sufficient
to satisfy the Maximum Leverage Ratio as required pursuant to Subparagraph
5.03(a);

(ii) for any default of the Fixed Charge Coverage Ratio, the Cure

 

72



--------------------------------------------------------------------------------

Amount shall be the amount of principal reduction required to satisfy the
Minimum Fixed Charge Coverage Ratio as prescribed in Subparagraph 5.03(b) times
the years remaining in a twelve (12) year amortization period of the Term Loan
commencing on the Closing Date. Thereafter, the regularly scheduled quarterly
principal payments on the Term Loan pursuant to Subparagraph 2.03(g) will be
reduced by the amount equal to: (A) the amount of the Cure Amount under this
clause (ii), (B) divided by the number of calendar quarters then remaining in an
assumed amortization period of twelve (12) years which commenced on the Closing
Date (the “Revised Principal Payment”); and

(iii) for any default of the Tangible Net Worth covenant, the Cure Amount shall
be the amount sufficient to reduce Total Liabilities to a level sufficient to
satisfy the minimum Tangible Net Worth as required pursuant to Subparagraph
5.03(c).

(b) After the payment of any Cure Amount in accordance with
Subparagraph 6.02(a), the applicable Financial Covenant(s) shall be recalculated
giving effect to the relevant adjustments set forth in clauses (i), (ii) and/or
(iii) of Subparagraph 6.02(a).

(c) After giving effect to the foregoing recalculations and Specified Equity
Contribution, Borrower shall deliver to Agent a Compliance Certificate
reflecting the revised calculations of the Financial Covenants for the
applicable period, certifying as to the Cure Amount and the date that the
specified Equity Contribution was received and then Borrower shall be deemed to
have complied with the Financial Covenants as to the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the Financial
Covenants that had occurred shall be deemed cured for purposes of this
Agreement.

(d) The ability to exercise the Cure Right above will be limited to one
(1) occurrence during any twenty-four (24) month period.

(e) If the Cure Amount is received to satisfy a Fixed Charge Coverage Ratio
Default, the Revised Principal Payment shall be used for future covenant
compliance purposes.

6.03 Remedies. Upon the occurrence or existence of any Event of Default (and as
to an Event of Default arising from Borrower’s failure to comply with the
Financial Covenants, upon expiration of the ten (10) Business Day period
specified in Subsection 6.02(a) without exercise of the Cure Right) and at any
time thereafter during the continuance of such Event of Default, Agent may, with
the consent of the Majority Lenders, or shall, upon instructions from the
Super-Majority Lenders, by written notice to Borrower: (a) terminate the
Commitments and the obligations of the Lenders to make Loans or issue Letters of
Credit, (b) declare all outstanding Obligations payable by Borrower to be
immediately due and payable without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein or in the Notes to the contrary notwithstanding, and/or (c) direct
Borrower to deliver to Agent funds in an amount equal to the aggregate amount
available for drawing of all outstanding Letters of Credit. Borrower immediately
shall deliver to Agent all funds directed by Agent pursuant to clause (c) above,
and Agent shall hold such funds in a non-interest bearing account as additional
Collateral for the Obligations. Borrower hereby

 

73



--------------------------------------------------------------------------------

grants to Agent, for the benefit of the Agent and the Lenders, a security
interest in such funds and such account. In addition to the foregoing remedies,
upon the occurrence or existence of any Event of Default, Agent may exercise any
right, power or remedy permitted to it under any or all of the other Credit
Documents or by law, either by suit in equity or by action at law, or both.
Immediately after taking any action under this Paragraph 6.03, Agent shall
notify each Lender of such action.

SECTION VII. AGENTS AND RELATIONS AMONG LENDERS.

7.01 Appointment, Powers and Immunities. Each Lender hereby appoints and
authorizes Agent to act as its agent hereunder and under the other Credit
Documents with such powers as are expressly delegated to Agent by the terms of
this Agreement and the other Credit Documents, together with such other powers
as are reasonably incidental thereto. Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement or in any
other Credit Document, be a trustee for any Lender or have any fiduciary duty to
any Lender. Notwithstanding anything to the contrary contained herein, Agent
shall not be required to take any action which is contrary to this Agreement or
any other Credit Document or applicable law. Neither Agent nor any Lender shall
be responsible to any other Lender for any recitals, statements, representations
or warranties made by Borrower contained in this Agreement or in any other
Credit Document, for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement, or any other Credit Document or
for any failure by Borrower to perform its obligations hereunder or thereunder.
Agent may employ agents and attorneys-in-fact and shall not be responsible to
any Lender for the negligence or misconduct of any such agents or attorneys in
fact selected by Agent with reasonable care. Neither the Agent or its directors,
officers, employees or agents shall be responsible to any Lender for any action
taken or omitted to be taken by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, except for its or their own
gross negligence or willful misconduct. Except as otherwise provided under this
Agreement, Agent shall take such action with respect to the Credit Documents as
shall be directed by the Majority Lenders. The Agent shall promptly furnish to
each Lender copies of all material documents, reports, certificates, financial
statements and notices furnished to Agent by Borrower; provided, however, that
Agent shall not be liable to any Lender for its failure to provide copies of
such material documents, reports, certificates, financial statements and notices
unless such failure constitutes gross negligence or willful misconduct by the
Agent.

7.02 Reliance by Agent. Agent shall be entitled to rely upon any certificate,
notice or other document (including any facsimile) believed by it in good faith
to be genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by Agent with reasonable
care. As to any other matters not expressly provided for by this Agreement,
Agent shall not be required to take any action or exercise any discretion, but
Agent shall be required to act or to refrain from acting upon instructions of
the Majority Lenders and shall in all cases be fully protected by the Lenders in
acting, or in refraining from acting, hereunder or under any other Credit
Document in accordance with the instructions of the Majority Lenders, and such
instructions of the Majority Lenders and any action taken or failure to act
pursuant thereto shall be binding on Agent and all Lenders.

 

74



--------------------------------------------------------------------------------

7.03 Defaults. Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless Agent has received a notice
from a Lender or Borrower, referring to this Agreement, describing such Default
or Event of Default and stating that such notice is a “Notice of Default”. If
Agent receives such a notice of the occurrence of a Default or Event of Default,
Agent shall give prompt notice thereof to the Lenders. Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Majority Lenders; provided, however, that until Agent shall have
received such directions, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interest of the Lenders.

7.04 Indemnification. Without limiting the Obligations of Borrower hereunder,
each Lender agrees to indemnify Agent, ratably in accordance with such Lender’s
Proportionate Share, for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may at any time be imposed on, incurred by or
asserted against Agent in any way relating to or arising out of this Agreement
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or the enforcement of any of the
terms hereof or thereof or of any such other documents; provided, however, that
no Lender shall be liable for any of the foregoing to the extent they arise from
Agent’s gross negligence or willful misconduct. Agent shall be fully justified
in refusing to take or to continue to take any action hereunder unless it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The obligations of each Lender under this
Paragraph 7.04 shall survive the payment and performance of the Obligations, the
termination of this Agreement and any Lender ceasing to be a party to this
Agreement.

7.05 Non Reliance. Each Lender represents that it has, independently and without
reliance on Agent, or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of the
financial condition and affairs of Borrower and Borrower’s Subsidiaries,
including, but not limited to, all environmental due diligence and its own
decision to enter into this Agreement and agrees that it will, independently and
without reliance upon Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
appraisals and decisions in taking or not taking action under this Agreement.
Neither Agent nor any Lender shall be required to keep any Lender informed as to
the performance or observance by Borrower of the obligations under this
Agreement or any other document referred to or provided for herein or to make
inquiry of, or to inspect the properties or books of Borrower. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by Agent hereunder, neither Agent nor any Lender shall
have any duty or responsibility to provide Agent or any Lender with any credit
or other information concerning Borrower, which may come into the possession of
Agent or any Lender or any of its or their Affiliates.

7.06 Resignation of Agent. Subject to the appointment and acceptance of a
successor Agent as provided below, Agent may resign at any time by giving notice
thereof to the Lenders.

 

75



--------------------------------------------------------------------------------

Upon any such resignation, the Majority Lenders shall have the right to appoint
a successor Agent, which, provided that no Event of Default has occurred and is
continuing, shall be reasonably acceptable to Borrower. If no successor Agent
shall have been appointed by the Majority Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Agent’s giving of notice
of resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which (a) shall be a bank having a combined capital, surplus
and retained earnings of not less than U.S. $500,000,000.00 and (b) provided
that no Event of Default has occurred and is continuing, shall be reasonably
acceptable to Borrower. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. After any retiring Agent’s resignation as Agent, the
provisions of this Section VII shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Agent.

7.07 Authorization. Agent is hereby authorized by the Lenders to execute,
deliver and perform, each of the Credit Documents to which Agent is or is
intended to be a party and each Lender agrees to be bound by all of the
agreements of Agent contained in the Credit Documents.

7.08 Agent in Its Individual Capacity. Agent and its Affiliates may make loans
to, accept deposits from and generally engage in any kind of business with
Borrower and its Subsidiaries and Affiliates as though such Agent were not an
Agent hereunder. With respect to Loans made and Letters of Credit issued by
Agent in its capacity as a Lender and/or Issuing Bank, Agent shall have the same
rights and powers under this Agreement and the other Credit Documents as any
other Lender and may exercise the same as though it was not an Agent.

SECTION VIII. MISCELLANEOUS.

8.01 Notices. Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon Borrower, any
Lender or Agent under this Agreement or the other Credit Documents shall be in
writing and faxed, mailed or delivered, if to Borrower or Agent at its
respective facsimile number or address set forth below or, if to any Lender, at
the address or facsimile number specified beneath the heading “Address for
Notices” under the name of such Lender in Schedule I (or to such other facsimile
number or address for any party as indicated in any notice given by that party
to the other parties). All such notices and communications shall be effective
(a) when sent by Federal Express or other overnight service of recognized
standing, upon receipt; (b) when mailed, first class postage prepaid and
addressed as aforesaid through the United States Postal Service, upon receipt;
(c) when delivered by hand, upon delivery; and (d) when faxed, upon confirmation
of receipt by the recipient; provided, however, that any notice delivered to
Agent under Section II shall not be effective until received by Agent.

 

Agent:

Bank of Hawaii

Corporate Banking Department

130 Merchant Street, 20th Floor

Honolulu, Hawaii 96813

Attn: Roderick Peroff

Telephone: (808) 694-8286

Facsimile: (808) 694-8301

 

76



--------------------------------------------------------------------------------

Borrower:

Koko`oha Investments, Inc.

Mid Pac Petroleum, LLC

c/o Par Petroleum Corporation

800 Gessner Rd., Suite 875

Houston, Texas 77024

Attn: Geoffrey Beal

Telephone: (281) 899-4838

Facsimile: (832) 565-1237

Each Notice of Borrowing, Notice of Loan Conversion, Notice of Interest Period
Selection and LC Application shall be given by Borrower to Agent at the address
referred to above during Agent’s normal business hours; provided, however, that
any such notice or application received by any Agent after 11:00 a.m. on any
Business Day shall be deemed received by Agent on the next Business Day. In any
case where this Agreement authorizes notices, requests, demands or other
communications by Borrower to Agent or any Lender to be made by telephone or
facsimile, Agent or any Lender may conclusively presume that anyone purporting
to be a person designated in any incumbency certificate or other similar
document received by such Agent or Lender is such a person.

8.02 Expenses. Borrower shall pay on demand, whether or not any Loan is made or
any Letter of Credit is issued hereunder, (a) all reasonable fees and
out-of-pocket expenses, including reasonable attorneys’ fees and expenses,
reasonably incurred by Agent in connection with the preparation, negotiation,
execution and delivery of, and the exercise of its duties under, the commitment
letter dated as of January 27, 2015 between Bogey and Agent and its structuring
of, due diligence relating to and syndication of the Senior Credit Facilities;
(b) all reasonable fees and out-of-pocket expenses, including reasonable
attorneys’ fees and expenses, reasonably incurred by Agent or Lenders in
connection with the preparation, negotiation, execution and delivery of this
Agreement and the other Credit Documents as well as in connection with the
review and negotiation of any Remaining Title Items, and the preparation,
negotiation, execution and delivery of amendments and waivers hereunder and
thereunder; (c) all reasonable fees and out-of-pocket expenses payable to third
parties, including reasonable attorneys’ fees and expenses, reasonably incurred
by Agent in connection with the exercise of its duties (including permitted
audits not exceeding one per calendar year if no Event of Default has occurred)
under this Agreement and the other Credit Documents; and (d) all reasonable fees
and out-of-pocket expenses, including reasonable attorneys’ fees and expenses,
incurred by Agent or any Lender in the enforcement or attempted enforcement of
any of the Obligations or in preserving any of Agent’s or the Lenders’ rights
and remedies (including all such fees and expenses incurred in connection with
any “workout” or restructuring affecting the Credit Documents or the Obligations
or any bankruptcy or similar proceeding involving Borrower or any of Borrower’s
Subsidiaries). As used herein, the term “reasonable attorneys’ fees and
expenses” shall include, without limitation, reasonable allocable costs and
expenses of Agent’s in house legal counsel and staff.

 

77



--------------------------------------------------------------------------------

8.03 Indemnification. To the fullest extent permitted by law, Borrower agrees to
protect, indemnify, defend and hold harmless each of Agent, Lenders and their
Affiliates and their respective directors, officers, employees, agents and
advisors (each, an “Indemnitee”) from and against any and all liabilities,
losses, damages or expenses of any kind or nature and from any suits, claims or
demands (including in respect of or for reasonable attorney’s fees and other
expenses) arising on account of or in connection with (a) any use by Borrower of
any proceeds of the Loans or any Letter of Credit, (b) any violation or alleged
violation of any Requirement of Law by Borrower or any of its Subsidiaries or
Affiliates, (c) any acquisition or proposed acquisition by Borrower or any of
its Subsidiaries of the stock or assets (in whole or in part) of any other
Person or (d) the execution, delivery and performance of this Agreement and the
other Credit Documents by any of the Indemnitees (unless arising out of any
violation by any of the Agent, the Lenders or any of their Affiliates of any
applicable law governing its banking powers); except to the extent such
liability arises from the willful misconduct or gross negligence of such
Indemnitee. Upon receiving knowledge of any suit, claim or demand asserted by a
third party that Agent or any Lender believes is covered by this indemnity,
Agent or such Lender shall give Borrower prompt written notice of the matter
(specifying with reasonable particularity the basis therefor) and an opportunity
(but not the obligation) to participate in and defend it, at Borrower’s sole
cost and expense, with legal counsel reasonably satisfactory to Agent or such
Lender, as the case may be. Any failure or delay of Agent or any Lender to
notify Borrower of any such suit, claim or demand as required by this Paragraph
8.03 or to cooperate in the defense thereof shall not relieve Borrower of its
obligations under this Paragraph 8.03 but shall reduce such obligations to the
extent of any increase in those obligations caused solely by any such failure or
delay which is unreasonable. The obligations of Borrower under this Paragraph
8.03 shall survive the payment and performance of the Obligations and the
termination of this Agreement.

8.04 Waivers; Amendments. Any term, covenant, agreement or condition of this
Agreement or any other Credit Document may be amended or waived if such
amendment or waiver is in writing and is signed by Borrower and the Majority
Lenders; provided, however that:

(a) Any amendment, waiver or consent which (i) amends this Paragraph 8.04;
(ii) releases any substantial part of the Collateral; (iii) amends the
definition of Majority Lenders or Super-Majority Lenders; (iv) amends
Subparagraph 8.05(a); (v) increases the Total Credit at any time or
(vi) releases guaranties, if any, must be in writing and signed by all Lenders;

(b) Any amendment, waiver or consent which (i) increases the Revolving Loan
Commitment, (ii) extends the Revolving Loan Maturity Date, (iii) reduces the
principal of or interest on any Revolving Loan or any fees or other amounts
payable for the account of the Lenders hereunder, or (iv) postpones any date
fixed for any payment of the principal of or interest on any Revolving Loans or
any fees (other than late fees) or other amounts payable for the account of the
Lenders hereunder or thereunder, must be in writing and signed by all Lenders
obligated to make Revolving Loans; any amendment, waiver or consent which
(A) increases the Term Loan Commitment, (B) extends the Term Loan Maturity Date,
(C) reduces the principal of or interest on the Term Loan or any fees (other
than late fees) or other amounts payable for the

 

78



--------------------------------------------------------------------------------

account of the Lenders hereunder, or (D) postpones any date fixed for any
payment of the principal of or interest on any Term Loan or any fees or other
amounts payable for the account of the Lenders hereunder or thereunder, must be
in writing and signed by all Lenders obligated to make Term Loans, provided that
only the consent of the Majority Lenders shall be required to revoke the
application of the default interest rate;

(c) Any amendment, waiver or consent which increases or decreases any Revolving
Loan Proportionate Share or Term Loan Proportionate Share of any Lender must be
in writing and signed by such Lender;

(d) Any amendment, waiver or consent which increases the LC Commitment or
otherwise affects the rights or obligations of Issuing Bank must be signed by
Issuing Bank;

(e) Any amendment, waiver or consent which affects the rights or obligations of
Agent must be in writing and signed by Agent.

No failure or delay by Agent or any Lender in exercising any right hereunder
shall operate as a waiver thereof or of any other right nor shall any single or
partial exercise of any such right preclude any other further exercise thereof
or of any other right. Unless otherwise specified in such waiver or consent, a
waiver or consent given hereunder shall be effective only in the specific
instance and for the specific purpose for which given.

8.05 Successors and Assigns.

(a) Binding Effect. This Agreement and the other Credit Documents shall be
binding upon and inure to the benefit of Borrower, the Lenders, Agent, all
future holders of the Notes and their respective successors and permitted
assigns, except that Borrower may not assign or transfer any of its rights or
obligations under any Credit Document without the prior written consent of Agent
and each Lender. All references in this Agreement to any Person shall be deemed
to include all successors and assigns of such Person.

(b) Participations. Any Lender may, in the ordinary course of its commercial
banking business and in accordance with applicable law, at any time sell to one
or more banks or other financial institutions (“Participants”) participating
interests in any Loan owing to such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under this
Agreement and the other Credit Documents; provided, however, that no Lender may
sell a participating interest in its Loans and Commitments which is in a
principal amount of less than Five Million and No/100 Dollars ($5,000,000.00).
In the event of any such sale by a Lender of participating interests to a
Participant, such Lender’s obligations under this Agreement to the other parties
to this Agreement shall remain unchanged, such Lender shall remain solely
responsible for the performance thereof, such Lender shall remain the holder of
any such Note for all purposes under this Agreement and Borrower, such Lender
shall retain the right to approve amendments and waivers and other voting rights
hereunder and Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement;
provided, however, that any agreement pursuant to which any Lender sells a
participating interest to a Participant may require the selling Lender to obtain

 

79



--------------------------------------------------------------------------------

the consent of such Participant in order for such Lender to agree in writing to
any amendment of a type specified in clause (i), (ii), (iii) or (iv) of
Subparagraph 8.05(b). Borrower agrees that if amounts outstanding under this
Agreement and the other Credit Documents are due and unpaid, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant shall, to the fullest extent permitted by law, be
deemed to have the right of setoff in respect of its participating interest in
amounts owing under this Agreement and any other Credit Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement or any other Credit Documents; provided,
however, that (i) no Participant shall have any rights under this sentence which
are greater than those of the selling Lender and (ii) such rights of setoff
shall be subject to the obligation of such Participant to share with the
Lenders, and the Lenders agree to share with such Participant, as provided in
Subparagraph 2.10(b). Borrower also agrees that any Lender which has transferred
all or part of its interests in the Commitments and the Loans to one or more
Participants shall, notwithstanding any such transfer, be entitled to the full
benefits accorded such Lender under Paragraph 2.11, Paragraph 2.12, and
Paragraph 2.13, as if such Lender had not made such transfer.

(c) Assignments. Any Lender may, in the ordinary course of its commercial
banking business and in accordance with applicable law, at any time, sell and
assign to any Lender, any Affiliate of a Lender or any Person other than the
Borrower, its Subsidiaries or Affiliates (individually, an “Assignee Lender”)
all or a portion of its rights and obligations under this Agreement and the
other Credit Documents (such a sale and assignment to be referred to herein as
an “Assignment”) pursuant to an assignment agreement in the form of Exhibit J
(an “Assignment Agreement”), executed by each Assignee Lender and such assignor
Lender (an “Assignor Lender”) and delivered to Agent for its acceptance and
recording in the Register; provided, however, that

(i) Without the written consent of Agent (which consent shall not be
unreasonably withheld), no Lender may make any Assignment of its Revolving Loan
Commitment or Revolving Loans to any Assignee Lender which is not, immediately
prior to such Assignment, a Revolving Lender hereunder or an Affiliate thereof;

(ii) Without the written consent of Agent (which consent shall not be
unreasonably withheld), no Lender may make any Assignment of its Term Loan
Commitment or Term Loan to any Assignee Lender which is not, immediately prior
to such Assignment, a Lender hereunder or an Affiliate thereof;

(iii) No Lender may make any Assignment of its Revolving Loan Commitment or
Revolving Loans which does not assign and delegate an equal pro rata interest in
each along with all related rights, duties and obligations of such Lender under
this Agreement and the other Credit Documents;

(iv) No Lender may make any Assignment of its Term Loan Commitment or Term Loan
which does not assign and delegate an equal pro rata interest in each along with
all related rights, duties and obligations of such Lender under this Agreement
and the other Credit Documents; and

 

80



--------------------------------------------------------------------------------

(v) Unless an Event of Default has occurred and is continuing, no Lender may
make any Assignment of its Term Loan Commitment, Term Loan, Revolving Loan
Commitment, or Revolving Loans to any Person that (a) is a competitor of, or is
engaged in the same or a similar business as, the Borrower or any of its
Subsidiaries, or (b) is a majority owner or Affiliate of a competitor of, or
company in the same or similar business as, the Borrower or any of its
Subsidiaries.

Upon such execution, delivery, acceptance and recording of each Assignment
Agreement, from and after the Assignment Effective Date determined pursuant to
such Assignment Agreement, (A) each Assignee Lender thereunder shall be a
Lender, hereunder with a Revolving Loan Proportionate Share and/or Term Loan
Proportionate Share (as the case may be) as set forth on Attachment 1 to such
Assignment Agreement and shall have the rights, duties and obligations of such a
Lender or Lenders under this Agreement and the other Credit Documents, and
(B) the Assignor Lender thereunder shall be a Lender hereunder with a Revolving
Loan Proportionate Share and/or Term Loan Proportionate Share (as the case may
be) as set forth on Attachment 1 to such Assignment Agreement, or, if after such
assignment the Assignor Lender has no Revolving Loan Proportionate Share or Term
Loan Proportionate Share, as the case may be, the Assignor Lender shall cease to
be a Lender as to such Loan (and shall cease to have any obligations to make any
such Loans); provided, however, that any such Assignor Lender which ceases to be
a Lender shall continue to be entitled to the benefits of any provision of this
Agreement which by its terms survives the termination of this Agreement. Each
Assignment Agreement shall be deemed to amend Schedule 1 to the extent, and only
to the extent, necessary to reflect the addition of each Assignee Lender, the
deletion of each Assignor Lender which ceases to be a Lender and the resulting
adjustment of Revolving Loan Proportionate Shares and/or Term Loan Proportionate
Shares arising from the purchase by each Assignee Lender of all or a portion of
the rights and obligations of an Assignor Lender under this Agreement and the
other Credit Documents. On or prior to the Assignment Effective Date determined
pursuant to each Assignment Agreement, Borrower, at its own expense, shall
execute and deliver to Agent, in exchange for the surrendered Note or Notes (as
the case may be) of the Assignor Lender thereunder, a new Note or Notes (as the
case may be) to the order of each Assignee Lender thereunder (with any new
Revolving Loan Note to be in an amount equal to the Revolving Loan Commitment
assumed by such Assignee Lender, and any new Term Loan Note to be in the
original principal amount of the Term Loan then held by such Assignee Lender
and, if the Assignor Lender is continuing as a Lender hereunder, a new Note or
Notes (as the case may be) to the order of the Assignor Lender (with any new
Revolving Loan Note to be in an amount equal to the Revolving Loan Commitment
retained by it, and any new Term Loan Note to be in the original principal
amount of the Term Loan retained by it. Each such new Note shall be dated the
Closing Date and otherwise be in the form of the Note replaced thereby (provided
that Borrower shall not be obligated to pay any principal paid or interest
accrued prior to the Assignment Effective Date to such Assignee Lender but such
accrued interest shall continue to be payable to Assignor Lender). The Notes
surrendered by the Assignor Lender shall be returned by Agent to Borrower marked
“replaced” or “cancelled”, as appropriate. Each Assignee Lender which was not
previously a Lender hereunder and which is not organized under the laws of the
United States of America or a state thereof shall, within three (3) Business
Days of becoming a Lender, deliver to Borrower and Agent those certificates or
documents as contemplated in

 

81



--------------------------------------------------------------------------------

Subparagraph 2.12(b), as necessary or helpful to certify that such Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal taxes (including, without limitation,
executed copies of Internal Revenue Service Forms W-8BEN, W-8IMY, or successor
forms).

(d) Register. Agent shall maintain at its address referred to in Paragraph 8.01
a copy of each Assignment Agreement delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Revolving Loan Proportionate Shares and Term Loan Proportionate Shares of
each Lender from time to time. The entries in the Register shall be conclusive
in the absence of manifest error, and Borrower, Agent and the Lenders may treat
each Person whose name is recorded in the Register as the owner of the Loans
recorded therein for all purposes of this Agreement. The Register shall be
available for inspection by Borrower or any Lender at any reasonable time and
from time to time upon reasonable prior notice.

(e) Registration. Upon its receipt of an Assignment Agreement executed by an
Assignor Lender and an Assignee Lender (and by Agent to the extent consent is
required by Subparagraph 8.06(c)), together with payment to Agent by Assignor
Lender of a registration and processing fee of $3,500.00, Agent shall
(i) promptly accept such Assignment Agreement and (ii) on the Assignment
Effective Date determined pursuant thereto record the information contained
therein in the Register and give notice of such acceptance and recordation to
the Lenders and Borrower. Agent may, from time to time at its election, prepare
and deliver to the Lenders and Borrower a revised Schedule I reflecting the
names, addresses and respective Revolving Loan Proportionate Shares and Term
Loan Proportionate Shares of all Lenders then parties hereto.

(f) FATCA. If a payment made to a Lender under this Agreement or other Credit
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to Borrower and Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Agent as may be necessary for
Borrower or Agent to comply with their obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.

8.06 Setoff; Security Interest.

(a) Setoff. In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, with the prior consent of Agent but
without prior notice to Borrower, any such notice being expressly waived by
Borrower to the extent permitted by applicable law, upon the occurrence and
during the continuance of an Event of Default, to set off and apply against any
indebtedness, whether matured or unmatured, of Borrower to such Lender, any
amount owing from such Lender to Borrower, at or at any time after, the
occurrence of any

 

82



--------------------------------------------------------------------------------

of the above mentioned events, and as security for such indebtedness, Borrower
hereby grants to each Lender a continuing security interest in any and all
deposits, accounts or moneys of Borrower then or thereafter maintained with such
Lender, subject in each case to Subparagraph 2.10(b). To the extent permitted by
applicable Governmental Rule, the aforesaid right of set off may be exercised by
such Lender against Borrower or against any trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, receiver or execution,
judgment or attachment creditor of Borrower or against anyone else claiming
through or against Borrower or such trustee in bankruptcy, debtor in possession,
assignee for the benefit of creditors, receiver, or execution, judgment or
attachment creditor, notwithstanding the fact that such right of set off shall
not have been exercised by such Lender prior to the occurrence of an Event of
Default. Each Lender agrees promptly to notify Borrower after any such set off
and application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such set off and application.

(b) Security Interest. As security for the Obligations, Borrower hereby grants
to each Lender, for the benefit of Agent and all Lenders, a continuing security
interest in any and all deposit accounts or moneys of Borrower now or hereafter
maintained with such Lender. Each Lender shall have all of the rights of a
secured party with respect to such security interest.

8.07 Authorized Representative(s). Borrower shall, prior to the Closing Date,
and may, from time to time thereafter, designate by the execution and delivery
of an Authorization Certificate, one or more individuals who are authorized to
act on behalf of Borrower as an “Authorized Representative”. Each Authorized
Representative, acting alone, shall have the power to give all notices,
approvals, directions and other actions as provided by this Agreement to be
given or taken by an Authorized Representative, and all such actions shall be
final and binding on Borrower. Agent may rely on the appointment of an
Authorized Representative unless and until actual receipt by Agent of a duly
authorized resolution substituting a different individual as an Authorized
Representative.

8.08 No Third Party Rights. Nothing expressed in or to be implied from this
Agreement is intended to give, or shall be construed to give, any Person, other
than the parties hereto and their permitted successors and assigns hereunder,
any benefit or legal or equitable right, remedy or claim under or by virtue of
this Agreement or under or by virtue of any provision herein.

8.09 Partial Invalidity. If at any time any provision of this Agreement is or
becomes illegal, invalid or unenforceable in any respect under the law or any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions of this Agreement nor the legality, validity or enforceability of
such provision under the law of any other jurisdiction shall in any way be
affected or impaired thereby.

8.10 Jury Trial. EACH OF BORROWER, THE LENDERS AND AGENT, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO ANY CREDIT DOCUMENT.

 

83



--------------------------------------------------------------------------------

8.11 Counterparts. This Agreement may be executed in any number of identical
counterparts, any set of which signed by all the parties hereto shall be deemed
to constitute a complete, executed original for all purposes.

8.12 Confidentiality. Each Lender and Agent shall use its best efforts not to
disclose to any Person any information with respect to Borrower or any of
Borrower’s Subsidiaries which is furnished pursuant to this Agreement, except
that any Lender or Agent may disclose any such information (a) to its own
directors, officers, employees, auditors, counsel and other professional
advisors and to its Affiliates if such Lender or Agent or such Lender’s or such
Agent’s holding or parent company in its sole discretion determines that any
such party should have access to such information; (b) to another Lender; (c) if
generally available to the public; (d) if required or appropriate in any report,
statement or testimony submitted to any Governmental Authority having or
claiming to have jurisdiction over such Lender or Agent; (e) if required or
appropriate in response to any summons or subpoena or in connection with any
litigation, to the extent permitted or deemed advisable by counsel; (f) to
comply with any Requirement of Law applicable to such Lender or Agent; (g) to
any Participant or Assignee Lender or any prospective Participant or Assignee
Lender, provided that such Person agrees in writing, in form and content
satisfactory to Agent, to be bound by the terms of this Paragraph 8.12; or
(h) otherwise with the prior consent of Borrower.

8.13 ERISA. If any Lender is, or is acting on behalf of, an ERISA Entity (as
defined below), such Lender represents, warrants and covenants that the
acquisition and holding of the Notes, throughout the term of the holding by such
Lender, will not result in a nonexempt prohibited transaction under
Section 406(a) of ERISA or Section 4975 of the Code with respect to Borrower.
For the purpose of this paragraph, the term “ERISA Entity” shall mean (a) an
“employee benefit plan” within the meaning of Section 3(3) of ERISA which is
subject to Title I of ERISA, (b) a “plan” within the meaning of Section 497 5(
e) of the Code, and (c) any person whose assets are deemed to be “plan assets”
within the meaning of 29 C.F.R. § 2510.3 10 1.

8.14 Securities Laws. Each Lender represents and warrants that such Lender is
not an entity formed to hold Loans or Notes and that it is the present intention
of such Lender to acquire each Loan and Note drawn to its order for its own
account and not with a view to the distribution or sale thereof, subject,
nevertheless, to the necessity that such Lender remain in control at all times
of the disposition of property held by it for its own account; it being
understood that the foregoing representation and warranty shall not affect the
character of the Loans as commercial lending transactions. Each Lender covenants
that neither such Lender nor anyone acting on behalf of such Lender will offer
any Loan or Note or solicit any offer to acquire any Loan or Note from anyone in
violation of the Securities Act of 1933, as amended, or any state securities
laws.

[The next page is the first signature page]

 

84



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, the Lenders and Agent have caused this Agreement
to be executed as of the day and year first above written.

 

BORROWER:

KOKO`OHA INVESTMENTS, INC.,

a Hawaii corporation

By:

/s/ Geoffrey Beal

Geoffrey Beal Its Vice President and Treasurer

MID PAC PETROLEUM, LLC, a Delaware limited

liability company

By:

/s/ Geoffrey Beal

Geoffrey Beal Its Vice President and Treasurer

[Signature Page 1 of 2 to Credit Agreement]



--------------------------------------------------------------------------------

AGENT:

BANK OF HAWAII, as Administrative

and Collateral Agent

By:

/s/ Roderick Peroff

Name: Roderick Peroff Title: Vice President LENDERS:

AMERICAN SAVINGS BANK, F.S.B.,

as a Lender

By:

/s/ Edward Chin

Name: Edward Chin Title: First Vice President

CENTRAL PACIFIC BANK,

as a Lender

By: 

/s/ Michael Militar

Name: Michael Militar Title: Vice President

RAYMOND JAMES BANK, N.A.,

as a Lender

By:

/s/ Alexander L. Rody

Name: Alexander L. Rody Title: Senior Vice President BANK OF HAWAII, as a Lender
By:

/s/ Roderick Peroff

Name: Roderick Peroff Title: Vice President

[Signature Page 2 of 2 to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF REVOLVING LOAN BORROWING

Bank of Hawaii

130 Merchant Street, 20th Floor

Honolulu, Hawaii 96813

Attention: Mr. Roderick Peroff

This Notice of Revolving Loan Borrowing, executed and delivered this      day of
             , 20     , by KOKO`OHA INVESTMENTS, INC., a Hawaii corporation, and
MID PAC PETROLEUM, LLC, a Delaware limited liability company (collectively,
“Borrower”), pursuant to Subparagraph 2.01(b) of that certain Credit Agreement
(the “Credit Agreement”) dated April 1, 2015, between Borrower and BANK OF
HAWAII, as Agent, and the Lenders. All terms not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

1. Principal Amount of Requested Revolving Loan Borrowing $             a.
        Base Rate Loan requested $             b.         LIBOR Loan requested:
            (i)     Amount $                         (ii)    Length of Initial
Interest Period                2. Requested Date of Revolving Loan Borrowing

              

In connection with the foregoing Revolving Loan Borrowing and pursuant to the
terms and provisions of the Credit Agreement, the undersigned hereby certifies
that:

(i) The undersigned is the duly appointed Authorized Representative of Borrower
and is authorized to make and deliver this certificate.

(ii) The representations and warranties contained in Paragraph 4.01 of the
Credit Agreement and in each of the Credit Documents are true and correct in all
material respects on and as of the date hereof with the same force and effect as
though made on and as of the date hereof.

(iii) To the actual knowledge of Borrower, no event has occurred and is
continuing, or would result from the Revolving Loan Borrowing requested hereby,
which constitutes a Default or an Event of Default under the Credit Agreement.

 



--------------------------------------------------------------------------------

(iv) The information contained herein is true and correct.

EXECUTED and delivered this     day of             , 20    .

 

KOKO`OHA INVESTMENTS, INC., a Hawaii corporation By:

 

Name: Title: Authorized Representative

MID PAC PETROLEUM, LLC,

a Delaware limited liability company

By:

 

Name: Title: Authorized Representative

 

2



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF REVOLVING LOAN CONVERSION

Bank of Hawaii

130 Merchant Street, 20th Floor

Honolulu, Hawaii 96813

Attention: Mr. Roderick Peroff

This Notice of Revolving Loan Conversion, executed and delivered this    day of
            , 20    , by KOKO`OHA INVESTMENTS, INC., a Hawaii corporation, and
MID PAC PETROLEUM, LLC, a Delaware limited liability company (collectively
“Borrower”), pursuant to Subparagraph 2.01(d) of that certain Credit Agreement
(the “Credit Agreement”) dated April 1, 2015, between Borrower and BANK OF
HAWAII, as Agent, and the Lenders. All terms not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

1.

        Principal Amount of Revolving Loan Borrowing to be converted

$            

Check Applicable Box

¨  a.  Base Rate Loans requested

$            

¨  b.  LIBOR Loan requested:

(i)     Amount

$            

(ii)    Length of Interest Period

               2.

        Requested Date of Conversion

              

In connection with the foregoing Revolving Loan Conversion and pursuant to the
terms and provisions of the Credit Agreement, the undersigned hereby certifies
that:

(i) The undersigned is the duly appointed Authorized Representative of Borrower
and is authorized to make and deliver this certificate.

(ii) The representations and warranties contained in Paragraph 4.01 of the
Credit Agreement and in each of the Credit Documents are true and correct in all
material respects on and as of the date hereof with the same force and effect as
though made on and as of the date hereof.

 

3



--------------------------------------------------------------------------------

(iii) To the actual knowledge of Borrower, no event has occurred and is
continuing, or would result from the Loan Borrowing requested hereby, which
constitutes a Default or an Event of Default under the Credit Agreement.

(iv) The information contained herein is true and correct.

EXECUTED and delivered this    day of             , 20    .

 

KOKO`OHA INVESTMENTS, INC.,

a Hawaii corporation

By:

 

Name: Title: Authorized Representative

MID PAC PETROLEUM, LLC,

a Delaware limited liability company

By:

 

Name: Title: Authorized Representative

 

4



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF REVOLVING LOAN INTEREST PERIOD SELECTION

Bank of Hawaii

130 Merchant Street, 20th Floor

Honolulu, Hawaii 96813

Attention: Mr. Roderick Peroff

This Notice of Revolving Loan Interest Period Selection, executed and delivered
this     day of             , 20    , by KOKO`OHA INVESTMENTS, INC., a Hawaii
corporation, and MID PAC PETROLEUM, LLC, a Delaware limited liability company
(collectively, “Borrower”), pursuant to clause (ii) of Subparagraph 2.01(e) of
that certain Credit Agreement (the “Credit Agreement”) dated April 1, 2015,
between Borrower and BANK OF HAWAII, as Agent, and the Lenders. All terms not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

1. Principal Amount of Revolving Loan Borrowing $             2. Date that
Current Interest Period Expires                3. Length of New Interest Period
              

In connection with the foregoing Interest Period Selection and pursuant to the
terms and provisions of the Credit Agreement, the undersigned hereby certifies
that:

(i) The undersigned is the duly appointed Authorized Representative of Borrower
and is authorized to make and deliver this certificate.

(ii) The representations and warranties contained in Paragraph 4.01 of the
Credit Agreement and in each of the Credit Documents are true and correct in all
material respects on and as of the date hereof with the same force and effect as
though made on and as of the date hereof.

(iii) To the actual knowledge of Borrower, no event has occurred and is
continuing, or would result from the selection of Interest Period requested
hereby, which constitutes a Default or an Event of Default under the Credit
Agreement.

(iv) The information contained herein is true and correct.

 

5



--------------------------------------------------------------------------------

EXECUTED and delivered this     day of             , 20    .

 

KOKO`OHA INVESTMENTS, INC., a Hawaii corporation By:

 

Name: Title: Authorized Representative

MID PAC PETROLEUM, LLC,

a Delaware limited liability company

By:

 

Name: Title: Authorized Representative

 

6



--------------------------------------------------------------------------------

EXHIBIT D

NOTICE OF TERM LOAN BORROWING

Bank of Hawaii

130 Merchant Street, 20th Floor

Honolulu, Hawaii 96813

Attention: Mr. Roderick Peroff

This Notice of Term Loan Borrowing, executed and delivered this     day of
            , 20    , by KOKO`OHA INVESTMENTS, INC., a Hawaii corporation, and
MID PAC PETROLEUM, LLC, a Delaware limited liability company (collectively,
“Borrower”), pursuant to Subparagraph 2.03(c) of that certain Credit Agreement
(the “Credit Agreement”) dated April 1, 2015, between Borrower and BANK OF
HAWAII, as Agent, and the Lenders. All terms not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

1.

PrincipalAmount of Requested Term Loan Borrowing

$            

a.         Base Rate Loan requested

$            

b.        LIBOR Loan requested:

 (i)      Amount

$            

 (ii)     Length of Initial Interest Period

              

2.      

Requested Date of Term Loan Borrowing               

In connection with the foregoing Term Loan Borrowing and pursuant to the terms
and provisions of the Credit Agreement, the undersigned hereby certifies that:

(i) The undersigned is the duly appointed Authorized Representative of Borrower
and is authorized to make and deliver this certificate.

(ii) The representations and warranties contained in Paragraph 4.01 of the
Credit Agreement and in each of the Credit Documents are true and correct in all
material respects on and as of the date hereof with the same force and effect as
though made on and as of the date hereof.

(iii) To the actual knowledge of Borrower, no event has occurred and is
continuing, or would result from the Loan Borrowing requested hereby, which
constitutes a Default or an Event of Default under the Credit Agreement.

 

7



--------------------------------------------------------------------------------

(iv) The information contained herein is true and correct.

EXECUTED and delivered this     day of             , 20    .

 

KOKO`OHA INVESTMENTS, INC.,

a Hawaii corporation

By:

 

Name:

Title: Authorized Representative

MID PAC PETROLEUM, LLC,

a Delaware limited liability company

By:

 

Name:

Title: Authorized Representative

 

8



--------------------------------------------------------------------------------

EXHIBIT E

NOTICE OF TERM LOAN CONVERSION

Bank of Hawaii

130 Merchant Street, 20th Floor

Honolulu, Hawaii 96813

Attention: Mr. Roderick Peroff

This Notice of Term Loan Conversion, executed and delivered this     day of
            , 20    , by KOKO`OHA INVESTMENTS, INC., a Hawaii corporation, and
MID PAC PETROLEUM, LLC, a Delaware limited liability company (collectively,
“Borrower”), pursuant to Subparagraph 2.03(e) of that certain Credit Agreement
(the “Credit Agreement”) dated April 1, 2015, between Borrower and BANK OF
HAWAII, as Agent, and the Lenders. All terms not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

1.

PrincipalAmount of Term Loan Borrowing to be converted

$            

Check Applicable Box

$             ¨    a. Base Rate Loans requested $             ¨    b. LIBOR Loan
requested:

(i)       Amount

              

(ii)      Length of Interest Period

              

2.

Requested Date of Conversion               

In connection with the foregoing Term Loan Conversion and pursuant to the terms
and provisions of the Credit Agreement, the undersigned hereby certifies that:

(i) The undersigned is the duly appointed Authorized Representative of Borrower
and is authorized to make and deliver this certificate.

(ii) The representations and warranties contained in Paragraph 4.01 of the
Credit Agreement and in each of the Credit Documents are true and correct in all
material respects on and as of the date hereof with the same force and effect as
though made on and as of the date hereof.

 

9



--------------------------------------------------------------------------------

(iii) To the actual knowledge of Borrower, no event has occurred and is
continuing, or would result from the Term Loan Conversion requested hereby,
which constitutes a Default or an Event of Default under the Credit Agreement.

(iv) The information contained herein is true and correct.

EXECUTED and delivered this      day of             , 20    .

 

KOKO`OHA INVESTMENTS, INC., a Hawaii corporation By:

 

Name: Title:  Authorized Representative

MID PAC PETROLEUM, LLC,

a Delaware limited liability company

By:

 

Name: Title:  Authorized Representative

 

10



--------------------------------------------------------------------------------

EXHIBIT F

NOTICE OF TERM LOAN INTEREST PERIOD SELECTION

Bank of Hawaii

130 Merchant Street, 20th Floor

Honolulu, Hawaii 96813

Attention: Mr. Roderick Peroff

This Notice of Term Loan Interest Period Selection, executed and delivered this
     day of             , 20    , by KOKO`OHA INVESTMENTS, INC., a Hawaii
corporation , and MID PAC PETROLEUM, LLC, a Delaware limited liability company
(“Borrower”), pursuant to Subparagraph 2.03(f) of that certain Credit Agreement
(the “Credit Agreement”) dated April 1, 2015, between Borrower and BANK OF
HAWAII, as Agent, and the Lenders. All terms not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

1. Principal Amount of Term Loan Borrowing   $                2. Date that
Current Interest Period Expires                     3. Length of New Interest
Period                    

In connection with the foregoing Interest Period Selection and pursuant to the
terms and provisions of the Credit Agreement, the undersigned hereby certifies
that:

(i) The undersigned is the duly appointed Authorized Representative of Borrower
and is authorized to make and deliver this certificate.

(ii) The representations and warranties contained in Paragraph 4.01 of the
Credit Agreement and in each of the Credit Documents are true and correct in all
material respects on and as of the date hereof with the same force and effect as
though made on and as of the date hereof.

(iii) To the actual knowledge of Borrower, no event has occurred and is
continuing, or would result from the selection of Interest Period requested
hereby, which constitutes a Default or an Event of Default under the Credit
Agreement.

(iv) The information contained herein is true and correct.

 

11



--------------------------------------------------------------------------------

EXECUTED and delivered this      day of             , 20    .

 

KOKO`OHA INVESTMENTS, INC., a Hawaii corporation By:

 

Name: Title:  Authorized Representative

MID PAC PETROLEUM, LLC,

a Delaware limited liability company

By:

 

Name: Title:  Authorized Representative

 

12



--------------------------------------------------------------------------------

EXHIBIT G

REVOLVING LOAN NOTE

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE STATE SECURITIES LAWS. THIS NOTE IS NOT TRANSFERABLE WITHOUT
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF SUCH LAWS UNLESS AN EXEMPTION
OR EXCLUSION FROM REGISTRATION IS AVAILABLE.

 

$5,000,000.00 Honolulu, Hawaii             , 2015

FOR VALUE RECEIVED, KOKO`OHA INVESTMENTS, INC., a Hawaii corporation, and
MID PAC PETROLEUM, LLC, a Delaware limited liability company (“Borrower”),
hereby promises to pay to the order of BANK OF HAWAII, a Hawaii corporation
(“Lender”), the principal sum of FIVE MILLION AND NO/100 DOLLARS ($5,000,000.00)
or such lesser amount as shall equal the aggregate outstanding principal balance
of the Revolving Loans made by Lender to Borrower pursuant to the Credit
Agreement referred to below (as amended from time to time, the “Credit
Agreement”), on or before the Revolving Loan Maturity Date specified in the
Credit Agreement, and to pay interest on said sum, or such lesser amount, at the
rates and on the dates provided in the Credit Agreement.

Borrower shall make all payments hereunder, for the account of Lender’s
Applicable Lending Office, to Agent as indicated in the Credit Agreement, in
lawful money of the United States and in same day or immediately available
funds.

Borrower hereby authorizes Lender to record on the schedule(s) annexed to this
Note the date and amount of each Revolving Loan and of each payment or
prepayment of principal made by Borrower and agrees that all such notations
shall constitute prima facie evidence of the matters noted.

This Note is one of the Revolving Loan Notes referred to in the Credit
Agreement, dated as of April 1, 2015, among Borrower, Lender and the other
financial institutions from time to time parties thereto (collectively, the
“Lenders”), and Bank of Hawaii, as agent for the Lenders. This Note is subject
to the terms of the Credit Agreement, including the rights of prepayment and the
rights of acceleration of maturity set forth therein. Terms used herein have the
meanings assigned to those terms in the Credit Agreement, unless otherwise
defined herein.

The transfer, sale or assignment of any rights under or interest in this Note is
subject to certain restrictions contained in the Credit Agreement, including
Paragraph 8.05 thereof.

Borrower shall pay all reasonable fees and expenses, including reasonable
attorneys’ fees, incurred by Lender in the enforcement or attempt to enforce any
of Borrower’s obligations hereunder not performed when due. Borrower hereby
waives notice of presentment, demand, protest or notice of any other kind. This
Note shall be governed by and construed in accordance with the laws of the State
of Hawaii.

 

13



--------------------------------------------------------------------------------

KOKO`OHA INVESTMENTS, INC.,

a Hawaii corporation,

By:

 

Name: Title:

MID PAC PETROLEUM, LLC,

a Delaware limited liability company

By:

 

Name: Title:

 

14



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

   Type
of Loan    Amount
of Loan    Amount
of Interest
Period    Unpaid
Principal
Paid or
Prepaid    Principal
Balance    Notation
Made by

    

                 

    

                 

    

                 

    

                 

 

15



--------------------------------------------------------------------------------

EXHIBIT H

TERM LOAN NOTE

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE STATE SECURITIES LAWS. THIS NOTE IS NOT TRANSFERABLE WITHOUT
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF SUCH LAWS UNLESS AN EXEMPTION
OR EXCLUSION FROM REGISTRATION IS AVAILABLE.

 

$50,000,000.00 Honolulu, Hawaii             , 2015

FOR VALUE RECEIVED, KOKO`OHA INVESTMENTS, INC., a Hawaii corporation, and
MID PAC PETROLEUM, LLC, a Delaware limited liability company (collectively,
“Borrower”), hereby promises to pay to the order of BANK OF HAWAII, a Hawaii
corporation (“Lender”), the principal sum of FIFTY MILLION AND NO/100 DOLLARS
($50,000,000.00) in installments and other mandatory principal prepayments,
payable as provided in the Credit Agreement referred to below (as amended from
time to time, the “Credit Agreement”); and to pay interest on the outstanding
balance of said sum at the rates and on the dates provided in the Credit
Agreement, provided, however, that all principal and accrued interest remaining
unpaid shall be payable in full on the Term Loan Maturity Date.

Borrower shall make all payments hereunder, for the account of Lender’s
Applicable Lending Office, to Agent as indicated in the Credit Agreement, in
lawful money of the United States and in same day or immediately available
funds.

This Note is one of the Term Loan Notes referred to in the Credit Agreement,
dated as of April 1, 2015, among Borrower, Lender and the other financial
institutions from time to time parties thereto (collectively, the “Lenders”),
and Bank of Hawaii, as agent for the Lenders. This Note is subject to the terms
of the Credit Agreement, including the rights of prepayment and the rights of
acceleration of maturity set forth therein. Terms used herein have the meanings
assigned to those terms in the Credit Agreement, unless otherwise defined
herein.

The transfer, sale or assignment of any rights under or interest in this Note is
subject to certain restrictions contained in the Credit Agreement, including
Paragraph 8.05 thereof.

Borrower shall pay all reasonable fees and expenses, including reasonable
attorneys’ fees, incurred by Lender in the enforcement or attempt to enforce any
of Borrower’s obligations hereunder not performed when due. Borrower hereby
waives notice of presentment, demand, protest or notice of any other kind. This
Note shall be governed by and construed in accordance with the laws of the State
of Hawaii.

 

16



--------------------------------------------------------------------------------

KOKO`OHA INVESTMENTS, INC.,

a Hawaii corporation,

By:

 

Name: Title:

MID PAC PETROLEUM, LLC,

a Delaware limited liability company

By:

 

Name: Title:

 

17



--------------------------------------------------------------------------------

EXHIBIT I

COMPLIANCE CERTIFICATE

Bank of Hawaii

130 Merchant Street, 20th Floor

Honolulu, Hawaii 96813

Attention: Mr. Roderick Peroff

 

SUBJECT: Credit Agreement (the “Credit Agreement”) dated April 1, 2015, between
KOKO`OHA INVESTMENTS, INC., a Hawaii corporation, (“Koko`oha”) and MID PAC
PETROLEUM, LLC (together with Koko`oha, collectively, “Borrower”) and Bank of
Hawaii, as Agent (“Agent”) and the Lenders

Borrower is providing this Compliance Certificate in accordance with clause
(iii) of Subparagraph 5.01(a) of the Credit Agreement.

This Compliance Certificate covers the period from            ,
20    through                , 20    , inclusive (the “Covered Period”).
Borrower hereby represents, warrants and certifies to Agent that, as of the date
hereof (or such other date as may be specified below):

 

  1. Attached hereto, as Attachment A, is an accurate calculation of the
Leverage Ratio of Koko`oha and its Subsidiaries, an accurate calculation of the
Fixed Charge Coverage Ratio of Koko`oha and its Subsidiaries, and an accurate
calculation of the Tangible Net Worth of Koko`oha and its Subsidiaries, all as
of the last day of the fiscal quarter preceding the date of this Compliance
Certificate. The information furnished in Attachment A hereto is true and
correct as of the last day of the fiscal quarter preceding the date of this
Compliance Certificate.

 

  2. Except as disclosed in Attachment B hereto, the representations and
warranties set forth in Paragraph 4.01 of the Credit Agreement are true and
correct on and as of the date hereof.

 

  3. As of the date hereof, no event has occurred and is continuing that
(a) constitutes an Event of Default under the Agreement, or (b) with the giving
of notice or passage of time, or both, would constitute an Event of Default.
Borrower has observed and performed all of Borrower’s covenants and other
agreements, and satisfied every condition contained in the Credit Agreement and
in the other Credit Documents to be observed, performed and satisfied by
Borrower.

 

18



--------------------------------------------------------------------------------

EXECUTED and delivered this    day of            , 20    .

 

KOKO`OHA INVESTMENTS, INC., a Hawaii corporation By:

 

Name: Title:

MID PAC PETROLEUM, LLC,

a Delaware limited liability company

By:

 

Name: Title:

 

19



--------------------------------------------------------------------------------

Attachment A

Paragraph 1.01: Calculation of EBITDA

Calculations of EBITDA of Koko`oha and its Subsidiaries shall be for the prior
four fiscal quarters ending on date of calculation.

 

Net income or (loss) before taxes (excluding extraordinary gains or
extraordinary losses)

 

plus: depreciation and amortization

 

plus: Interest Expenses

 

plus: all transaction fees and expenses incurred during the applicable 4-quarter
period within 12 months before or after Closing and expensed during the period
being measured (applies only to the first $750,000.00)

 

Equals: EBITDA

 

Paragraph 1.01: Calculation of EBITDAR

Calculations of EBITDAR of Koko`oha and its Subsidiaries shall be for the prior
four fiscal quarters ending on date of calculation.

 

EBITDA:

 

plus: Rents for the period of the four (4) fiscal quarters most recently ended:

 

Equals: EBITDAR

 

Subparagraph 5.03(a) Leverage Ratio: Funded Debt divided by EBITDAR

Calculations of the Leverage Ratio of Koko`oha and its Subsidiaries shall
commence on the Closing Date and build up to a rolling four-quarter basis with
the calculations per each fiscal year measured during and as of the last day of
such fiscal year.

 

A) Funded Debt

 

B) EBITDAR

 

A divided by B

 

Maximum:

 

 

20



--------------------------------------------------------------------------------

June 30, 2015

5.50 to 1.00

September 30, 2015

5.25 to 1.00

December 31, 2015

5.00 to 1.00

2016 Fiscal Year

4.75 to 1.00

2017 Fiscal Year

4.25 to 1.00

2018 Fiscal Year

4.00 to 1.00

2019 Fiscal Year

3.50 to 1.00

2020 Fiscal Year, and at all times thereafter

3.25 to 1.00

Subparagraph 5.03 (b) Minimum Fixed Charge Coverage Ratio

Fixed Charge Coverage Ratio Calculation (Paragraph 1.01):

 

A) EBITDA

 

B) regularly scheduled principal and interest payments made on Indebtedness,
including cash payments of principal and interest on Subordinated Debt, if
permitted

 

C) all Distributions by Koko`oha and its Subsidiaries

 

D) all Cash Capital Expenditures by Koko`oha and its Subsidiaries

 

E) all cash payments for income taxes by Koko`oha and its Subsidiaries

 

F) Sum of B+C+D+E (Fixed Charges)

 

Fixed Charge Coverage Ratio: A divided by F

 

Minimum: 1.15 to 1.00

 

Clause (iii) of Subparagraph 2.06 (d): Mandatory Prepayments

Excess Cash Flow Recapture Calculation

Excess Cash Flow (Paragraph 1.01) determined for each fiscal year beginning with
Koko`oha’s fiscal year ending December 31, 2015 for Koko`oha and its
Subsidiaries.

 

A) EBITDA

 

B) minus: cash payments for taxes paid by Koko`oha and its Subsidiaries during
each year

 

 

21



--------------------------------------------------------------------------------

C) minus: Cash Capital Expenditures for maintenance by Koko`oha and its
Subsidiaries

 

D) minus: mandatory principal payments under the Senior Credit Facilities

 

E) minus: cash payments for Interest Expenses by Koko`oha and its Subsidiaries

 

F) minus: optional principal prepayments made to the Term Loan Facility

 

G) equals: Excess Cash Flow

 

Excess Cash Flow subject to recapture:

 

Leverage Ratio equal to or greater than 4.50:1.00 = 50%

 

Leverage Ratio less than 4.50:1.00 but equal to or greater than 2.50:1.00 = 20%

 

Leverage Ratio is less than 2.50:1.00 = None

 

Excess Cash Flow Recapture Amount:

 

Subparagraph 5.03(c) Minimum Tangible Net Worth

Tangible Net Worth Calculation (Paragraph 1.01)

Determined on a consolidated basis for Koko`oha and its Subsidiaries

 

A) Total Assets

 

B) minus: Total Liabilities

 

C) minus: intangible assets, goodwill and amounts due from Subsidiaries and/or
Affiliates

 

D) equals: Tangible Net Worth

 

Minimum: $12,000,000.00

 

 

22



--------------------------------------------------------------------------------

EXHIBIT J

ASSIGNMENT AGREEMENT

THIS ASSIGNMENT AGREEMENT, dated as of the date set forth at the top of
Attachment 1 hereto, by and among:

 

  (1) The financial institution designated under Item A of Attachment 1 hereto
as the Assignor Lender (“Assignor Lender”) and

 

  (2) Each financial institution designated under Item B of Attachment 1 hereto
as an Assignee Lender (individually, an “Assignee Lender”).

A. Assignor Lender is one of the financial institutions which is a party to the
Credit Agreement dated as of April 1, 2015, by and among KOKO`OHA INVESTMENTS,
INC., a Hawaii corporation and successor by merger to BOGEY, INC., a Hawaii
corporation, and MID PAC PETROLEUM, LLC, a Delaware limited liability company
(collectively, “Borrower”), Assignor Lender and the other financial institutions
parties hereto (collectively, the “Lenders”), and BANK OF HAWAII, as
administrative and collateral agent for the Lenders (jointly in such capacities,
“Agent”). (Such Credit Agreement, as amended, supplemented or otherwise modified
in accordance with its terms from time to time to be referred to herein as the
“Credit Agreement”).

B. Assignor Lender wishes to sell, and Assignee Lender wishes to purchase, a
portion of Assignor Lender’s rights under the Credit Agreement pursuant to
Subparagraph 8.05(c) of the Credit Agreement.

AGREEMENT

Now, therefore, the parties hereto hereby agree as follows:

1. Definitions. Except as otherwise defined in this Assignment Agreement, all
capitalized terms used herein and defined in the Credit Agreement have the
respective meanings given to those terms in the Credit Agreement.

2. Sale and Assignment. Subject to the terms and conditions of this Assignment
Agreement, Assignor Lender hereby agrees to sell, assign and delegate to each
Assignee Lender and each Assignee Lender hereby agrees to purchase, accept and
assume an undivided interest in and share of Assignor Lender’s rights,
obligations and duties under the Credit Agreement and the other Credit Documents
equal to the Revolving Loan Proportionate Share or Term Loan Proportionate Share
set forth under the caption “Revolving Loan Proportionate Share” or “Term Loan
Proportionate Share,” as the case may be, opposite such Assignee Lender’s name
on Attachment 1 hereto.

3. Assignment Effective Upon Notice. Upon (a) receipt by Agent of five
(5) counterparts of this Assignment Agreement (to each of which is attached a
fully completed

 

23



--------------------------------------------------------------------------------

Attachment 1), each of which has been executed by Assignor Lender and each
Assignee Lender (and, if any Assignee Lender is not then a Lender, by Agent) and
(b) payment to Agent of the registration and processing fee specified in
Subparagraph 8.05(e) by Assignor Lender, Agent will transmit to Borrower,
Assignor Lender and each Assignee Lender an Assignment Effective Notice
substantially in the form of Attachment 2 hereto (an “Assignment Effective
Notice”). Such Assignment Effective Notice shall set forth the date on which the
assignment affected by this Assignment Agreement shall become effective (the
“Assignment Effective Date”), which date shall be the fifth Business Day
following the date of such Assignment Effective Notice.

4. Assignment Effective Date. At or before 12:00 noon (local time of Assignor
Lender) on the Assignment Effective Date, each Assignee Lender shall pay to
Assignor Lender, in immediately available or same day funds, an amount equal to
the purchase price, as agreed between Assignor Lender and such Assignee Lender
(the “Purchase Price”), for the Revolving Loan Proportionate Share or Term Loan
Proportionate Share, as the case may be, purchased by such Assignee Lender
hereunder. Effective upon receipt by Assignor Lender of the Purchase Price
payable by each Assignee Lender, the sale, assignment and delegation to such
Assignee Lender of such Proportionate Share as described in Paragraph 2 hereof
shall become effective.

5. Payments After the Assignment Effective Date. Assignor Lender and each
Assignee Lender hereby agree that Agent shall, and hereby authorize and direct
Agent to, allocate amounts payable under the Credit Agreement and the other
Credit Documents as provided in the Credit Agreement in accordance with its
appropriate Revolving Loan Proportionate Share or Term Loan Proportionate Share,
as the case may be. Assignor Lender and each Assignee Lender have made separate
arrangements for (i) the payment by Assignor Lender to such Assignee Lender of
any principal, interest, fees or other amounts previously received or otherwise
payable to Assignor Lender hereunder if Assignor Lender and such Assignee Lender
have otherwise agreed that such Assignee Lender is entitled to receive any such
amounts and (ii) the payment by such Assignee Lender to Assignor Lender of any
principal, interest, fees or other amounts hereafter payable to such Assignee
Lender hereunder if Assignor Lender and such Assignee Lender have otherwise
agreed that Assignor Lender is entitled to receive any such amounts.

6. Delivery of Notes. On or prior to the Assignment Effective Date, Assignor
Lender will deliver to Agent the applicable Notes payable to Assignor Lender. On
or prior to the Assignment Effective Date, Borrower is obligated to deliver to
Agent Notes for each Assignee Lender and Assignor Lender, in each case in
principal amounts reflecting, in accordance with the Credit Agreement, their
respective Commitments (as adjusted pursuant to this Assignment Agreement). As
provided in Subparagraph 8.05(c) of the Credit Agreement, each such new Note
shall be dated the Closing Date and otherwise be in the form of Note replaced
thereby (provided that Borrower shall not be obligated to pay any principal paid
or interest accrued prior to the effective date of this assignment to the
Assignee Lender). Promptly after the Assignment Effective Date, Agent will send
to each of Assignor Lender and Assignee Lenders its new Notes and will send to
Borrower the superseded Notes of Assignor Lender, marked “replaced.”

 

24



--------------------------------------------------------------------------------

7. Delivery of Copies of Credit Documents. Concurrently with the execution and
delivery hereof, Assignor Lender will provide to each Assignee Lender (if it is
not already a Lender party to the Credit Agreement) conformed copies of all
documents delivered to Assignor Lender on or prior to the Closing Date in
satisfaction of the conditions precedent set forth in the Credit Agreement.

8. Further Assurances. Each of the parties to this Assignment Agreement agrees
that at any time and from time to time upon the written request of any other
party, it will execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Assignment Agreement.

9. Further Representations, Warranties and Covenants. Assignor Lender and each
Assignee Lender further represent and warrant to and covenant with each other,
Agent and the Lender Parties as follows:

 

  (a) Other than the representation and warranty that it is the legal and
beneficial owner of the interest being assigned hereby free and clear of any
adverse claim, Assignor Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the other Credit Documents
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or the other Credit Documents furnished.

 

  (b) Assignor Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or any of its
obligations under the Credit Agreement or any other Credit Documents.

 

  (c) Each Assignee Lender confirms that it has received a copy of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment
Agreement.

 

  (d) Each Assignee Lender will, independently and without reliance upon any
Agent, Assignor Lender or any other Lender and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement and
the other Credit Documents.

 

  (e) Each Assignee Lender appoints and authorizes Agent to take such action as
Agent on its behalf and to exercise such powers under the Credit Agreement and
the other Credit Documents as are delegated to Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, all in
accordance with Section VII of the Credit Agreement.

 

25



--------------------------------------------------------------------------------

  (f) Each Assignee Lender agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement and the
other Credit Documents are required to be performed by it as a Lender.

 

  (g) Attachment 1 hereto sets forth the revised Revolving Loan Proportionate
Shares or Term Loan Proportionate Shares, as the case may be, of Assignor Lender
and each Assignee Lender as well as administrative information with respect to
each Assignee Lender.

10. Effect of this Assignment Agreement. On and after the Assignment Effective
Date, (a) each Assignee Lender shall be a Lender with a Revolving Loan
Proportionate Share or Term Loan Proportionate Share, as the case may be, as set
forth on Attachment 1 hereto and shall have the rights, duties and obligations
of such a Lender under the Credit Agreement and the other Credit Documents and
(b) Assignor Lender shall be a Lender with a Revolving Loan Proportionate Share
or Term Loan Proportionate Share, as the case may be, as set forth on
Attachment 1 hereto, or, if the Revolving Loan Proportionate Share and Term Loan
Proportionate Share of Assignor Lender has been reduced to 0%, Assignor Lender
shall cease to be a Lender.

11. Miscellaneous. This Assignment Agreement shall be governed by, and construed
in accordance with, the laws of the State of Hawaii. Paragraph headings in this
Assignment Agreement are for convenience of reference only and are not part of
the substance hereof.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers as of the date set
forth in Attachment 1 hereto.

 

                                                     ,

                                                     ,

As an Assignor Lender As an Assignee Lender By:

 

By:

 

Name: Name: Title: Title: CONSENTED TO AND ACKNOWLEDGED BY: BANK OF HAWAII, As
Agent By:

 

Name: Title:

 

26



--------------------------------------------------------------------------------

ATTACHMENT 1

TO ASSIGNMENT AGREEMENT

NAMES, ADDRESSES AND PROPORTIONATE SHARES

OF ASSIGNOR LENDER AND ASSIGNEE LENDERS AFTER ASSIGNMENT

            , 20    

 

A. ASSIGNOR LENDER

   REVOLVING LOAN
PROPORTIONATE
SHARE*    TERM LOAN
PROPORTIONATE
SHARE*

                                                             

     

Applicable Lending Office:

     

                                                             

     

                                                             

     

                                                             

     

Attention:                                            

     

Address for notices:

     

                                                             

     

                                                             

     

                                                             

     

Attention:                                            

     

Telephone No.                                   

     

Facsimile No.                                     

     

Wiring Instructions:

     

                                                             

     

ABA No.                                              

     

Contact:                                                

     

 

 

*  To be expressed by a percentage rounded to the sixth digit to the right of
the decimal point.

 

27



--------------------------------------------------------------------------------

B. ASSIGNOR LENDER

   REVOLVING LOAN
PROPORTIONATE
SHARE*    TERM LOAN
PROPORTIONATE
SHARE*

                                                             

     

Applicable Lending Office:

     

                                                             

     

                                                             

     

                                                             

     

Attention:                                            

     

Address for notices:

     

                                                             

     

                                                             

     

                                                             

     

Attention:                                            

     

Telephone No.                                   

     

Facsimile No.                                     

     

Wiring Instructions:

     

                                                             

     

ABA No.                                              

     

Contact:                                                

     

 

 

28



--------------------------------------------------------------------------------

ATTACHMENT 2

TO ASSIGNMENT AGREEMENT

FORM OF

ASSIGNMENT EFFECTIVE NOTICE

The undersigned, as agent for the Lenders under the Credit Agreement, dated as
of April 1, 2015 among KOKO`OHA INVESTMENTS, INC., a Hawaii corporation and
successor by merger to Bogey, Inc., a Hawaii corporation, and MID PAC PETROLEUM,
LLC, a Delaware limited liability company (collectively, “Borrower”), the
financial institutions parties thereto (the “Lenders”) and Bank of Hawaii, as
administrative and collateral agent for the Lenders (jointly in such capacities,
“Agent”), acknowledges receipt of five executed counterparts of a completed
Assignment Agreement, a copy of which is attached hereto. [Note: Attach copy of
Assignment Agreement.] Terms defined in such Assignment Agreement are used
herein as therein defined.

1. Pursuant to such Assignment Agreement, you are advised that the Assignment
Effective Date will be                      [Insert fifth business day following
date of Assignment Effective Notice].

2. Pursuant to such Assignment Agreement, Assignor Lender is required to deliver
to Agent on or before the Assignment Effective Date the Notes payable to
Assignor Lender.

3. Pursuant to such Assignment Agreement, Borrower is required to deliver to
Agent on or before the Assignment Effective Date the following Notes, each dated
                     [Insert appropriate date]:

4. Pursuant to such Assignment Agreement, each Assignee Lender is required to
pay its Purchase Price to Assignor Lender at or before 12:00 Noon [local time of
Assignor Lender] on the Assignment Effective Date in immediately available
funds.

 

Very truly yours,

BANK OF HAWAII,

as Agent

By:

 

Name: Title:

 

29



--------------------------------------------------------------------------------

EXHIBIT K

AUTHORIZATION CERTIFICATE

DATE:             , 2015

 

TO: Bank of Hawaii, as Agent

     130 Merchant Street, 20th Floor

     Honolulu, Hawaii 96813

     Attn: Roderick Peroff

SUBJECT: Credit Agreement dated April 1, 2015 (the “Agreement”)

Koko`oha Investments, Inc. and Mid Pac Petroleum, LLC (collectively, the
“Borrower”) hereby confirm that             , acting alone, has been duly
authorized to execute, deliver and receive notices and documents and to
otherwise act as the Authorized Representative under the Agreement. Borrower
certifies to the Agent and the Lenders that such individual possesses all
necessary and appropriate authority: (1) to execute, deliver and receive all
notices, certificates, documents and/or instruments referenced in the Agreement
to be executed, delivered or received by the Authorized Representative; and
(2) to act on behalf of Borrower in all respects as to its rights, obligations
and duties as the Authorized Representative under the Agreement.

This Authorization Certificate shall remain in full force and effect, and the
Agent and the Lenders are authorized and requested to rely and act upon the
matters contained in this Authorization Certificate unless and until Agent shall
receive, at the office to which this Authorization Certificate is delivered,
either a written notice specifically and expressly amending or revoking this
Authorization Certificate, or a new Authorization Certificate, as the case may
be. If the Agent or any of the Lenders for any reason is uncertain as to the
continuing effectiveness of the authority confirmed by this Authorization
Certificate, the Agent or any such Lender (as applicable) may refrain from
taking any action until such time as it is satisfied as to the continuing
effectiveness of the authority.

Capitalized terms not defined in this Authorization Certificate shall have the
same meaning as in the Agreement.

 

KOKO`OHA INVESTMENTS, INC.,

a Hawaii corporation

By:

 

Name: Title:

MID PAC PETROLEUM, LLC,

a Delaware limited liability company

By:

 

Name: Title:

 

30